Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 1 of 203 PageID #: 612
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 2 of 203 PageID #: 613
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 3 of 203 PageID #: 614
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 4 of 203 PageID #: 615
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 5 of 203 PageID #: 616
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 6 of 203 PageID #: 617
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 7 of 203 PageID #: 618
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 8 of 203 PageID #: 619




          U.S. Department of Justice
          Federal Bureau of Prisons


  PROGRAM STATEMENT
  OPI:    CPD/CPB
  NUMBER: 6190.04
  DATE:   June 3, 2014



  Infectious Disease Management

         /s/
  Approved: Charles E. Samuels, Jr.
  Director, Federal Bureau of Prisons

  1. PURPOSE AND SCOPE

  § 549.11 Purpose and scope.

  The Bureau will manage infectious diseases in the confined environment of a
  correctional setting through a comprehensive approach which includes testing,
  appropriate treatment, prevention, education, and infection control measures.

  2. SUMMARY OF CHANGES

  Policy Rescinded
  P6190.03      Infectious Disease Management (6/28/05)

  Section 7.a.5 replaces existing language with the following:

  The institution’s A&O program meets the HIV pre-test counseling requirement if documentation
  such as a sign-in roster is obtained and kept on file. Inmates are not required to sign an informed
  consent form during HIV counseling sessions. When the pre-test counseling is completed, HSD
  requires risk-based HIV testing per policy, but recommends testing all sentenced inmates unless
  they choose to opt out of HIV testing.


  Federal Regulations from 28 CFR are shown in this type.
  Implementing instructions are shown in this type.




                                                                                               BOP 8
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 9 of 203 PageID #: 620



    Transporting officials will only accept an inmate who has a health record review documenting no
    evidence of medical complaints/symptoms associated with TB within the past 30 days and has
    one of the following screening criteria prior to transport:

    ■ A valid negative tuberculin skin test documented in millimeters within the past 12 months.
    ■ A negative chest x-ray result if the tuberculin skin test is positive or the tuberculin skin test is
      medically contraindicated.

    There is no longer a need to have an annual chest x-ray as long as a baseline chest x-ray is
    documented.

    Findings of the evaluation/examination in BOP contract facilities not using BEMR should be
    documented in the “Additional Information” section of the Medical Summary of Federal
    Prisoner/Alien in Transit (BP-A0659), if symptoms are present.

    Findings of the evaluation/examination in BOP institutions and BOP contract facilities using
    BEMR should be documented under “Comments” in the BEMR Exit Summary for Inmate Intra-
    system Transfer, if symptoms are present.

    One of the above criteria must be documented on the Medical Summary of Federal
    Prisoner/Alien in Transit (BP-A0659) at BOP contract facilities not using BEMR or on the
    BEMR Exit Summary for Inmate Intra-system Transfer at BOP institutions and BOP contract
    facilities using BEMR.

    3. PROGRAM OBJECTIVES

    The expected results of this Program Statement are:

    ■ The incidence and associated health risks of infectious diseases will be reduced.
    ■ Inmates will receive appropriate training, education, and counseling on contagious disease
      prevention.
    ■ Risks of infection will be reduced by universal precautions, engineering and work practice
      controls, appropriate treatment, use of vaccinations, use of personal protective equipment,
      and other infection control measures.
    ■ Occupational Safety and Health Administration (OSHA) standards relevant to infectious
      disease management will be met.
    ■ Compliance with the “Correction Officers Health and Safety Act of 1998” will be attained.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   2



                                                                                                                  BOP 9
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 10 of 203 PageID #: 621



    4. DIRECTIVES AFFECTED

    Program Statements
    P1351.05     Release of Information (9/19/02)
    P1600.09     Occupational Safety, Environmental Compliance, and Fire Protection (10/31/07)
    P5050.49     Compassionate Release/Reduction in Sentence (8/12/13)
    P5214.04     HIV Positive Inmate Who Pose Danger to Other, Procedures for Handling of
                 (2/4/98)
    P5270.09     Inmate Discipline Program (7/8/11)
    P5290.14     Admission and Orientation Program (4/3/03)
    P5500.14     Correctional Services Procedures Manual (10/19/12)
    P5538.05     Escorted Trips (10/6/08)
    P5566.06     Use of Force and Applications of Restraints (10/30/05)
    P6031.04     Patient Care (6/3/14)
    P6090.03     Health Information Management (7/31/12)

    Rules cited in this Program Statement are contained in 28 CFR 549.10 through 549.15.

    Rules referenced in this Program Statement are contained in 5 CFR 339.102 and 339.301 through
    339.305 and 29 CFR § 1910.1030 (Bloodborne Pathogens).

    “Correction Officers Health and Safety Act of 1998”, Pub. L. 105-370, November 12, 1998, 112
    Stat. 3374, Sec. 2. Testing for Human Immunodeficiency Virus.

    5. STANDARDS REFERENCED

    ■ American Correctional Association Standards for Adult Correctional Institutions, 4th Edition:
      4-4281, 4-4354, 4-4355, 4-4356, 4-4357, and 4-4358.
    ■ American Correctional Association 4th Edition Performance Based Standards for Adult
      Local Detention Facilities, 4th Edition: 4-ALDF-4C-08; 4-ALDF-4C-15; 4-ALDF-4C-16; 4-
      ALDF-4C-17; 4-ALDF-4C-18.
    ■ American Correctional Association Standards for the Administration of Correctional
      Agencies, 2nd Edition: 2-CO-4E-01.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   3



                                                                                                                  BOP 10
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 11 of 203 PageID #: 622



    6. PROGRAM RESPONSIBILITY

    § 549.11 Program responsibility.

    Each institution’s Health Services Administrator (HSA) and Clinical Director (CD)
    are responsible for the operation of the institution’s infectious disease program
    in accordance with applicable laws and regulations.

    a. The HSA will provide:

    ■ Infectious disease procedures written in accordance with this Program Statement and other
      Bureau policy.
    ■ Infectious disease procedures that incorporate and reference, as applicable, standards,
      guidelines, and recommendations from other Federal agencies including the Department of
      Health and Human Services (HHS), the Centers for Disease Control and Prevention (CDC),
      the Occupational Safety and Health Administration (OSHA), and the National Institutes for
      Occupational Health (NIOSH). Applicable standards and guidelines will be provided to the
      Infection Control Officer (ICO).
    ■ An institution occupational exposure control plan for bloodborne pathogens and tuberculosis
      (TB) in accordance with applicable OSHA Standards.
    ■ The CDC Morbidity and Mortality Weekly Report (MMWR) is available to institution
      clinical staff for review either as hard copy or on-line.
    ■ A Registered Nurse (RN) or Mid-Level Practitioner (MLP) will be designated, through
      attrition, as the institution ICO. He/she is responsible for implementing the institution
      infection control program. The responsibilities of the designated person will be defined in
      writing (refer to the Quality Improvement/ Infection Control Officer position description).
    ■ Infectious disease procedures will be reviewed annually by the HSA and CD to ensure
      clinical accuracy.
    ■ The CD, HSA, ICO, and other appropriate institution staff will meet at least quarterly to
      review the implementation of the institution’s infection control and surveillance program.
    ■ Evidence of, at a minimum, quarterly Infection Control meetings (minutes) and review of
      surveillance activities that are documented and included as part of the institution’s Quality
      Improvement Program (QIP).




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   4



                                                                                                                  BOP 11
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 12 of 203 PageID #: 623



    7. TESTING

    § 549.12 Testing.

    All HIV testing will be conducted using a Food and Drug Administration (FDA)-approved
    method. All HIV testing requires pre- and post-test counseling. Classification of HIV testing
    includes:

    ■ Voluntary. Voluntary testing is done when the inmate requests testing via an Inmate
      Request to Staff Member (BP-A0148) form, which will be turned into Health Services.
    ■ Mandatory. Mandatory testing is performed when there are risk factors and the test is
      clinically indicated and/or surveillance testing is required. Inmates must participate in
      mandatory HIV testing programs. If an inmate refuses mandatory testing, staff will initiate
      an incident report for failure to follow an order. Inmate written consent is not required.
    ■ Involuntary Testing. Involuntary testing is performed following an exposure incident.
      Written consent of the inmate is not required. If an inmate refuses testing, testing will be
      conducted in accordance with the Program Statement on Use of Force.

    a. Human Immunodeficiency Virus (HIV)

    (1) Clinically Indicated. The Bureau tests inmates who have sentences of six
    months or more if health services staff determine, taking into consideration the
    risk as defined by the Centers for Disease Control guidelines, that the inmate is at
    risk for HIV infection. If the inmate refuses testing, staff may initiate an incident
    report for refusing to obey an order.

    Inmates housed in BOP institutions, regardless of commitment status, who have risk factors for
    HIV infection or clinical evidence of HIV infection, will be tested in accordance with clinical
    guidance from the Medical Director.

    (2) Exposure Incidents. The Bureau tests an inmate, regardless of the length of
    sentence or pretrial status, when there is a well-founded reason to believe that
    the inmate may have transmitted the HIV infection, whether intentionally or
    unintentionally, to Bureau employees or other non-inmates who are lawfully
    present in a Bureau institution. Exposure incident testing does not require the
    inmate’s consent.

    An exposure incident means a specific eye, mouth, other mucous membrane, non-intact skin, or
    parenteral contact with blood or other potentially infectious body fluids.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   5



                                                                                                                  BOP 12
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 13 of 203 PageID #: 624



    Inmates involved in an exposure incident will be tested for HIV infection. If an inmate refuses,
    institution medical staff will test the inmate involuntarily with authorization from the Warden. A
    court order is not required.

    The Warden, or designee, will determine whether inmates who are subject to an incident report
    for failure to obey an order are placed in administrative detention/segregation.

    After the inmate is involuntarily tested for HIV, the CD will send a message to the Bureau
    Medical Director with a copy to the Regional Director. The message must contain:

    ■   The inmate’s name and register number.
    ■   The specific diagnosis.
    ■   A description of the exposure incident.
    ■   An indication that education and counseling have been provided to the inmate prior to
        testing.

    (3) Surveillance Testing. The Bureau conducts HIV testing for surveillance
    purposes as needed. If the inmate refuses testing, staff may initiate an incident
    report for refusing to obey an order.

    Surveillance testing may include but is not limited to testing of newly incarcerated inmates with
    serial retesting or a random sampling of institutional populations. This testing is conducted
    based upon guidance from the Medical Director.

    (4) Inmate Request. An inmate may request to be tested. The Bureau limits such
    testing to no more than one per 12-month period unless the Bureau determines
    that additional testing is warranted.

    HIV testing that is requested by an inmate is considered voluntary testing.

    (5) Counseling. Inmates being tested for HIV will receive pre and post-test
    counseling, regardless of the test results.

    Medical staff will provide HIV counseling to inmates in accordance with guidance from the
    Medical Director and CDC recommendations. Counseling will be provided in a language that is
    easily understood by the inmate.

    Individual and confidential pre-test (unless random) and post-test counseling will be the
    institution physician’s responsibility; however, any appropriately trained health care provider




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   6



                                                                                                                  BOP 13
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 14 of 203 PageID #: 625



    may conduct the actual counseling. The physician or the ICO will counsel all post-test
    inconclusive inmates. The physician will counsel all post-test positive inmates.

    Pre and post-test counseling will address the limitations of the test, i.e., the inability to detect
    early infections, false positives, false negatives, and the possible need for additional testing as
    well as the complications and consequences of a negative or positive test result.

    Pregnant inmates who test positive will be advised the virus may be transmitted to the fetus and
    of current treatment options to prevent perinatal transmission.

    All inmates testing positive will be referred to the Psychology Department for follow-up
    counseling.

    The institution’s A&O program meets the HIV pre-test counseling requirement if documentation
    such as a sign-in roster is obtained and kept on file. Inmates are not required to sign an informed
    consent form during HIV counseling sessions. When the pre-test counseling is completed, HSD
    requires risk-based HIV testing per policy, but recommends testing all sentenced inmates unless
    they choose to opt out of HIV testing.

    The HIV Post-Test Counseling forms BP-A0491 and BP-A0492 will be used for post-test
    counseling documentation. The forms will be signed by the inmate and retained in the medical
    record. All forms are available on Sallyport.

    b. Tuberculosis (TB)

    (1) The Bureau screens each inmate for TB within two calendar days of initial
    incarceration.

    Contagious pulmonary TB disease must be eliminated as a potential diagnosis prior to placing an
    inmate into general population. Screening for active TB disease for newly incarcerated inmates
    includes the following:

    All inmates will be assessed by a health care professional for clinical signs and symptoms (i.e.,
    weight loss, chronic cough, hemoptysis) of active pulmonary TB during intake screening. The
    clinical assessment must be documented in the health record. All inmates with symptoms of
    pulmonary TB will be further evaluated with a chest radiograph.

    Tuberculin skin test screening with the PPD (purified protein derivative) skin test, must be
    initiated within two calendar days of initial incarceration to screen for both latent TB infection
    and TB disease unless a previously positive tuberculin skin test has been adequately documented.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   7



                                                                                                                  BOP 14
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 15 of 203 PageID #: 626



    It is recommended that the TB skin test be placed during intake screening. Inmates with a
    documented previously positive tuberculin skin test, should not be retested, but should be
    screened for active TB disease by chest radiograph.

    A self-reported, undocumented previous positive tuberculin skin test is not a contraindication to
    receiving a tuberculin skin test unless a severe previous reaction (e.g. whole arm swelling or
    severe blistering) has been documented or described by the inmate.

    Asymptomatic inmates with a positive tuberculin skin test at intake, or a previously positive
    tuberculin skin test, will have a chest radiograph completed within 14 calendar days to screen for
    TB disease unless the inmate has a documented negative chest x-ray subsequent to the positive
    skin test.

    An inmate may not request to substitute a chest radiograph for a screening tuberculin skin test.
    The only exception is when there is a medical contraindication to tuberculin skin testing or in
    instances where involuntary testing may cause significant injury to the staff or inmate. The CD
    or designee is the approving authority for ordering a screening chest radiograph in lieu of an
    otherwise indicated tuberculin skin test.

    Refer to Subsection (4) below for information on inmates who refuse PPD skin testing.

    Inmates will be evaluated and treated for latent TB infection or TB disease in accordance with
    guidance from the Medical Director.

    (2) The Bureau conducts screening for each inmate annually as medically
    indicated.

    All inmates without prior TB infection must be screened annually for newly acquired TB
    infection, including the following:

    ■ An evaluation by a health care professional for signs and symptoms of TB disease.
    ■ An annual tuberculin skin test for all inmates with a prior negative tuberculin skin test who
      have no medical contraindications for testing.
    ■ A chest x-ray for all inmates with a newly positive annual tuberculin skin test will be
      completed within 14 calendar days of the annual tuberculin skin test, or sooner if the inmate
      has symptoms of TB disease. If the inmate is symptomatic, immediately obtain a chest
      radiograph and place the inmate in a negative pressure isolation room (NPIR) or make
      arrangements to transport the inmate to the community hospital.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   8



                                                                                                                  BOP 15
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 16 of 203 PageID #: 627



    ■ An inmate may not request to substitute a chest radiograph for an annual tuberculin skin test.
      The only exception is when there is a medical contraindication to tuberculin testing or in
      instances where involuntary testing may cause significant injury to the staff or inmate. The
      CD or designee is the approving authority for ordering a screening chest radiograph in lieu of
      an otherwise indicated tuberculin skin test.

    (3) The Bureau will screen an inmate for TB when health services staff determine
    that the inmate may be at risk for infection.

    Inmates who have clinical evidence of active TB or a recent exposure to TB will be evaluated in
    accordance with guidance from the Medical Director.

    (4) An inmate who refuses TB screening may be subject to an incident report for
    refusing to obey an order. If an inmate refuses skin testing, and there is no
    contraindication to tuberculin skin testing, then, institution medical staff will test
    the inmate involuntarily.

    The physician will document the education and counseling as well as the specific diagnostic
    evaluation or procedure in the inmate's health record.

    Inmates who refuse TB screening will not be placed in medical isolation unless there is a clinical
    indication for such isolation.

    For tracking purposes, after involuntary tuberculin testing for TB infection, the CD will send a
    message to the Bureau Medical Director with a copy to the respective Regional Director. The
    message must contain:

    ■   The inmate’s name and register number.
    ■   The specific diagnosis.
    ■   A description of the exposure incident.
    ■   Some indication that education and counseling have been provided to the inmate.

    (5) The Bureau conducts TB contact investigations following any incident in
    which inmates or staff may have been exposed to tuberculosis. Inmates will be
    tested according to paragraph (b)(4) of this section. (For WITSEC inmates, refer to
    Section 10.)

    All active pulmonary TB cases will be investigated when indicated according to CDC guidelines.
    The investigation and evaluation will be conducted in consultation with the local health




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   9



                                                                                                                  BOP 16
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 17 of 203 PageID #: 628



    department and Regional and Central Office administrative staff (see Section 8. for surveillance
    reporting).

    (6) Refusal of Treatment. Refer to the Program Statement Patient Care, Involuntary Medical
    Treatment/Refusal of Treatment when an inmate refuses treatment for active tuberculosis disease
    and the inmate poses a risk to others by refusing treatment.

    (7) Medical Clearance for Transporting Inmates. BOP inmates (including all holdover status
    inmates; i.e., DEA, U.S. Marshals Service, Bureau of Immigration and Customs Enforcement
    (ICE), FBI, etc.) who have not been screened for TB are prohibited from transfer between
    Bureau institutions. Transporting officials will only accept any inmate who has a health record
    review documenting no evidence of medical complaints/symptoms associated with TB within the
    past 30 days and has one of the following screening criteria prior to transport:

    ■ A valid negative tuberculin skin test documented in millimeters within the past 12 months.
    ■ A baseline negative chest x-ray result if the tuberculin skin test is positive or the tuberculin
      skin test is medically contraindicated.

    There is no longer a need to have an annual chest x-ray as long as a baseline chest x-ray is
    documented.

    Inmates who have been evaluated for symptoms such as a cough or chills within the past 30 days
    will be evaluated prior to transport, as clinically indicated.

    Findings of the evaluation/examination in BOP contract facilities not using BEMR should be
    documented in the “Additional Information” section of the BP-A0659, if symptoms are present.

    Findings of the evaluation/examination in BOP institutions and BOP contract facilities using
    BEMR should be documented under “Comments” in the BEMR Exit Summary for Inmate Intra-
    system Transfer, if symptoms are present.

    One of the above criteria must be documented on the Medical Summary of Federal
    Prisoner/Alien in Transit (BP-A0659) at BOP contract facilities not using BEMR or on the
    BEMR Exit Summary for Inmate Intra-system Transfer at BOP institutions and BOP contract
    facilities using BEMR.

    For security reasons, the CD may recommend the requirement for a tuberculin skin test or chest
    x-ray be waived prior to the immediate transport of an inmate, (e.g., an uncooperative inmate
    where the risk of injury to the inmate or staff precludes involuntary forced testing). An
    institution physician will examine and clear such inmates for transfer and document this




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   10



                                                                                                                   BOP 17
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 18 of 203 PageID #: 629



    recommendation. If the tuberculin skin test or chest x-ray is waived, the inmate will be tested
    upon arrival at the receiving institution.

    c. Diagnostics. The Bureau tests an inmate for an infectious or communicable
    disease when the test is necessary to verify transmission following exposure to
    bloodborne pathogens or to infectious body fluid. An inmate who refuses
    diagnostic testing is subject to an incident report for refusing to obey an order.

    Testing for viral hepatitis, sexually transmitted infections (STI) and other infectious diseases will
    be performed based upon clinical indications and guidance from the Medical Director.

    d. Disease Prevention. Influenza, Pneumococcal, Tetanus/Diphtheria, and
    Measles/Mumps/Rubella immunizations will be provided routinely to inmates in accordance
    with CDC guidelines and guidance from the Medical Director.

    All inmates who receive vaccinations will be provided information, based on the Center for
    Disease Control and Prevention (CDC) Vaccine Information Statements (VIS), about the risks
    and benefits of the vaccine including specific side effects that may occur.

    Informed consents are recommended in accordance with State laws.

    Health Services staff will maintain the immunization record in each inmate’s health record.

    8. MONITORING, BUREAU REPORTING, AND SURVEILLANCE

    All Bureau reportable infectious diseases are identified on the Sensitive Medical Data (SMD)
    Outpatient Morbidity and Procedures Classification Reporting.        Each institution will ensure
    that all cases of infectious diseases are entered into the SENTRY SMD system consistent with
    current policy. The ICO will monitor prevalence and incidence data by retrieving data from the
    SENTRY SMD system or other tracking mechanism.

    The ICO will ensure that infectious disease outbreaks or infectious diseases with outbreak
    potential are reported to the Health Services Division, Central Office, on the Infectious Disease
    Outbreak Record form (BP-A0664).

    The ICO will ensure all active TB cases are reported to the Health Services Division, Central
    Office, on the Tuberculosis Case/Suspect Record and Referral form (BP-A0665), if a state
    reporting form is not available for submission.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   11



                                                                                                               BOP 18
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 19 of 203 PageID #: 630



    Consultation on specific TB control, evaluation measures, and treatment will be provided to the
    institution CD.

    The Central Office will be notified of all investigation outcomes, i.e.:

    ■ Number of inmates and number of staff screened.
    ■ The number of exposures (or conversions)for each group (inmates and staff).
    ■ The number(s) treated.

    9. PROGRAMMING, DUTY, AND HOUSING RESTRICTIONS

    § 549.13 Programming, duty, and housing restrictions.

    a. The CD will assess any inmate with an infectious disease for appropriateness
    for programming, duty, and housing. Inmates with infectious diseases that are
    transmitted through casual contact will be prohibited from work assignments in
    any area, until fully evaluated by a health care provider.

    b. Inmates may be limited in programming, duty, and housing when their
    infectious disease is transmitted through casual contact. The Warden, in
    consultation with the CD, may exclude inmates, on a case-by-case basis, from
    work assignments based upon the security and good order of the institution.

    Inmates with infectious diseases that are not foodborne or transmitted by casual contact; i.e.,
    HBV, HCV, HIV, are not prohibited from assignment to Food Service based solely upon the
    diagnosis of the infectious disease. The primary care provider will determine the inmate’s
    suitability for Food Service.

    c. If an inmate tests positive for an infectious disease, that test alone does not
    constitute sole grounds for disciplinary action. Disciplinary action may be
    considered when coupled with a secondary action that could lead to transmission
    of an infectious agent. Inmates testing positive for infectious disease are subject
    to the same disciplinary policy that applies to all inmates (see 28 CFR 541,
    subpart B). Except as provided for in our disciplinary policy, no special or
    separate housing units may be established for HIV-positive inmates.

    In addition to standard precautions, all institutions will utilize appropriate transmission-based
    precautions, such as:

    ■ Airborne precautions for small particle organisms.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   12



                                                                                                                   BOP 19
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 20 of 203 PageID #: 631



    ■ Droplet precautions for large particle organisms.
    ■ Contact precautions for direct skin-to-skin touching or when indirect spread may occur.

    Necessary containment measures will be used to transport, isolate, restrict contact of inmates
    with potentially communicable disease, until no longer contagious.

    Only those institutions equipped with the proper engineering controls to house inmates in a
    negative pressure isolation room (NPIR) that comply with the current CDC recommendations,
    have the option to isolate and treat inmates with suspected TB or other airborne disease
    (requiring airborne precautions) that may remain suspended in the air and be spread by casual
    contact.

    Refer to Section 11, for NPIR controls under engineering controls and personal protective
    equipment (PPE). Otherwise, arrangements will be made to transport the inmate to the local
    hospital with the necessary facilities to isolate and treat until the inmate is no longer contagious.

    (1) Containment will include the following:

    ■ Until the inmate is transported to a local hospital, he or she will be immediately removed
      from the institution’s general population.
    ■ The inmate will be placed in a low traffic flow area until transported to a local hospital.
    ■ When transporting the inmate in a vehicle or when interacting with the inmate in a negative
      pressure room, special respirator precautions will be taken.
    ■ Escort personnel will wear an appropriately fitted NIOSH-certified Respirator (N95
      efficiency or better) whenever interacting with the inmate in a room or closed environment.
    ■ The inmate is to be moved from the holding area to R&D in a manner to eliminate or
      minimize contact with other staff or inmates. The inmate will be issued and wear a standard
      “surgical-type” mask.
    ■ No other inmates will be transported with an inmate suspected of or diagnosed with a
      contagious communicable disease.

    (2) Appearances at Court, ICE, or U.S. Parole Commission (USPC) Hearings. If for any
    reason an inmate with suspected TB or other communicable contagious disease is scheduled to
    appear in Court, before an Executive Office of Immigration Review (EOIR) judge or Cuban
    Review Panel, an ICE or USPC hearing, the Warden will ensure the appropriate hearing
    authority is notified that the inmate is undergoing treatment for a communicable contagious
    disease and cannot be moved until the treating physician determines that the inmate is considered
    no longer contagious.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   13



                                                                                                                   BOP 20
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 21 of 203 PageID #: 632



    If possible, a tentative treatment timetable and date of inmate availability should be given to the
    hearing authority.

    (3) Staff Escorting Inmates with TB, Suspected TB or Other Communicable Contagious
    Diseases. Special respiratory protection measures will be taken when transporting the inmate in
    a vehicle or when interacting with the inmate in a negative pressure room.

    Escort personnel, including contract guard services, clinical staff, and others in close contact
    with the inmate will wear a NIOSH approved respirator (N-95 or better).

    Prior to use of a respirator, staff will be medically cleared, fit-tested and trained in accordance
    with the current OSHA standard on respiratory protection.

    10. CONFIDENTIALITY OF INFORMATION

    § 549.14. Confidentiality of information.

    Any disclosure of test results or medical information is made in accordance with:

    a. The Privacy Act of 1974, under which the Bureau publishes routine uses of
    such information in the Department of Justice Privacy Act System of Records
    Notice entitled “Inmate Physical and Mental Health Record System,
    JUSTICE/BOP-007”; and

    b. The Correction Officers Health and Safety Act of 1998 (codified at 18 U.S.C. §
    4014), which provides that test results must be communicated to a person
    requesting the test, the person tested, and, if the results of the test indicate the
    presence of HIV, to correctional facility personnel consistent with Bureau policy.

    Relevant infectious disease data will be disclosed as follows:

    (1) To State Health Departments and/or the Center for Disease Control, pursuant to state and/or
    federal laws requiring notice of cases of reportable infectious diseases;

    If the inmate is a WITSEC, and circumstances mandate that an infectious disease be reported to
    the Public Health Department (county or state), Inmate Monitoring, Central Office, must be
    notified prior to any release of the inmate’s name and/or any communication (telephone, face-to-
    face, etc.) between the inmate and public health officials.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   14



                                                                                                               BOP 21
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 22 of 203 PageID #: 633



    The HSA or designee will ensure that the respective State Health Department is informed of all
    cases of reportable infectious disease.

    (2) Findings of all contact investigations will be reported, as required, to the State Health
    Department.

    (3) The Community Corrections Manager will receive a copy of the Medical/Psychological Pre-
    Release Evaluation form (BP-A0351), included in the request for CCC placement. This form
    will identify inmates known to be HIV positive, or under treatment for exposure to, or active TB.

    (4) To the physician/provider of a Bureau or non-Bureau staff, or other person exposed to a
    bloodborne pathogen while lawfully present in a Bureau facility, for the purpose of providing
    prophylaxis or other treatment and counseling;

    (5) To Department of Justice employees who have a need to know in the performance of their
    duties including, but not limited to, Health Care Personnel, Social Workers, Unit Management
    staff, and Psychologists.

    (6) All parties, with whom confidential medical information regarding another individual is
    communicated, will be advised not to share this information, by any means, with any other
    person. Medical information may be communicated among medical staff directly concerned with
    an inmate’s case in the course of their professional duties.

    11. EXPOSURE CONTROL PLAN

    Each institution will have a written Exposure Control Plan (ECP) that will comply with and
    contain the elements as defined in 29 CFR 1910.1030, Bloodborne Pathogens. Staff will be
    trained on compliance with 29 CFR 1910.1030 on employment and during annual training.

    a. Exposure Determination. All Bureau employees assigned to correctional facilities are
    required to perform tasks which potentially could expose them to blood and body substances.
    All Bureau employees are covered by, and must comply with, all aspects of the ECP.

    Each institution will identify in the ECP the classification of work assignments for inmates based
    upon risk of occupational exposure.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   15



                                                                                                                   BOP 22
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 23 of 203 PageID #: 634



    b. Methods of Compliance

    (1) Universal Precautions (Standard Precautions). This method of infection control requires
    all employees and inmates to assume that all human blood and specified human body fluids are
    infectious for HIV, HBV, and other bloodborne pathogens.

    (2) Engineering and Work Practice Controls. The institution ECP will define the position or
    department responsible for examining, maintaining, and/or replacing engineering and work
    practice controls on a regular schedule to ensure their effectiveness.

    (3) Personal Protective Equipment (PPE). The institution ECP will identify the person or
    department responsible for:

    ■ Requiring the use of personal protective equipment.
    ■ Providing personal protective equipment.
    ■ Ensuring that personal protective equipment is properly used, stored, cleaned, laundered,
      repaired, replaced, or discarded as needed.
    ■ Investigating and documenting circumstances in which ppe was not used in order to
      determine whether changes can be instituted to prevent such occurrences in the future.

    Inmates may never refuse to wear personal protective equipment.

    (4) Housekeeping. Each institution will develop a housekeeping plan to assign responsibilities
    in keeping a clean and sanitary environment. The plan will include a written cleaning schedule.

    The Warden will assign a person to be responsible for developing and maintaining the plan. The
    HSA will review the plan to ensure it complies with the requirements of 29 CFR 1910.1030.

    (5) Regulated Medical Waste. Each institution will have local policies and procedures for the
    handling, collecting, transporting, and storing regulated medical waste. Regulated waste
    management must meet OSHA standards and comply with respective state and local
    requirements, and local security procedures.

    The HSA and Safety Manager have joint responsibility for written procedures for the
    management of regulated medical waste.

    Disposal of all regulated medical waste must be in accordance with applicable regulations of the
    United States, States and Territories, and political subdivisions of States and Territories.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   16



                                                                                                               BOP 23
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 24 of 203 PageID #: 635



    Regulated waste will be stored in a manner and location that maintains the integrity of the
    packaging and provides protection from outside elements, rodents, and vermin. Regulated waste
    will be stored in the following manner:

    ■ Out of sight of inmates and visitors in a non- congested area.
    ■ In a locked storage area with a biological hazard symbol posted on the door.
    ■ The storage area must have an exhaust system to the outside and a smooth, impervious floor.

    (6) Laundry. Each institution will include in the Health Services Policy and Procedure Manual
    procedures for the handling and bagging, laundering (on-site), storage, and transport of linens
    contaminated with blood or body fluids in accordance with the 29 CFR 1910.1030, Bloodborne
    Pathogen Standard, state and local sanitation requirements.

    c. Bloodborne Pathogen Post-Exposure Evaluation and Follow-Up

    (1) Inmates at risk of work exposures who believe that they have been exposed to an infectious
    disease, blood, or body fluids while on duty will report the exposure to their supervisor and the
    Health Services Unit where an Inmate Injury Assessment and Follow-Up (BP-A362) will be
    completed.

    (2) Inmates in non-work related situations who believe they have been exposed to an infectious
    disease will report to the Health Services Unit for clinical evaluation.

    (3) The CD/staff physician will determine the occurrence of a bloodborne exposure.

    (4) The CD will promptly order mandatory testing on any inmate sentenced to a term of
    imprisonment for a Federal offense, or ordered detained before trial, when there is well-founded
    reason to believe the inmate may have intentionally or unintentionally transmitted HIV to any
    officer or employee of the United States, or to any non-inmate who is lawfully present in a
    correctional facility.

    (a) Consistent with this Program Statement, when there is a determination of an exposure to
    HIV, medical staff will inform any person who may have been exposed to HIV (in, as
    appropriate, confidential consultation with the person’s physician), of the potential risk involved
    and, if warranted by the circumstances, that prophylactic or other treatment should be
    considered.

    (b) The inmate who may have transmitted HIV will be tested promptly for the presence of HIV,
    and the test results will be communicated to the inmate tested.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   17



                                                                                                               BOP 24
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 25 of 203 PageID #: 636



    (c) Employees will be told if an exposure incident was negative for HIV.

    (d) If the results of a test indicate a source positive for the presence of HIV, the BOP will:

    ■ Advise the tested inmate that the test was positive for the presence of HIV, and provide the
      inmate with appropriate counseling, health care, and support services.
    ■ Provide the affected officer or employee of the United States access to medically necessary
      health care.
    ■ Provide all other non-inmate individuals who are lawfully present in the correctional facility
      with information about national hotlines, health care referral centers, and other resources of
      information concerning treatment for HIV and AIDS. The local procedure for providing
      and documenting the information provided to these individuals will be defined in the
      ECP.

    (5) If there has been a determination of a bloodborne exposure to an infectious disease other
    than HIV, the source inmate will be tested according to 28 CFR 549.12. Refer to Section 7.c.,
    Diagnostics, of this Program Statement.

    (6) Once a determination is made that a bloodborne exposure has occurred, the exposed inmate
    will be offered emergency care, evaluation, and prophylaxis in accordance with the U.S. Public
    Health Service recommendations, 18 U.S.C. § 4014, and guidance from the Medical Director.

    (7) If the inmate is due for release from custody and will require continuation of recommended
    treatment, the inmate must sign an Authorization for Release of Medical Information form (BP-
    A0621) to allow release of the information to a community provider. Preparation for transitional
    medical needs should be initiated in advance for continuity of prescribed treatments.

    (8) The CD will ensure that all post-exposure medical evaluation and follow-up is documented
    in the medical record. At a minimum, this documentation will include:

    ■ The routes of exposure and a detailed account of how the exposure occurred (work related or
      non-work related).
    ■ All medical and prophylactic treatments received and counseling.
    ■ Completion of the Inmate Consent/Declination for HIV Post-Exposure Prophylaxis (PEP)
      form (BP-A1053), when indicated.
    ■ Assurance that the exposed inmate has been informed of potential risks of infection,
      precautions to prevent potential transmission of infection, and the results of the evaluation,
      including any medical conditions resulting from the exposure incident, that may require
      further evaluation or treatment.
    ■ Protection of the privacy of the exposed/injured person according to the Privacy Act.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   18



                                                                                                               BOP 25
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 26 of 203 PageID #: 637



    ■ Exclusion of specific names of source individuals on the medical record for inmate
      exposures.

    d. Communication of Hazards: Use of Labels and Signs. Each institution will include in the
    Health Services Policy and Procedure Manual procedures for the use of labels and signs that are
    in compliance with 29 CFR 1910.1030, federal, state, and local regulations.

    12. INFECTIOUS DISEASE TRAINING AND PREVENTIVE MEASURES

    §549.15. Infectious disease training and preventive measures.

    a. The HSA will ensure that a qualified health care professional provides training,
    incorporating a question-and- answer session, about infectious diseases to all
    newly committed inmates, during Admission and Orientation.

    b. Inmates in work assignments which staff determine to present the potential for
    occupational exposure to blood or infectious body fluids will receive annual
    training on prevention of work-related exposures and will be offered vaccination
    for Hepatitis B.

    (1) Inmate Orientation. All inmates entering Bureau facilities will receive education on the
    following infectious disease topics:

    ■ HIV infection, including general review of current information on HIV transmission,
      prevention, disease course, and treatment options.
    ■ Tuberculosis, including general review of current information on tuberculosis transmission,
      prevention, surveillance (skin-testing), latent TB infection, disease course, and treatment.
    ■ Viral Hepatitis and sexually transmitted diseases, including general review of current
      information on transmission, treatment, and prevention.

    (2) Bloodborne pathogen and TB control training will be provided to all inmate workers
    consistent with the requirements stipulated in 29 CFR 1910.1030 and will contain the following
    elements:

    ■   Obtaining copies of applicable regulatory texts with an explanation of their contents.
    ■   Information on the epidemiology and symptoms of bloodborne diseases and TB.
    ■   Ways in which bloodborne pathogens and TB are transmitted.
    ■   Explanation of the ECP and how to obtain a copy.
    ■   Information on recognizing tasks that might result in occupational exposure.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   19



                                                                                                               BOP 26
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 27 of 203 PageID #: 638



    ■ Explanation of standard precautions, the use and limitations of work practice, engineering
      controls, and personal protective equipment.
    ■ Information on the types, selection, proper use, location, removal, handling,
      decontamination, and disposal of personal protective equipment.
    ■ Information on hepatitis B vaccination such as safety, benefits, efficacy, methods of
      administration, and availability.
    ■ Information on who to contact and what to do in an emergency.
    ■ Information on reporting an exposure incident and on the post-exposure evaluation and
      follow-up.
    ■ Information on warning labels, signs (where applicable), and color-coding.
    ■ Question and answer session on any aspect of the training.

    (3) Preventive Measures (Hepatitis B Vaccination). Each institution will include in the ECP
    which inmate work assignments have the potential for exposure to blood and body fluids and
    includes, but is not limited to:

    ■ Inmates who are assigned to a blood/body fluid spill team.
    ■ Inmate workers who handle laundry contaminated with blood or body fluids.
    ■ Inmates assigned to Health Services.

    Inmates will be offered the Hepatitis B vaccine in compliance with 29 CFR 1910.1030.

    If vaccine administration is deemed appropriate and the individual consents, the health care
    provider will review the CDC Vaccine Information Statement on Hepatitis B vaccine with the
    inmate and complete the BP-A0808, Vaccine Consent – Inmates.

    The hepatitis B vaccine and vaccination series will be initiated within 10 working days of initial
    assignment to inmates who have occupational risk for exposure to blood or other potentially
    infectious materials and according to the institution’s ECP unless:

    ■ The individual declines the vaccination; or
    ■ The individual has previously received the complete hepatitis b vaccination series; or
    ■ Medical contraindications exist.

    Inmates who decline the vaccination will sign the BP-A0808, indicating that they are declining
    the vaccine. An inmate may request and obtain the vaccination at a later date if he/she continues
    to be in an exposure-prone job.

    (4) Training Records. Each institution’s ECP will identify the person or department
    responsible for maintaining the training records as required by 29 CFR 1910.1030.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   20



                                                                                                               BOP 27
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 28 of 203 PageID #: 639




    13. SHARPS SAFETY PROGRAM.

    Each institution will establish a Sharps Safety Program as a component of the institution ECP.
    The ECP will define the person or department responsible for the program. The program will
    consist of the following:

    a. Sharps Injury Log

    (1) The Safety Manager is responsible for establishing and maintaining a Sharps Injury Log for
    the recording of percutaneous injuries from contaminated sharps. All sharps injuries must be
    reported to the Safety Manager.

    (2) The Infection Control Officer in conjunction with the Safety Manager will ensure that sharp
    injuries are tracked on an ongoing basis to include information that will identify high risk areas
    and assist in the selection and review of safety devices.

    b. Evaluation of injuries and medical devices will be documented and reported to Infection
    Control, Safety, and Quality Improvement Program committees.

    c. The annual review and update of the ECP will reflect the process for documentation of the
    evaluation and implementation of appropriate commercially available and effective safer medical
    devices.

    The annual review and update of the ECP will reflect the process for solicitation of input from
    non-managerial employees responsible for direct patient care. This will include employees who
    have the potential for exposure injuries from contaminated sharps in the identification,
    evaluation, and selection of effective engineering and work practice controls and documentation
    of this solicitation in the ECP.

    d. The Sharps Safety Program will account for the actions necessary to reduce exposure to
    bloodborne pathogens by incorporating technologic innovations.

    14. EXPOSURE TO AIRBORNE DISEASES

    Respiratory protection devices help prevent exposure by inhalation of infectious airborne nuclei.
    Such equipment must be NIOSH certified and provide a filter efficiency of 95% or better (i.e.,
    N95 or a high efficiency particulate air filter).




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   21



                                                                                                                   BOP 28
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 29 of 203 PageID #: 640



    Each institution will purchase NIOSH certified particulate respirators (N95 or HEPA) of
    appropriate sizes necessary for all staff designated for fit-testing and store them in the Health
    Services storage area. Particulate respirators should be available in work areas where clinical
    assessment and identification of a TB suspect may occur.

    a. The cost of purchasing NIOSH respirators and training and fit-testing will be incurred locally.

    The Safety Manager is to provide the Business Office a list of recommended vendors for
    purchase.

    b. The Safety Manager or designee at each institution is to be trained in the necessary functions
    to provide fit testing of TB respirators for inmates that require training. Subsequently, the Safety
    Manager or designee, will provide each inmate at risk of work-related exposure who is fitted
    with a NIOSH respirator, the training necessary in its wear and use.

    All training for the inmate worker at risk on TB respirator use is to be documented and placed on
    inmate’s training record. The HSA will ensure inmate training records are placed in the Inmate’s
    Central File.

    c. Tuberculosis Exposures. Following an incident in which an inmate(s) may have been
    exposed to tuberculosis, the inmate(s) will be tested according to 28 CFR 549.12(b). 20 CFR
    549.12(b) refers to Section 7.b.(3),(4), and (5) of this Program Statement.

    Once an institution physician determines a TB exposure has occurred, the exposed individuals
    will be offered evaluation and treatment for latent TB in accordance with the U.S. Public Health
    Service recommendations and guidance from the Medical Director.




    P6190.04   6/3/2014   Federal Regulations from 28 CFR: this type. Implementing instructions: this type.   22



                                                                                                                   BOP 29
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 30 of 203 PageID #: 641




                           Federal Bureau of Prisons
                            Health Services Division


                   Pandemic Influenza Plan

                     Module 1:
         Surveillance and Infection Control
                                 October 2012




                                                                         BOP 30
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 31 of 203 PageID #: 642
   Federal Bureau of Prisons                                   Module 1: Surveillance and Infection Control
   Pandemic Influenza Plan                                                                    October 2012


   BOP Pandemic Influenza Response Stages
   The BOP Pandemic Influenza Plan is divided into the three stages that are used for standard
   BOP contingency plans; in this plan, the three stages are designed to correlate with the Federal
   Government Response Stages for pandemic influenza.

   The BOP Pandemic Influenza Response Stages are as follows:
   •     PREPARATION (Federal Response Stages 0–1). Most of the detail in this plan involves the
         preparation phase.
   •     RESPONSE (Federal Response Stages 2–5). This phase, which begins when it is announced
         that there are confirmed human outbreaks overseas, involves both making last-minute
         preparations and actually responding to pandemic flu.
   •     RECOVERY (Federal Response Stage 6). This phase involves recovering from the pandemic,
         evaluating actions taken during the pandemic, and preparing for more flu. Based on what we
         know from previous pandemics, subsequent waves of flu are likely to follow once the
         pandemic flu has subsided.

                                                                      BOP Influenza Plan
              Federal Government Response Stages*
                                                                 Federal Stages   BOP Stage
        0    New domestic animal outbreak in at-risk country
                                                                        0-1            PREPARATION
        1    Suspected human outbreak overseas

        2    Confirmed human outbreak overseas
             Widespread human outbreaks in multiple
        3    locations overseas                                         2-5               RESPONSE
        4    First human case in North America

        5    Spread throughout United States

        6    Recovery & preparation for subsequent waves                 6               RECOVERY
       * The Federal Government Response Stages should not be confused with the World Health
         Organization phases of pandemic influenza.




                                                    i
                                                                                                   BOP 31
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 32 of 203 PageID #: 643
  Federal Bureau of Prisons                                                               Module 1: Surveillance and Infection Control
  Pandemic Influenza Plan                                                                                                October 2012


                                                       Table of Contents
  OVERVIEW ...................................................................................................................................... 1
       Surveillance ............................................................................................................................. 2
       Infection Control ..................................................................................................................... 2
             1.   Promote good health habits among employees and inmates. ........................................ 3
             2.   Conduct frequent environmental cleaning of “high-touch” surfaces. ............................ 3
             3.   Separate the sick from the well. ..................................................................................... 3
             4.   Create “social distance” between people. ...................................................................... 6
             5.   Use personal protective equipment for close contact with flu cases. ............................ 6
             6.   If widespread flu transmission, consider targeted distribution of face masks. .............. 7
             7.   Provide ongoing infection control education. ................................................................ 7
       Influenza Outbreak Scenarios and Control Measures ........................................................ 8

  ACTION STEPS BY PANDEMIC STAGE ............................................................................................ 9

   STANDARD OPERATING PROCEDURES FOR PREPARATION STAGE ............................................ 12

  ATTACHMENTS
       Attachment 1.1. BOP Pandemic Influenza Outbreak Scenarios
                       and Control Measures ................................................................................ 18
       Attachment 1.2. Use of BEMR to Track Influenza-Like Illness (ILI) ................................. 19
       Attachment 1.3. Influenza-Like-Illness (ILI) Screening Form ............................................ 20
       Attachment 1.4. Correctional Standard Precautions – General Population ......................... 21
       Attachment 1.5. Correctional Standard Precautions – Health Care Settings ....................... 22
       Attachment 1.6. Influenza Infection Control – General Population..................................... 23
       Attachment 1.7. Pandemic Influenza Precautions – Health Care Settings ........................... 24
       Attachment 1.8. Pandemic Flu Contact Investigation/Quarantine Procedures .................... 26
       Attachment 1.9. Pandemic Flu Contact Investigation/Quarantine Line List ....................... 27
       Attachment 1.9. (Instructions) .............................................................................................. 28
       Attachment 1.10. Precaution Signs for Influenza Isolation and Quarantine Units .............. 29

  TABLES
       Table 1. Pandemic Flu Infection Control Measures ................................................................ 2
       Table 2. Definitions of “Isolation” and “Quarantine” ............................................................. 3
       Table 3. Updated Definitions of “Face Masks” and “Respirators” (CDC-2009).................... 6




                                                                         ii
                                                                                                                                          BOP 32
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 33 of 203 PageID #: 644
   Federal Bureau of Prisons                                       Module 1: Surveillance and Infection Control
   Pandemic Influenza Plan                                                                        October 2012



   Overview

    Starting now, every BOP institution should creatively and aggressively promote three health habits that
    interrupt flu transmission: regular hand hygiene, respiratory etiquette (coughing or sneezing into a
    sleeve or tissue); and avoiding touching one’s mouth, nose or eyes).



   This guidance provides general information about pandemic influenza. In the event of a
   pandemic, specific guidance related to that event will be issued by the Medical Director.

   During the 1918–19 pandemic influenza (“flu”), certain cities fared better than others. Those
   U.S. cities that both acted promptly to control the flu and implemented multiple layers of
   protective measures had fewer flu cases and lower overall mortality. The procedures for
   surveillance and infection control outlined in this plan include multiple layers of protection.
   With the onset of pandemic flu, the BOP Medical Director will guide implementation of
   infection control measures based on the severity of the flu outbreak. The key to protection of
   both employees and inmates is swift, decisive, coordinated action based upon advance planning.

   How is flu transmitted?
   When people who are sick with the flu either cough or sneeze, they release infectious droplets
   that can enter another person’s body through their eyes, nose, or mouth. Flu germs can spread
   through the air, up to six feet away from the sick person. Flu virus particles do not remain
   suspended in the air. However, if a person who is sick with the flu touches surfaces, such as
   telephones and door knobs, the surface can become contaminated with the flu virus. Other
   people then can become infected with the virus by touching the surface and then touching their
   eyes, nose, or mouth.

   When can a person transmit flu?
   For the purposes of this guidance, the infectious period for influenza is generally defined as: one
   day before fever starts until 24 hours after fever ends. Some people may shed virus for a while
   longer; however, studies have shown that after fever resolves there is a significant reduction in
   the ability to transmit infection.

   How long does it take for symptoms develop?
   The estimated incubation period (the time between acquiring influenza and becoming ill) is
   generally 1–4 days (average: 2 days).




                                                       1
                                                                                                       BOP 33
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 34 of 203 PageID #: 645
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 35 of 203 PageID #: 646
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 36 of 203 PageID #: 647
  Federal Bureau of Prisons                                      Module 1: Surveillance and Infection Control
  Pandemic Influenza Plan                                                                       October 2012

  The following measures are recommended to separate the sick from the well.

       a. Advise employees to stay home from work if they are sick.
      The most likely way that pandemic flu will gain entrance to a facility is via infected
      employees. In the event of pandemic flu, staff should be educated to stay home if they have
      influenza symptoms. If employees become sick at work, they should be advised to promptly
      report this to their supervisor and go home. In general, the timetable for returning to work is
      24 hours after a person’s temperature returns to normal.


       b. Promptly identify and contain inmates with influenza-like illness (ILI).
      Prompt identification and isolation of inmates with ILI is critical. During the course of
      pandemic influenza, all inmates should be screened at intake, based upon guidance from the
      Medical Director. If ILI is circulating within the institution, inmates should be screened at
      triage/sick-call and prior to transfer or daily transport. In addition, all staff should be advised
      to report if any inmates are symptomatic.

      Immediately place a face mask on all individuals who are identified as having ILI symptoms
      (if it can be tolerated). They should be isolated or cohorted with other sick inmates (see
      below).

      Screening at intake: The screening of inmates upon arrival should be adapted to the
      particular situation at each facility, with the goal of keeping new arrivals segregated from
      other inmates, until the screening process has been completed. Screening should be
      conducted utilizing the revised Influenza-Like Illness Screening Form (Attachment 1.3).

      Screening at triage/sick-call: If ILI is circulating within the institution, inmates at sick-call
      should be asked about ILI symptoms; if symptoms are present, these inmates should be asked
      to wear a face mask and be physically separated from inmates presenting to sick-call for
      other reasons.

      Screening of transfers and daily transports: If ILI is circulating within the facility, inmates
      should be screened for ILI prior to transport. If ILI is identified in an inmate, in general,
      their transfer or transport should be postponed until the inmate has been fever-free for 24
      hours (without fever-reducing medication).


       c. Isolate or cohort inmates who are sick with pandemic influenza.
      A critical infection control measure for pandemic influenza is to promptly separate inmates
      who are sick with flu symptoms away from other inmates in the general population. Inmates
      can be isolated in private rooms. Alternatively, groups of sick inmates can be cohorted
      together in a separate unit.

      Rooms where inmates with ILI are either housed alone or cohorted should be designated
      “Influenza Isolation Units” (see Attachment 1.7). In general, no special air handling is



                                                     4
                                                                                                     BOP 36
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 37 of 203 PageID #: 648
  Federal Bureau of Prisons                                     Module 1: Surveillance and Infection Control
  Pandemic Influenza Plan                                                                      October 2012

      needed. Depending on how ill the inmates are, bunk beds may or may not be suitable.
      Ideally, the unit should have a bathroom attached. If not, inmates will have to wear a face
      mask to go to the bathroom outside the room. The door to the Influenza Isolation Unit
      should remain closed. A sign should be placed on the door of the room indicating that it is an
      Influenza Isolation Unit and listing recommended personal protective equipment (PPE) (see
      Attachment 1.10).

      Within Influenza Isolation Units, Standard Precautions should be followed. The type or
      respiratory protection required (i.e., face mask vs. respirator) will be based on guidance from
      the Medical Director during the pandemic. Healthcare personnel caring for patients should
      wear gloves for all interactions that may involve contact with the patient or potentially
      contaminated areas in the patient's environment.

       If the inmate with ILI must be taken out of isolation, a face mask should be placed on the
      sick inmate to reduce the risk of spray through cough or sneeze.

      If the inmate with ILI must undergo a procedure that is likely to generate aerosols (e.g.,
      suctioning, administering nebulized medications), then an airborne infection isolation (AII)
      room with negative pressure and 6 to 12 air changes per hour, is indicated. A respirator, eye
      protection (goggles or face shield), and a gown should be worn during patient care activities
      that are likely to generate splashes and sprays of blood, body fluids, secretions, or excretions,
      e.g., suctioning or nebulizer treatments.

      In large dorm settings or camps, isolation may not be a possibility. If isolation is not
      feasible, attempt to place the beds of sick inmates at a distance of at least 6 feet from other
      inmates. It is recognized that if there is widespread flu transmission within a facility,
      isolation as a strategy may not be feasible.

      See Attachment 1.7 for more information about infection control procedures for Influenza
      Isolation Units. Personal protective equipment in isolation units is discussed on the next
      page.


       d. Conduct contact investigations for flu cases and quarantine contacts.
      It may be appropriate to identify close contacts to pandemic flu cases and quarantine them in
      a separate unit. The purpose of quarantine is to assure that inmates who are known to have
      been exposed to the flu virus are kept separate from other inmates to assess whether they
      develop flu symptoms. For the purposes of this document, exposure is defined as having
      been in a setting where there was a high likelihood of contact with respiratory droplets and/or
      body fluids of a person with ILI. Examples of close contact include sharing eating or
      drinking utensils, or any other contact between persons likely to result in exposure to
      respiratory droplets. Close contact typically does not include activities such as walking by an
      infected person or sitting across from a symptomatic patient in a waiting room or office.

      Within the BOP, the duration of quarantine during pandemic influenza is 4 days. As feasible,
      the beds/cots of quarantined inmates should be placed at least 3-6 feet apart. Quarantined
      inmates should be restricted from being transferred, having visits, or mixing with the general


                                                    5
                                                                                                     BOP 37
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 38 of 203 PageID #: 649
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 39 of 203 PageID #: 650
  Federal Bureau of Prisons                                   Module 1: Surveillance and Infection Control
  Pandemic Influenza Plan                                                                    October 2012

      In the event of a pandemic flu, the use of respirators may be indicated, based on guidance
      from the CDC and the BOP Medical Director. Respirators should be worn in situations in
      which the virus may be aerosolized, including aerosol-generating procedures (such as
      endotracheal intubation, nebulizer treatments), resuscitation of a patient, or when providing
      direct care to a patient with confirmed or suspected influenza-related pneumonia.

  b. Gloves: Healthcare personnel caring for patients should wear gloves for all interactions that
     may involve contact with the patient or potentially contaminated areas in the patient's
     environment. If gloves are worn, perform hand hygiene before donning and after removing
     gloves.

  c. Eye protection and gowns should be worn by health care personnel when spray or splash or
     body fluids, secretions, or excretions is anticipated, e.g., suctioning, administering nebulized
     medication. Eye glasses are not sufficient for eye protection. Appropriately fitted,
     indirectly-vented goggles with a manufacturer’s anti-fog coating provide the most reliable,
     practical eye protection from respiratory droplets, and they come in styles that can be fitted
     over eye glasses. Face shields can be used as an infection control alternative to goggles.

  d. Face masks are the recommended personal protective equipment when in close contact
     (within 6 feet) of quarantined inmates (housing of asymptomatic contacts who have been
     exposed to ILI). Face masks do not require fit-testing. Face masks also should be placed on
     persons with ILI to prevent droplet spread, i.e., during transport.


   6. If widespread flu transmission, consider targeted distribution of face masks.
  It is unknown whether the targeted distribution and use of face masks during a pandemic flu
  outbreak will interrupt the spread of flu. Because of the close contact between people in BOP
  facilities, face masks have been stockpiled for distribution to employees and inmates in the event
  of pandemic influenza. Permission must be obtained from the BOP medical director prior to
  targeted distribution of face masks.


   7. Provide ongoing infection control education.
  Successful response to pandemic flu will depend greatly on strong education efforts prior to and
  during an actual event. The education for pandemic flu infection control is closely related to
  other important infection control education for BOP facilities. Education about hand hygiene,
  respiratory etiquette, and environmental cleaning provides benefits to inmates and employees
  with regard to a variety of infectious diseases. Infection control education should be ongoing—
  the more the better. Using a variety of media (posters, newsletters, video) increases the
  likelihood that employees and inmates will comply with infection control recommendations.
  The Central Office Health Services Division provides educational tools on Sallyport and will
  offer periodic Centra programs related to pandemic flu.




                                                   7
                                                                                                  BOP 39
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 40 of 203 PageID #: 651
   Federal Bureau of Prisons                                   Module 1: Surveillance and Infection Control
   Pandemic Influenza Plan                                                                    October 2012



   Influenza Outbreak Scenarios and Control Measures
   Three influenza outbreak scenarios and associated infection control measures have been
   developed, based on the number of ILI cases occurring and their distribution within a facility
   (see Attachment 1.1).

   The three scenarios include:
   •   Isolation Scenario – single cases of ILI with minimal to no transmission
   •   Quarantine Scenario – ILI confined to single housing unit(s) or building
   •   Widespread Transmission Scenario – ILI occurring throughout the institution

   For each scenario, general recommendations are made about the appropriate infection control
   measures to implement. The control measures listed for each scenario are provided for general
   reference only. Consult the Regional Office for guidance on management of specific outbreak
   situations.




                                                   8
                                                                                                  BOP 40
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 41 of 203 PageID #: 652
   Federal Bureau of Prisons                                           Module 1: Surveillance and Infection Control
   Pandemic Influenza Plan                                                                            October 2012


   Action Steps by Pandemic Stage

    Preparation (Federal Response Stages 0–1)
    (See Standard Operating Procedures, which are provided for the Preparation stage only.)

   1. Identify a staff person to be responsible for influenza surveillance and infection control.
   2. Increase emphasis on good health habits to stop flu transmission, especially hand washing,
      respiratory etiquette, and avoiding touching the eyes, nose, and mouth.
      a. Make soap dispensers or hand soap available in all employee and inmate restrooms.
      b. Institute a plan to assure that soap dispensers are refilled regularly .
      c. Assure that inmates have an adequate supply of bar soap.
      d. Provide education to employees and inmates on hand hygiene, respiratory etiquette, and
          avoiding touching the eyes, nose, and mouth.
      e. Maximize access to alcohol-based hand rub dispensers in the Medical Unit (only if
          authorized by the warden).
      f. Regularly assess the hand hygiene practices of employees and inmates, and design
          measures to improve hand hygiene.
      g. Assure that employees and visitors can wash their hands when entering and leaving the
          facility.
   3. Emphasize frequent cleaning and disinfection of high-touch areas, i.e., door knobs, keys,
      telephones.
   4. Identify resources for influenza surveillance and control.
      a. Track international, national, regional, and local influenza trends.
      b. Identify public health department contacts for influenza (including 24/7 contact
         information).
      c. Communicate with your local health department and discuss collaboration on pandemic
         influenza preparedness.
      d. Identify any local or state reporting requirements for influenza/pandemic influenza.
      e. Identify laboratories capable of processing influenza cultures and cultures for novel
         (pandemic) influenza.
   5. Begin tracking influenza trends by conducting surveillance for seasonal flu.
   6. Establish procedures for influenza screening to be utilized with pandemic flu.
   7. Identify administrative measures to accomplish “social distancing.”
   8. Identify areas within the facility that can be used for isolation and quarantine.
   9. Develop plans for stockpiling and distributing infection-control supplies.
   10. Provide routine training about flu transmission and prevention and control measures.
   11. Conduct mock exercises related to surveillance and infection control in pandemic flu.
                                            (continued on next page)



                                                       9
                                                                                                           BOP 41
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 42 of 203 PageID #: 653
  Federal Bureau of Prisons                                      Module 1: Surveillance and Infection Control
  Pandemic Influenza Plan                                                                       October 2012



   Response (Federal Response Stages 2-5)

  Begin when there are confirmed human outbreaks of pandemic flu anywhere in the world:
  1. Reinforce education regarding influenza infection control. Emphasize the triad of good
     health habits: hand hygiene, respiratory etiquette, and not touching the eyes, nose, and
     mouth.
  2. Consider placement of dispensers of non-alcohol hand rub in key areas that lack facilities for
     hand washing, i.e., outside the dining hall, in the visitor area, etc.
  3. Increase environmental cleaning of “high-touch” surfaces, e.g., door knobs, keys, telephones.
  4. Educate employees and visitors not to come to the facility if they have flu symptoms.
  5. Assess adequacy of infection-control supplies (including face masks, respirators, and gloves)
     and review distribution plan.
  6. If indicated by the Medical Director, provide respirator fit-testing, medical evaluation, and
     training to any employees who may be assigned to have contact with inmates with flu—in
     Influenza Isolation Units or for transport.
  7. Initiate screening for influenza-like illness at intake and in triage/sick-call according to those
     outlined in the Standard Operating Procedures (see Attachment 1.3).
  8. Conduct active surveillance to look for influenza cases (i.e., review temperature logs,
     triage/sick call, hospitalizations, staff absences, unexplained deaths, etc.).
  9. On a daily basis, enter into BEMR: cases of ILI, complicated ILI, ILI-related
     hospitalizations, and ILI-related deaths. Produce regular reports on the status of ILI within
     the institution for institution leadership.
  10. Review possible measures to increase “social distancing.”
  11. Review/revise the list of designated influenza isolation and quarantine units, and develop
      options for expanding bed-space as needed.
  12. Advise health care workers to report any unprotected close contact with persons with ILI
      (either at work or at home).

  Begin after a suspected pandemic influenza case is diagnosed in the facility:
  13. Immediately isolate (or cohort) inmates with influenza-like illness in “Influenza Isolation
      Units”, using the influenza precautions outlined in Attachment 1.7.
      a. Reinforce education of staff on infection control procedures to follow when caring for flu
         patients.
      b. Assure that adequate infection-control supplies and personal protective equipment, i.e.,
         face masks, respirators, and gloves, are available.
      c. Place precaution signs (Appendix 1.10) on the doors of Influenza Isolation Units.
  14. If there is flu transmission in the facility, begin screening all transfers and daily transports for
      ILI (see Attachment 1.3).


                                                     10
                                                                                                     BOP 42
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 43 of 203 PageID #: 654
   Federal Bureau of Prisons                                      Module 1: Surveillance and Infection Control
   Pandemic Influenza Plan                                                                       October 2012

   15. Perform triage at sick-call to rapidly identify inmates with flu symptoms and implement
       procedures for separating the sick from the well.
   16. Conduct contact investigations of the initial flu cases that have been identified, and
       quarantine contacts according to procedures outlined in Attachment 1.8. Place quarantine
       precaution sign (Attachment 1.10) on the doors and assure an adequate supply of face masks.
       Implement daily temperature and signs and symptoms check. Immediately isolate any
       inmates that develop ILI symptoms.
       Note: If there are multiple pandemic flu cases in multiple housing units, implementing
             contact investigations and quarantine may be inappropriate and abandoned as a
             strategy.
   17. Implement measures to increase social distancing.
   18. Review Influenza Outbreak Scenarios and Control Measures (Attachment 1.1) to assess the
       current status of an outbreak in the institution and identify appropriate control measures.
   19. Continue staff and inmate training on infection control.
   20. Monitor adherence to infection control guidelines.
   21. Monitor daily use of infection control supplies and conduct daily inventory control.


    Recovery (Federal Response Stage 6)

   Previous flu pandemics have been associated with subsequent “waves” of flu after an initial
   wave resolves. After an initial pandemic flu outbreak, subsequent outbreaks are likely. The
   recovery period will involve both recovering from the pandemic emergency, evaluating the BOP
   response to it, and preparing for subsequent waves of pandemic flu.
   1. Maintain surveillance for influenza (to detect subsequent waves of pandemic influenza).
   2. Evaluate the effectiveness of surveillance and infection-control measures during the
      pandemic flu and summarize observations.
   3. Evaluate the adequacy of infection control supplies and the need for restocking.
   4. Restock infection control supplies.




                                                   11
                                                                                                      BOP 43
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 44 of 203 PageID #: 655
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 45 of 203 PageID #: 656
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 46 of 203 PageID #: 657
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 47 of 203 PageID #: 658
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 48 of 203 PageID #: 659
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 49 of 203 PageID #: 660
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 50 of 203 PageID #: 661
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 51 of 203 PageID #: 662
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 52 of 203 PageID #: 663
   Federal Bureau of Prisons                                            Module 1: Surveillance and Infection Control
   Pandemic Influenza Plan                                                                             October 2012

   Attachment 1.3. Influenza-Like-Illness (ILI) Screening Form
   This form is designed to screen inmates for influenza-like illness. If pandemic influenza is circulating
   outside the facility, then all intakes should be screened. If pandemic influenza has been identified within
   the facility then screening should occur at triage/sick-call and prior to all transfers/transports.

   Date: ___/___/____          Time: ___:___

   SUBJECTIVE/OBJECTIVE
   1. Temperature _______           Date of onset: ___/___/___
   2. Do you have any of the following symptoms:
       ☐ Cough
       ☐ Sore Throat
       ☐ None of the above
   3. In last 4 days, have you had close contact with anyone with flu symptoms (fever, cough,
      sore throat)?
       ☐ No ☐ Yes
       Describe: _______________________________________________________________
   4. Level of awareness: ☐ Alert ☐ Confused             ☐ Lethargic
      Oriented to: ☐ Person ☐ Time ☐ Place

   ASSESSMENT

   ☐ Inmate meets criteria for influenza-like illness (ILI).
      ILI is defined as: temperature greater than 100 F (37.8° C) and presence of cough or sore throat.
   ☐ Asymptomatic inmate with history of close contact with someone with ILI
   ☐ Absence of influenza symptoms
   ☐ Other: ________________________________________________________________

   PLAN

   ☐ No influenza-related restrictions
   If clinical criteria for ILI met (see Assessment above):
   ☐ Provide inmate with face mask
   ☐ Transport inmate to Influenza Isolation Unit
   ☐ Educate inmate about:      ☐ Use of mask      ☐ Disposal of mask ☐ Cover cough/sneezes
                                 ☐ Hand washing
   If history of recent ILI exposure:
   ☐ Quarantine in Influenza Quarantine Unit (for 4 days)

    Date:               Staff Signature & Stamp:

    Institution:                                             Patient Identification:




                                                        20
                                                                                                           BOP 52
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 53 of 203 PageID #: 664
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 54 of 203 PageID #: 665
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 55 of 203 PageID #: 666
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 56 of 203 PageID #: 667
   Federal Bureau of Prisons                                                 Module 1: Surveillance and Infection Control
   Pandemic Influenza Plan                                                                                  October 2012

   Attachment 1.7. Pandemic Influenza Precautions – Health Care Settings
                                                                                                                  Page 1 of 2
                   The following precautions should be used in conjunction with Standard Precautions
               (see Attachment 1.5) when in contact with patients suspected of having pandemic influenza.

     Components                                                Recommendations
    Hand hygiene        • Hand hygiene is the number one defense. Wash hands for 15–20 seconds.
                        • Includes using plain or antimicrobial soap and water, or alcohol-based products.
                        • Perform hand hygiene after touching blood/infectious body fluids, secretions, excretions, and
                          contaminated items; after removing gloves; and in-between patients.
                        • Use soap and water if hands are visibly soiled or have touched respiratory secretions.
                        • Wash hands prior to putting on personal protective equipment (e.g., respirator or gloves), and
                          after removing any protective devices. Avoid touching the outside of a contaminated device.
    Safe work           • Avoid touching eyes, nose, mouth, or exposed skin with hands (gloved or ungloved).
    practices           • Avoid touching surfaces (e.g., door knobs, keys, light switches) with contaminated gloves or
                          other personal protective equipment that is directly related to patient care.
    Respiratory         • Promote coughing or sneezing into one’s sleeve or crook of elbow (rather than hands).
    etiquette           • Provide tissues and no-touch (open) trash container.
    Patient waiting     • Implement system to identify/triage inmates with influenza-like illness (ILI).
    areas               • Spatially separate inmates with ILI from others. Place face mask on inmates with ILI.
    Patient             • Influenza Isolation Units:
    placement              • Isolate inmates with ILI in a private room or cohort groups of inmates with ILI in a specifically
                             established, multi-bed unit.
                           • No special air handling is required. Exception: If aerosol-generating procedures are
                             performed, an airborne-infection isolation (negative pressure) room is recommended.
                           • Post sign indicating “Influenza Isolation Unit” with appropriate PPE (Attachment 1.10).
                           • Depending upon how ill the inmates are, bunk beds may not be suitable.
                           • Keep the door closed. Ideally, have the bathroom attached to the room.
                           • Wear fit-tested respirator or face mask (based on Medical Director guidance) and gloves for
                             touching contaminated surfaces. For additional PPE recommendations, see page 2 of this
                             table.
                           • If feasible, have ILI patients wear a face mask when in close contact with workers.
                        • Isolation Duration: Isolate until 24 hours after fever resolved. In Medical Referral Centers,
                          isolate for 7 days after symptom onset or until symptoms resolved (whichever is longer).
                        • Note: See 2nd page for recommendations about quarantine of inmates who are exposed to ILI.
    Staffing            • Limit the number of caregivers per inmate. Ideally, staff caring for inmates with ILI are not
                          assigned to take care of inmates with other (non-flu-related) health care problems.
                        • Staff with symptoms of influenza-like illness should not come to work.
                        • Asymptomatic health care workers who have had an unprotected exposure to an individual
                          with ILI (at home or at work) should report their exposure to their supervisor. In general,
                          exposed health care workers should not work with patients at high risk for influenza
                          complications–for the 4 day period after exposure ended–unless they receive post-exposure
                          antiviral prophylaxis.
    Visits/social       • No visitation/social gatherings. Create as much distance as possible between people.
    Patient             • Limit patient movement outside of the Influenza Isolation Unit to medically necessary
    transport             purposes.
                        • Have the patient wear a face mask (without an exhalation valve) when outside the unit. If
                          mask can’t be tolerated, apply most practical measures to contain respiratory secretions, e.g.,
                          handkerchief over nose/mouth, etc.
                        • Patients should wash hands before leaving the unit and after a mask is removed.
    Transport           • Transporters should wear a face mask or a fit-tested respirator (based on guidance from the
    vehicles              Medical Director). Wash hands afterwards.
                        • Optimize vehicle ventilation to increase the volume of air exchange during transport.
                        • Routinely clean the vehicle with an EPA-disinfectant following the transport.


                                                              24
                                                                                                                     BOP 56
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 57 of 203 PageID #: 668
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 58 of 203 PageID #: 669
   Federal Bureau of Prisons                                         Module 1: Surveillance and Infection Control
   Pandemic Influenza Plan                                                                          October 2012

   Attachment 1.8. Pandemic Flu Contact Investigation/Quarantine Procedures
   When a case of influenza is identified, the following steps should be followed in conducting a contact
   investigation.

   1) Determine the infectious period (from 24 hours before symptom onset until contact with the
      influenza case ended--usually the date the case was isolated).

   2) Identify closest contacts (cell mates, work-mates, friends) and other housing unit contacts.
       For the purposes of this document, exposure is defined has having been in a setting where there was
       a high likelihood of contact with respiratory droplets and/or body fluids of a person with ILI. Examples
       of close contact include sharing eating or drinking utensils, or any other contact between persons
       likely to result in exposure to respiratory droplets. Close contact typically does not include activities
       such as walking by an infected person or sitting across from a symptomatic patient in a waiting room
       or office.
       Use Attachment 1.9, Pandemic Flu Contact Investigation/Quarantine Line List to list names of
       contacts and the outcome of their exposure.

   3) Screen contacts for temperature and cough or sore throat recording results on the line-listing.
      Isolate any contacts who develop ILI symptoms.

   4) Decide which groups of contacts to quarantine. There is no simple answer regarding who should
      be quarantined. Often the simplest measure is to quarantine the entire housing unit. If that is
      impractical, quarantine the inmates with the closest contact.

   5) Quarantine of exposed contacts should be maintained for 4 days after exposure ended (or the
      case was isolated).

   6) Screen quarantined contacts daily for temperature and signs and symptoms (S/S), i.e.,
      presence of cough or sore throat, recording results on the quarantine line list.

   7) A face mask should be worn in the quarantine room if close contact (within 6 feet) of quarantined
       inmates is anticipated. Face masks do not require fit-testing.


   Note: If multiple influenza cases occur within multiple housing units, a decision may be made to abandon
         contact investigations and quarantine as a control strategy. In this case, everyone has become a
         contact and contact investigation is not a useful strategy.




                                                        26
                                                                                                         BOP 58
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 59 of 203 PageID #: 670
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 60 of 203 PageID #: 671
   Federal Bureau of Prisons                                         Module 1: Surveillance and Infection Control
   Pandemic Influenza Plan                                                                          October 2012

   Attachment 1.9. (Instructions)
   The purpose of the optional Attachment 1.9, Pandemic Flu Contact Investigation/Quarantine Line
   List, is to track the outcome for contacts exposed to a case of pandemic influenza. The form provides a
   record of exposure sites for a given index case with pandemic influenza and provides a place to record
   names of identified contacts. Space is provided to record daily temperatures and signs and symptom
   checks, as well as the outcome of the quarantine.

   Facility: Facility code.

   Staff Contact Name/Phone: Infection Control Officer (ICO) or designee, and phone number.

   ILI Case Reg. No.: Registration number of the index case, the inmate who developed pandemic flu.

   Quarters: Place(s) where the index case was housed, beginning one day prior to symptom onset until
   isolated.

   Work: Index case’s work assignment/group. If none, record “none.”

   Education: Index case’s education classes/name of group. If none, record “none.”

   Recent Travel/Movement: Indicate locations if index case traveled or moved during infectious period.

   Case Symptom Onset Date: Date flu symptoms started.

   Date ILI Case Isolated: Date placed in isolation or cohorted.

   + 4 days: Determine the date that is 4 days after the case was isolated (to calculate the date that healthy
   contacts can be released from quarantine).

   #: Assign each contact a sequential quarantine number.

   Bed #: Bed assigned to the contact.

   Last Name, First Name: Name of the inmate contact.

   Registration Number: Registration number of the inmate contact.

   Exposure Site: Use 1–5 to indicate site of exposure as (1) Quarters, (2) Work, (3) Education, (4) Travel,
   or (5) Other.

   Quarantine Date: Date contact was quarantined.

   Date and Time: At the top of the chart, record date and time that temperature and signs/symptoms were
   checked.

   Temp and S/S?: Temperature and signs/symptoms for each date/time recorded at the top of the chart.
   Daily, record the inmate’s temperature; indicate the presence of any signs or symptoms of cough or sore
   throat by circling Y (yes) or N (no). Use the Comments column to indicate type of flu symptom.

   Antiviral Proph?: Antiviral Prophylaxis. Indicate if antiviral prophylaxis was provided to the contact,
   circling Y (yes) or N (no). If yes, indicate Start Date.

   Comments: Record any comments about the quarantined inmate.

   Cleared(C) or Sick (S): Indicate whether the patient is cleared after the 4-day quarantine period or
   becomes ill, by circling C (cleared) or S (sick). Indicate the Date that the person was either released from
   quarantine or was isolated due to illness.




                                                        28
                                                                                                         BOP 60
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 61 of 203 PageID #: 672
   Federal Bureau of Prisons                                       Module 1: Surveillance and Infection Control
   Pandemic Influenza Plan                                                                        October 2012

   Attachment 1.10. Precaution Signs for Influenza Isolation and Quarantine Units

   The signs on the following two pages should be posted when utilizing a room for isolation or quarantine:

   • Influenza Isolation Unit sign should be used for rooms housing one or more inmates with influenza-
     like illness.
   • Influenza Quarantine Unit sign should be used for rooms housing asymptomatic inmates who have
     been exposed to ILI.




                                                       29
                                                                                                       BOP 61
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 62 of 203 PageID #: 673




   Influenza Isolation Unit
          Housing for inmates with influenza-like illness—
         to separate sick inmates from inmates who are well

               PRECAUTIONS:
1. Use: ☐Respirator or ☐Face Mask



                N-95 or better
                Must be fit-tested

2. Use gloves:
      For direct patient contact or contact with contaminated items.

3. Use eye protection/gowns:
      If splash or spray of body fluids is anticipated, e.g., suctioning or
       nebulizer treatments.
      Eye protection requires either goggles or face shield.

4. Perform hand hygiene frequently:
      Always before entering and when leaving room.
      After removing gloves.

5. Discontinue isolation…
      24 hours after temperature remains normal (without fever-reducing
       medication).
      For Medical Referral Centers only: Discontinue isolation 7 days after onset of
       symptoms or when symptoms are resolved, whichever is longer.



                                                                             BOP 62
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 63 of 203 PageID #: 674




Influenza Quarantine Unit
   Housing for asymptomatic inmates who have been exposed
  to influenza-like illness—to separate them from inmates who
             are either sick or have not been exposed


                PRECAUTIONS:
1. Wear a face mask:
           (not a respirator)
       Only if close contact with quarantined
        inmates (within 6 feet) is anticipated.
       No fit-testing is required.


2. Perform hand hygiene frequently:
       Always before entering and when leaving room.


3. Discontinue isolation…
       Isolation can be discontinued 4 days after the exposure to
        influenza-like illness ended, unless symptoms develop.
       If symptoms develop, isolate inmate in an Influenza Isolation
        Unit.




                                                                         BOP 63
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 64 of 203 PageID #: 675




                                 Federal Bureau of Prisons
                                  Health Services Division


                         Pandemic Influenza Plan

                                Module 3:
                           Health Care Delivery
                                       October 2012




                                                                         BOP 64
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 65 of 203 PageID #: 676
   Federal Bureau of Prisons                                                Module 3: Health Care Delivery
   Pandemic Influenza Plan                                                                   October 2012


   BOP Pandemic Influenza Response Stages
   The BOP Pandemic Influenza Plan is divided into the three stages that are used for standard
   BOP contingency plans; in this plan, the three stages are designed to correlate with the Federal
   Government Response Stages for pandemic influenza.

   The BOP Pandemic Influenza Response Stages are as follows:
   •     PREPARATION (Federal Response Stages 0–1). Most of the detail in this plan involves the
         preparation phase.
   •     RESPONSE (Federal Response Stages 2–5). This phase, which begins when it is announced
         that there are confirmed human outbreaks overseas, involves both making last-minute
         preparations and actually responding to pandemic flu.
   •     RECOVERY (Federal Response Stage 6). This phase involves recovering from the pandemic,
         evaluating actions taken during the pandemic, and preparing for more flu. Based on what we
         know from previous pandemics, subsequent waves of flu are likely to follow once the
         pandemic flu has subsided.

                                                                      BOP Influenza Plan
              Federal Government Response Stages*
                                                                 Federal Stages   BOP Stage
        0    New domestic animal outbreak in at-risk country
                                                                       0-1             PREPARATION
        1    Suspected human outbreak overseas

        2    Confirmed human outbreak overseas
             Widespread human outbreaks in multiple
        3    locations overseas                                        2-5               RESPONSE
        4    First human case in North America

        5    Spread throughout United States

        6    Recovery & preparation for subsequent waves                6                RECOVERY
       * The Federal Government Response Stages should not be confused with the World Health
         Organization phases of pandemic influenza.




                                                    i
                                                                                                  BOP 65
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 66 of 203 PageID #: 677
   Federal Bureau of Prisons                                                                       Module 3: Health Care Delivery
   Pandemic Influenza Plan                                                                                          October 2012


                                                   Table of Contents

   OVERVIEW ...................................................................................................................... 1

       TABLE A. Potential Alterations in Health Care Delivery—Based on Degree of
                Disruption Associated with Pandemic Flu ........................................................ 1

       TABLE B. Pandemic Influenza: Projected Number of Flu Cases and
                Flu-Related Deaths ............................................................................................. 2

   ACTION STEPS BY PANDEMIC STAGE ............................................................................. 4

   STANDARD OPERATING PROCEDURES FOR PREPARATION STAGE ................................ 6

   ATTACHMENTS ............................................................................................................... 8

       Attachment 3.1. BOP Pandemic Influenza Clinical Practice Guidelines ......................... 9
            1. Clinical Diagnosis...................................................................................................... 9
            2. Clinical Features of Uncomplicated Influenza....................................................... 10
                      TABLE 1. Range of Symptoms Associated with Uncomplicated
                               Seasonal Influenza Infection .............................................................. 10
            3. Complications of Influenza ..................................................................................... 10
                      TABLE 2. BOP Antiviral Medication Priority Groups: Persons at
                               High Risk for Influenza Complications .............................................. 10
            4. Influenza-Related Pneumonia ................................................................................ 11
            5. Clinical Management of Influenza ......................................................................... 12
                      TABLE 3. Key Patient Education Messages – Pandemic Influenza ..................... 12
                      TABLE 4. Influenza Signs and Symptoms Meriting Clinical Evaluation ............. 13
                      TABLE 5. CRB-65 Severity Scoring Tool (for use with
                               pandemic influenza)........................................................................... 14
                      TABLE 6. Recommendations Based on CRB-65 Scores ..................................... 14

       Attachment 3.2. Medical Supply List for Pandemic Flu ................................................. 16

       Attachment 3.3. Non-Prescription and Prescription Drugs for Pandemic Flu .............. 17

       Attachment 3.4. Oral Rehydration Solution (ORS) ........................................................ 18




                                                                    ii
                                                                                                                               BOP 66
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 67 of 203 PageID #: 678
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 68 of 203 PageID #: 679
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 69 of 203 PageID #: 680
  Federal Bureau of Prisons                                              Module 3: Health Care Delivery
  Pandemic Influenza Plan                                                                 October 2012

  In the event that 24-hour shifts become necessary, staff should be advised to bring changes of
  clothes, bedding, medications, etc., so they can be as comfortable as possible. There should be a
  place for staff to take rest breaks and provide a way for them to shower and do laundry.

  Logistics
  A practical approach to delivering care for hundreds of sick inmates must be developed by each
  facility. Outlined below are considerations when planning for pandemic flu.
   Location: Identify appropriate locations to house and care for large numbers of inmates who
    are sick with flu. Determine how and where sick inmates would be housed based upon
    different estimates for the percentage of inmates who are ill (i.e., 20%, 30%, 40%, 50%).
    Ideally these locations would be located adjacent to bathroom facilities. Possible locations
    include existing dormitories, gymnasium, or chapel. Bunk beds may or may not be suitable
    depending upon the how sick the inmates become.

   Mattresses/Cots: Mattresses can be placed either on cots (ideally) or on the floor.
    However, it is important to devise some method to elevate the head of the bed to facilitate
    breathing. Given that flu patients may suffer from vomiting, diarrhea and incontinence, some
    method should be devised to assure that mattresses are impervious (either existing plastic
    covers or covering the mattresses with plastic bags).

   Linens: At least two sets of sheets will be needed for each sick inmate with plans for
    laundering them. Towels, wash cloths or rags will be needed for cleaning and drying.

   Other: Anticipate the need for bedpans and urinals. Develop plan for disposing of human
    waste. Plan for something to use as emesis basins, e.g., paper bags lined with plastic bags
    (for easy disposal of waste). Attachment 3.2 lists other supplies to consider for stockpiling.

  Organization of Health Care Delivery
  Consider methods to most efficiently delivery health care during pandemic flu, including altered
  roles for staff and how to organize care for large numbers of inmates. During pandemic flu
  “lock-down” may be utilized for social distancing. Strategies should be developed to overcome
  the significant obstacles posed by “lock-down” for health care delivery. Pill lines may need to
  be suspended (except for controlled substances and those likely to destabilize the security of the
  institution, e.g., quetiapine). To facilitate medication delivery, certain groups of inmates may
  need to be cohorted, e.g., insulin dependent diabetics.




                                                   3
                                                                                               BOP 69
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 70 of 203 PageID #: 681
  Federal Bureau of Prisons                                                         Module 3: Health Care Delivery
  Pandemic Influenza Plan                                                                            October 2012


                                Action Steps by Pandemic Stage

   Preparation (Federal Response Stages 0–1)
    (See Standard Operating Procedures, which are provided for the Preparation stage only.)

  1. Identify staff persons responsible for planning for and directing health care delivery during
     pandemic influenza.
  2. Review Attachment 3.1. BOP Pandemic Influenza Clinical Practice Guidelines and assure
     training of clinical staff.
  3. Calculate estimates of the number of ill inmates in your facility based on the percentage who
     become ill.
  4. Identify high and low priority health care delivery functions.
  5. Develop plans for augmenting health care staffing during pandemic flu (12 to 24-hour
     staffing, use of non-health care staff.
  6. Develop plans for “Influenza Isolation Room” wards to accommodate up to 20%, 30%, 40%,
     and 50% of the inmate population.
  7. Develop plan for increasing par levels of medical and related supplies with pandemic flu.
  8. Develop plan for increasing par levels of pharmaceuticals with pandemic flu.
  9. Develop facility-specific plan for health care delivery during pandemic flu.


   Response (Federal Response Stages 2–5)

  Begin when there are confirmed human outbreaks of pandemic flu anywhere in the world:
  1. Reach par levels for medications and supplies.
  2. Providing training updates to non-health care staff to assist in caring for inmates with
     pandemic flu.
  3. Prepare and stock temporary exam rooms in areas identified.

  Begin after a suspected pandemic influenza case is diagnosed in the facility:
  4. Adjust staffing schedules as needed to accommodate for health care staffing shortages.
  5. On an ongoing basis assess the capability of health services to provide medical care. As
     needed, triage and prioritize provision of care. If necessary, suspend most preventive health
     care services except TB screening, and influenza and pneumococcal vaccination.
                                              (continued on next page)




                                                          4
                                                                                                          BOP 70
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 71 of 203 PageID #: 682
   Federal Bureau of Prisons                                              Module 3: Health Care Delivery
   Pandemic Influenza Plan                                                                 October 2012

   6. Treat acute influenza cases in ward setting. Reorganize health care delivery to increase
      efficiency.
      a. Implement clinical guidelines for flu with emphasis on:
           ►  maintaining adequate hydration
           ►  treating high priority flu patients with antivirals per CDC priority groups
           ►  treating suspected secondary pneumonia with antibiotics
      b. Inmates with a CRB-65 Score of 3 to 5 should be hospitalized (if community resource is
          available). Inmates with a CRB-65 Score of 2 should be considered for hospitalization.
          See Attachment 3.1, BOP Pandemic Influenza Clinical Practice Guidelines.
      c. Assess availability of resources such as community hospitalization, laboratory testing,
          chest radiography and ventilatory support.
   7. If decision is made to lock down:
      a. Consider suspending pill lines and issuing safe and reasonable quantities of pill line
          medications (except for controlled substances and medications likely to destabilize the
          security of the institution).
      b. Insulin will still have to be administered because it has to be refrigerated and requires
          needle and syringe. Consider clustering inmates on insulin.


    Recovery (Federal Response Stage 6)

   Previous flu pandemics have been associated with subsequent “waves” of flu after an initial
   wave resolves. After an initial pandemic flu outbreak, subsequent outbreaks are likely. The
   recovery period will involve both recovering from the pandemic emergency, evaluating the BOP
   response to it and preparing for subsequent waves of pandemic flu.
   1. Begin discharge of inmates from isolation wards.
   2. Initiate terminal cleaning procedures for quarantine areas.
   3. Resume normal operations of the Health Services Unit.
   4. Prepare for secondary / tertiary waves of pandemic flu.
   5. Return to normal staffing schedules. Provide additional time off, if possible.
   6. Evaluate delivery of health services during pandemic flu.
   7. Write a summary report, identifying recommendations for future waves of the pandemic for
      the Regional and Central Office.




                                                   5
                                                                                                BOP 71
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 72 of 203 PageID #: 683
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 73 of 203 PageID #: 684
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 74 of 203 PageID #: 685
  Federal Bureau of Prisons                                                  Module 3: Health Care Delivery
  Pandemic Influenza Plan                                                                     October 2012



                                           Attachments

  Attachment 3.1: BOP Pandemic Influenza Clinical Practice Guidelines

  Attachment 3.2: Medical Supply List for Pandemic Flu

  Attachment 3.3: Non-Prescription and Prescription Drugs for Pandemic Flu

  Attachment 3.4: Oral Rehydration Solution (ORS)




                                                    8
                                                                                                   BOP 74
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 75 of 203 PageID #: 686
   Federal Bureau of Prisons                                                              Module 3: Health Care Delivery
   Pandemic Influenza Plan                                                                                 October 2012

   Attachment 3.1. BOP Pandemic Influenza Clinical Practice Guidelines
   This Pandemic Influenza Clinical Practice Guideline is made available to the public for informational purposes only.
   The Federal Bureau of Prisons (BOP) does not warrant these guidelines for any other purpose, and assumes no
   responsibility for any injury or damage resulting from the reliance thereof. Proper medical practice necessitates that
   all cases are evaluated on an individual basis and that treatment decisions are patient specific. Consult the BOP
   Clinical Practice Guideline Web page to determine the date of the most recent update to this document:
   http://www.bop.gov/news/medresources.jsp.

   References
   These guidelines are adapted from:
   (1) Department of Health and Human Services, Pandemic Influenza Plan, Supplement 5 Clinical Guidelines
       (December 2, 2005). Available from: http://www.hhs.gov/pandemicflu/plan/#part2 and
   (2) British Thoracic Society. Guidelines for the clinical management of patients with an influenza-like illness during
       an influenza pandemic (January 2007). Available from: http://www.brit-
       thoracic.org.uk/Portals/0/Clinical%20Information/Influenza/Guidelines/pandemicflupdf07.pdf
   (3)    Infectious Disease Society of America. Seasonal influenza in adults and children—diagnosis, treatment,
         chemoprophylaxis, and institutional outbreak management: clinical practice guidelines of the Infectious Diseases
         Society of America. CID 2009;48:1003-1032. Available from: http://www.idsociety.org/Content.aspx?id=9088


                                                         Contents
                             1.   Clinical Diagnosis
                             2.   Clinical Features of Uncomplicated Influenza
                             3.   Complications of Influenza
                             4.   Influenza-Related Pneumonia
                             5.   Clinical Management of Influenza
                                  a. Patient Education and Symptomatic Treatment
                                  b. Patient Assessment
                                  c. Triage
                                  d. Criteria for Hospital Referral
                                  e. Use of Antiviral Medication
                                  f. Use of Antibiotics

   The following guidelines are based upon experience with seasonal influenza, as well as reports on
   previous occurrences of pandemic influenza. The manifestations of pandemic influenza cannot be fully
   predicted.


    1. Clinical Diagnosis

   Laboratory testing for influenza is primarily a surveillance tool used to determine whether or not the
   respiratory illness that is being seen is in fact influenza. After it has been determined that influenza is
   circulating, a clinical definition for influenza is generally utilized. The clinical manifestations of infection by
   influenza viruses are diverse, ranging from asymptomatic infection to fulminant respiratory distress
   leading to respiratory failure and death.
   The three-fold combination of fever, cough, and acute onset of symptoms are the most predictive clinical
   features. Importantly, the predictive value of a clinical definition of influenza-like illness (ILI) increases
   significantly when they occur in the context of influenza circulating in the community.

                          BOP Influenza-Like Illness (ILI) Clinical Case Definition:
                          Fever (temperature of 100o F [37.8o C]) plus either cough or sore throat—
                          in the absence of a known cause other than influenza.




                                                              9
                                                                                                                   BOP 75
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 76 of 203 PageID #: 687
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 77 of 203 PageID #: 688
   Federal Bureau of Prisons                                                         Module 3: Health Care Delivery
   Pandemic Influenza Plan                                                                            October 2012

   In addition, there are specific complications associated with influenza infection, regardless of existing
   medical conditions, listed below.
   Respiratory
    • Acute bronchitis is common, more often occurring in the elderly and those with chronic medical
      conditions.
    • Primary viral pneumonia is uncommon in seasonal flu, but was a frequent occurrence in the
      1918-19 pandemic flu, particularly among young adults.
    • Secondary bacterial pneumonia occurs frequently, typically 4–5 days after illness onset.
   Cardiovascular
   ECG abnormalities are common, usually with no cardiac symptoms. These include non-specific T wave
   and rhythm changes and ST segment deviation. Myocarditis and pericarditis both are rare complications.
   Central Nervous System
   CNS complications rarely occur. These include encephalitis/ encephalopathy (which generally occurs in
   the first week of illness) and transverse myelitis and Guillain-Barre syndrome which are both very rare.
   Other complications include otitis media (common in children). Very rarely toxic shock syndrome and
   parotitis occur.


    4. Influenza-Related Pneumonia

   The incidence of pneumonia complicating influenza infection varies widely, from 2% to 38%, depending
   on viral and host factors. Pneumonia generally occurs more frequently and with greater severity in
   patients with preexisting chronic cardiac and respiratory conditions.
   In the context of an influenza pandemic, the presence of an ILI and new or worsening dyspnea should
   prompt a careful examination for presence of complicating pneumonia. Two main types of influenza-
   related pneumonia are recognized: primary viral pneumonia and secondary bacterial pneumonia.

   Primary Viral Pneumonia
   Primary influenza viral pneumonia has been a prominent feature of previous influenza pandemics, but is a
   relatively rare outcome of seasonal influenza in adults.
     • Onset: Typically become breathless within the first 48 hours of the onset of fever. An initially dry
       cough may become productive of blood-stained sputum. Presence of cyanosis and/or tachypnea.
     • Chest auscultation: Bilateral crepitations and wheeze are usual.
     • Chest x-ray: Most commonly bilateral interstitial infiltrates in the mid-zones.
     • Mortality: Rapid clinical deterioration with respiratory failure may ensue. The mortality rate in
        hospitalized patients is high (>40%) even with maximum supportive treatment.

   Secondary Bacterial Pneumonia
   With seasonal flu, bacterial pneumonia occurs approximately 4 times more often than viral pneumonia.
    • Chest auscultation: rales, rhonchi, diminished breath sounds.
    • Chest x-ray: usually demonstrates a lobar pattern of consolidation.
    • Common etiologies: Streptococcus pneumoniae, Staphylococcus aureus, group A Streptococcus,
       and Haemophilus influenzae.
    • Mortality: Mortality rate ranges from 7–24%.

   Mixed Viral-Bacterial Pneumonia
   Bacterial and viral pneumonia can occur concurrently. Chest radiograph may demonstrate lobar
   consolidation superimposed on bilateral diffuse lung infiltrates. Mortality is similar to that for primary viral
   pneumonia (>40%).



                                                          11
                                                                                                            BOP 77
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 78 of 203 PageID #: 689
   Federal Bureau of Prisons                                                       Module 3: Health Care Delivery
   Pandemic Influenza Plan                                                                          October 2012


    5. Clinical Management of Influenza

   a. Patient Education and Symptomatic Treatment
       All inmates presenting with symptoms suggestive of influenza (except those for whom urgent
       admission is required) should be given general advice on symptomatic treatment, be provided
       information about the illness and address individual concerns. Key messages are outlined below in
       Table 3:

        Table 3. Key Patient Education Messages – Pandemic Influenza
        • The incubation period (time period from exposure to development of symptoms) is typically 1–4
          days.
        • Infected adults are presumed to be contagious from one day before symptoms until 24 hours after
          temperature is normal (without fever-reducing medications). However, patients should be very
          careful to continue to cover their cough and wash hands frequently for a few days after that.
        • Fever usually declines after 2–3 days and normally disappears by the sixth day of illness.
        • Cough, weakness and fatigue can persist for 1–2 weeks and up to 6 weeks.
        • Antibiotics do not benefit most people with influenza but are sometimes needed to treat
          secondary infections.
        • Generally recommended symptomatic treatment for influenza includes:
           • Treat fever, myalgias, and headache with acetaminophen or ibuprofen.
           • Rest.
           • Drink plenty of fluids.
        • Inmates should promptly report occurrence of shortness of breath and worsening of symptoms
          after initial improvement.


   b. Patient Assessment
       General daily assessment of inmates with influenza-like illness (ILI) should include:
       • Observation of level of awareness (presence of lethargy, confusion, disorientation).
       • Observation of hydration status (dry, sticky mouth; thirst; decreased {dark} urine output; headache;
         dizziness). Hydration is critically important. All staff should be alert to signs of dehydration and
         offer flu patients fluids every hour or two, as needed. A recipe for oral rehydration solution is
         provided in Attachment 3.4.
       • Vital signs (temperature, pulse, respirations, blood pressure), if indicated.

       The following groups of inmates with ILI should be considered for closer nursing/clinician
       observation:
       • Cognitively impaired.
       • Mentally ill (particularly those on psychotropic medications).
       • Chronically ill inmates (e.g., diabetes, chronic respiratory illness, immunocompromised, etc.).
       • Those exhibiting signs and symptoms of deteriorating clinical status (see Table 4 below).




                                                         12
                                                                                                         BOP 78
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 79 of 203 PageID #: 690
   Federal Bureau of Prisons                                                      Module 3: Health Care Delivery
   Pandemic Influenza Plan                                                                         October 2012

        Table 4. Influenza Signs and Symptoms Meriting Clinical Evaluation
        • Signs of dehydration
          • Low blood pressure/rapid heart rate
          • Orthostatic hypotension (BP that drops when going from lying down to standing)
          • Poor skin turgor (skin lacks normal elasticity and sags back into position slowly when pinched
            up into a fold)
          • Delayed capillary refill
          • Shock
        • Signs of respiratory distress (perform pulse oximetry, if available)
          • Respiratory rate >30/min
          • Shortness of breath at rest or while doing very little
          • Painful or difficulty breathing
          • Blood in sputum
        • Changes in level of awareness
          • Drowsiness
          • Disorientation
          • Confusion
        • Fever for 4–5 days which does not improve (or gets worse)
        • Clinical improvement and then develops high fever and feels poorly again (consider bacterial
          pneumonia)
        • Lack of improvement after two days of antiviral drugs


   c. Triage
       In the event of pandemic flu, there is likely to be a significantly increased number of inmates seeking
       consultation. Barriers to care should be removed, e.g., eliminating co-pays for clinic visits for flu
       symptoms.

       Decisions regarding clinical management of patients with influenza should be based primarily on an
       assessment of the illness severity; identification of whether or not the person is in an “at risk” group
       (see Table 2); availability of community hospitalization resources, and current recommendations of
       the CDC and the BOP Medical Director.

   d. Criteria for Hospital Referral
       Most adults with uncomplicated influenza infection do not require hospital referral. Patients who
       might require hospital admission fall into two main groups: those with worsening of a pre-existing
       clinical condition and those with an influenza-related complication.
       • Worsening of pre-existing medical condition: Patients with clinical deterioration of a preexisting
         medical condition should be managed according to best practice for the medical condition in
         question.
       • Influenza-related pneumonia: The most common influenza-related complication requiring
         hospital admission is pneumonia. Patients who complain of new or worsening dyspnea should be
         carefully assessed for signs of pneumonia. If pneumonia is diagnosed, disease severity should be
         assessed.




                                                        13
                                                                                                          BOP 79
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 80 of 203 PageID #: 691
   Federal Bureau of Prisons                                                                Module 3: Health Care Delivery
   Pandemic Influenza Plan                                                                                   October 2012

       For pandemic flu, it is recommended that a validated severity assessment tool be utilized to assess
       disease severity and need for hospital referral. The CRB-65 score (see Table 5 below) is a well-
       validated severity assessment tool developed for patients with community acquired pneumonia.
       However, this system has not been validated for influenza-related pneumonia. It should be used as a
       supplement and not replace the judgment of the individual clinician.

        Table 5. CRB-651 Severity Scoring Tool (for use with pandemic influenza)
                                         CLINICAL FACTORS                                               POINTS
             Confusion                                                                                      1
             Respiratory Rate >30 per minute                                                                1
             Systolic BP <90 mm Hg or Diastolic BP <69 mm Hg                                                1
             Age >65                                                                                        1
                                                                 CRB-65 SCORE (T OTAL):
        1
            CRB-65= Confusion, Respiratory Rate, Blood Pressure, 65 years of age or older

       Table 6 outlines recommendations based on a patient’s CRB-65 score.
                                                                           2
        Table 6. Recommendations Based on CRB-65 Scores
                  CRB-65 SCORE                               RECOMMENDED ACTION                           DEATH RATE
                          0                          Likely suitable for treatment in facility                  0.9%
                          1                               Consider hospital referral,                           5.2%
                          2                              particularly with a score of “2"                       12.0%
                        3 or 4                               Urgent hospital referral                           31.2%
             Any score, with bilateral
                                                           Consider hospital referral
             chest signs of pneumonia
        2
            Adapted from: British Thoracic Society. Guidelines for the clinical management of patients with an influenza-
            like illness during an influenza pandemic (January 2007)

       In the event that community hospitalization is unavailable, BOP facilities should develop plans for
       congregating severely ill inmates for provision of care, including if necessary, palliative care.

   e. Use of Antiviral Medication
       See Module 2, Antiviral Medication and Vaccines, for a more thorough discussion of antiviral
       medications. The following guidelines should be followed when administering antiviral medication.
       • Antiviral medication should be offered as treatment only to inmates with risk factors for
         influenza complication (see Table 2) who have:
         • Acute influenza-like illness and
                        o
         • Fever (> 100 F [37.8 C])
            In general, antiviral medication is administered only to those with symptom onset occurring in the
            previous 48 hours. However, antiviral therapy should be administered after 48 hours for pregnant
            women and anyone with severe illness.

       • Potential benefits of antiviral treatment include:
         • A reduction of illness duration by 24 hours
         • A possible reduction in hospitalization
         • A reduction in subsequent antibiotic use




                                                               14
                                                                                                                    BOP 80
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 81 of 203 PageID #: 692
   Federal Bureau of Prisons                                                        Module 3: Health Care Delivery
   Pandemic Influenza Plan                                                                           October 2012

        • Recommended antiviral treatment: Utilize Attachment 2.2. Antiviral Medication—Medical
          Evaluation, Consent, and Prescribing Form found in Module 2, Antiviral Medications and Vaccines.
          Two antiviral medications are options for treating influenza: Oseltamivir (Tamiflu®) and Zanamivir
          (Relenza®). Zanamivir is an inhaled medication and may be inappropriate for individuals with
          underlying respiratory disease. Dosing of these medications is as follows:
          • Oseltamivir: 75 mg twice daily for five days. For patients with renal function impairment
            (creatinine clearance between 10–30 ml/min), the dose is 75 mg once daily for five days.
          • Zanamivir: Two 5 mg inhalations (10 mg total) twice per day for five days.

   f.   Use of Antibiotics
        The use of antibiotics in adults with influenza not complicated by pneumonia is determined by the
        presence of any co-morbid illnesses and the timing of symptom onset.
        • Patients without severe pre-existing illnesses: Features of an acute bronchitis, with cough,
          retrosternal discomfort, wheeze, and sputum production are an integral part of the influenza. In
          previously well individuals who do not have pneumonia or new focal chest signs, antibiotics are not
          indicated. If the patient is seen later in the course of the illness and the illness is worsening, i.e.,
          reoccurring fever or increasing breathlessness, then a worsening bacterial bronchitis or developing
          pneumonia is possible and the use of antibiotics should be considered.
        • Patients with severe pre-existing illness: Those at high risk of influenza-related complications of
          either COPD or other severe co-morbid disease should be strongly considered for antibiotics. If the
          patient does not begin to improve over the next 48 hours after starting an antibiotic they should be
          assessed for pneumonia.
        • Patients with influenza-related pneumonia: Patients should be assessed for severity of illness
          and, if needed, referred for inpatient hospitalization utilizing the CRB-65 Score (see Table 5). All
          patients with suspected pneumonia should be treated with antibiotics.

        Antibiotics should cover the likely bacterial pathogens including Streptococcus pneumoniae,
        H. influenzae, and Staphylococcus aureus, including MRSA (in the context of endemic MRSA
        transmission in a facility).




                                                          15
                                                                                                           BOP 81
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 82 of 203 PageID #: 693
   Federal Bureau of Prisons                                                Module 3: Health Care Delivery
   Pandemic Influenza Plan                                                                   October 2012

   Attachment 3.2. Medical Supply List for Pandemic Flu

                   Each facility should consider the list of supplies below and determine
                           the degree to which par levels should be increased.


   Beds, mattresses, and linens
   •   Cots with mattresses (or mattresses placed on floor)
   •   Impervious cover for mattresses (if needed), i.e., large plastic bags
   •   Mechanism to elevate head of bed (e.g., rolled towels, other creative ideas)
   •   Linens (need enough to change linen on average once or twice a day) with plan for laundering
   •   Towels, wash cloths, rags

   Medical supplies
   •   Electronic thermometers
   •   Thermometer covers
   •   Automatic blood pressure cuffs
   •   Extra stethoscopes (to stay in each room)
   •   Bed pans/urinals
   •   Emesis basins (or paper bags lined with plastic bags for easy disposal)

   Other supplies
   •   Plastic cups
   •   Flexible drinking straws
   •   Disposable dishes
   •   Plastic bags of all sizes (always useful)
   •   Heavy duty rubber bands (to close plastic bags)
   •   Duct tape (always useful)
   •   EPA registered disinfectant
   •   Clipboard, pens, charting forms

   Oral rehydration solution (ORS) ingredients
   •   Salt
   •   Sugar
   •   Baggies — to pre-mix sugar/salt mixture
   •   One-gallon (new) containers for storing oral rehydration solution




                                                     16
                                                                                                  BOP 82
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 83 of 203 PageID #: 694
  Federal Bureau of Prisons                                                  Module 3: Health Care Delivery
  Pandemic Influenza Plan                                                                     October 2012

  Attachment 3.3. Non-Prescription and Prescription Drugs for Pandemic Flu

   Each facility should consider the list of drugs below and develop a plan for increasing par levels.


  Over-the-counter medications (for treating influenza patients)
      Each institution pharmacy should attempt to increase stock in the pharmacy to
      accommodate a prescription distribution based upon a 15% attack rate. These include:
      •   Ibuprofen
      •   Acetaminophen
      •   Aspirin
      •   Loperamide
      Additionally, it is suggested that the institution health services staff work with their local
      commissary to look at the possibility of increasing commissary par levels for cough
      syrup/drops and antihistamines.

  Prescription drugs (for treating influenza patients)
      • Oseltamivir (Tamiflu®) — antiviral stockpile quotas communicated by memo
      • Zanamivir (Relenza®) — antiviral stockpile quotas communicated by memo
      • Antibiotics:
         ► Doxycycline 100 mg

         ► Amoxicillin-clavulanate 500mg/125mg

         ► Erythromycin 500 mg

         ► Clarithromycin 500 mg


      • Albuterol or other bronchodilator

  Prescription drugs (critical chronic care medications)
      As normal medication supply channels may be disrupted during a pandemic outbreak,
      institutions should consider increasing stocks of chronic care medications in order to
      maintain adequate supplies.




                                                     17
                                                                                                   BOP 83
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 84 of 203 PageID #: 695
   Federal Bureau of Prisons                                                  Module 3: Health Care Delivery
   Pandemic Influenza Plan                                                                     October 2012

   Attachment 3.4. Oral Rehydration Solution (ORS)

    Prevention and treatment of dehydration associated with influenza may be the most important life
   saving measure available. Oral rehydration solution (ORS) is an effective treatment for all causes of
        dehydration. It consists of uncontaminated water and specified amounts of salt and sugar.


   Signs and symptoms of dehydration include:
   • Dry mouth
   • Increased pulse (>90/minute),
   • Poor skin turgor (doesn’t bounce back when pinched),
   • Decreased urine output
   • Dark urine

   If dehydration is suspected, administer ORS by mouth:
   • Use of a bendable straw may be helpful.
   • If the patient is too ill to drink, someone must sit with them and administer the fluids using a
      teaspoon.
   • Usual treatment consists of 3 quarts (or 13 cups of fluid) per day.

   Signs of ORS “working” include:
   • Increased alertness of patients
   • Increased urination
   Continue to push ORS. Once the patient is well-hydrated, the patient can be switched to other
   clear fluids such as juice, clear soup, or tea; then graduate to crackers, toast; then to other food.


   Oral Rehydration Solution “Recipe”:
   The recipe for ORS should be followed closely to get the right proportion of salt and water. The
   solution can be flavored with sugar-free drink mix.

                               Oral Rehydration Solution (ORS) Recipe
                     1 gallon of uncontaminated water
                     10 tablespoons sugar
                     4 teaspoons salt
                     Directions: Stir up. Do not boil. Can add sugar-free drink
                     mix to flavor. Use within 24 hours.

                     Reference: Rehydration Project (homepage on the internet):
                     rehydrate.org/solutions/homemade.htm
                     (extrapolated from recipe of 1 liter water, 8 tsp sugar, 1 tsp salt)




                                                     18
                                                                                                    BOP 84
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 85 of 203 PageID #: 696




                                                                  U.S. Department of Justice
                                                                  Federal Bureau of Prisons


  FOR IMMEDIATE RELEASE                                   Contact: Office of Public Affairs
  March 24, 2020                                          202-514-6551


                        Bureau of Prisons Update on COVID-19

  WASHINGTON -- In response to the COVID-19 pandemic, the Bureau of Prisons
  (Bureau) is taking aggressive steps to protect the safety and security of all staff, and
  inmates, as well as visitors and members of the public. This response is the Bureau’s
  top priority. Director Michael Carvajal has directed the Bureau to take a
  comprehensive approach to the COVID-19 pandemic.

  On March 13, 2020, the Bureau instituted significant measures to prevent the COVID-19
  virus from spreading in its facilities. These measures include temporary restrictions on
  visitation, restricting inmate movement to only required and mission-essential transfers,
  increased health screening of staff and inmates, and increased sanitary measures. In
  addition, all Bureau facilities have been directed to designate available space for
  isolation and quarantine for inmates who have been exposed to or have symptoms of
  the virus.

  The Bureau has also instituted a mandatory 14-day quarantine for all new inmates
  entering the Bureau from outside a Bureau facility. The Bureau is actively working with
  the US Marshals Service, the federal courts, and State and local correctional institutions
  to mitigate the risk of exposure in pre-trial detention and jail facilities and to maximize
  the safe transfer of inmates into Bureau custody.

  The Bureau is also working with the courts and the US Marshals Service to reduce
  transmission risks from movement for court proceedings, with options such as the use
  of video conferencing.

  The Bureau is proud to serve the public in concert with its other law enforcement
  partners, as we work to mitigate the risk of COVID-19 to staff, inmates, and the public.

  The Bureau’s Actions to Address the COVID-19 Threat:

  Since January 2020, the Bureau has implemented its approved Pandemic Influenza
  contingency plan, modified for COVID-19. The Bureau has been coordinating its
  COVID-19 efforts using subject-matter experts and guidance from the Office of the Vice
  President, the World Health Organization (WHO), the Centers for Disease Control
  (CDC), and the Office of Personnel Management (OPM). The Bureau has proceeded in
  three phases:



                                                                                        BOP 85
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 86 of 203 PageID #: 697




  Phase 1: In January 2020, the Bureau established a task force to begin strategic
  planning for COVID-19, and to build on the Bureau’s already existing procedures for
  pandemics.

  Phase 2: On March 13, 2020, the agency issued directives suspending social and legal
  visits, curtailing movement, cancelling staff travel and training, limiting access for
  contractors and volunteers, and established enhanced screening for staff and inmates
  for locations with sustained community transmission and at all medical centers.
  All facilities were placed on modified operations to maximize social distancing in our
  facilities, as much as practicable. This modification includes staggered meal times and
  staggered recreation times, for example, in order to limit congregate gatherings
  Additionally, the Bureau established quarantine and isolation procedures to mitigate the
  spread of COVID-19.

  Phase 3: On March 18, 2020, the Bureau implemented an action plan for Bureau
  locations that perform administrative services, which followed DOJ, OMB and OPM
  guidance for maximizing telework. Additionally, as part of the Pandemic Influenza
  contingency plan, all cleaning, sanitation, and medical supplies have been inventoried.
  Ample supplies are on hand and ready to be distributed or moved to any facility as
  deemed necessary. As we continue to respond, the Bureau has placed additional
  orders for these supplies, in case of a protracted event.

  The Bureau will continue to provide daily updates and information on actions related to
  COVID-19 at www.bop.gov/coronavirus/index.jsp

                                            ###




                                                                                    BOP 86
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 87 of 203 PageID #: 698
    BOP - COVID-19 Action Plan: Phase Five                                                                                                  Page 1 of 1




    COVID-19 Action Plan: Phase Five
    Additional Agency-wide Actions Effective April 1




    Updated 6:30 PM ET, March 31, 2020

    (BOP) - Today, the Director of the Bureau of Prisons (BOP) ordered the implementation of Phase 5 of its COVID-19 Action Plan, effective tomorrow,
    April 1, 2020 In response to a growing number of quarantine and isolation cases in our facilities, the BOP will take the following actions immediately to
    further mitigate the exposure and spread of COVID-19

        • For a 14-day period, inmates in every institution will be secured in their assigned cells/quarters to decrease the spread of the virus This
          modification to our action plan is based on health concerns, not disruptive inmate behavior
        • During this time, to the extent practicable, inmates should still have access to programs and services that are offered under normal operating
          procedures, such as mental health treatment and education
        • In addition, the Bureau is coordinating with the United States Marshals Service (USMS) to significantly decrease incoming movement during this
          time
        • After 14 days, this decision will be reevaluated and a decision made as to whether or not to return to modified operations
        • Limited group gathering will be afforded to the extent practical to facilitate commissary, laundry, showers, telephone, and Trust Fund Limited
          Inmate Computer System (TRULINCS) access

    Starting in January 2020, the BOP implemented its Pandemic Influenza contingency plan, modified as an Action Plan for COVID-19 The BOP
    continues to revise and update its action plan in response to the fluid nature of the COVID-19 pandemic, and in response to the latest guidance from
    experts at the World Health Organization (WHO), the Centers for Disease Control and Prevention (CDC) and the Office of Personnel Management
    (OPM)

    Background on Phases 1 - 4:

    Phase 4: On March 26, 2020, the BOP implemented revised preventative measures for all institutions The agency updated its quarantine and isolation
    procedures to require all newly admitted inmates to BOP, whether in a sustained community transition area or not, be assessed using a screening tool and
    temperature check This includes all new intakes, detainees, commitments, writ returns from judicial proceedings, and parole violators, regardless of
    their method of arrival Asymptomatic inmates are placed in quarantine for a minimum of 14 days or until cleared by medical staff Symptomatic
    inmates are placed in isolation until they test negative for COVID-19 or are cleared by medical staff as meeting CDC criteria for release from isolation

    These are the latest measures that follow the first three phases of the Bureau's action plan, which may be found here:
    www bop gov/resources/news/pdfs/20200324 bop press release covid19 update pdf

    The Bureau will continue to provide daily updates and information on actions related to COVID-19 at www bop gov/coronavirus/




    https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp                                                                     4/15/2020
                                                                                                                                                 BOP 87
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 88 of 203 PageID #: 699
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 89 of 203 PageID #: 700
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 90 of 203 PageID #: 701
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 91 of 203 PageID #: 702
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 92 of 203 PageID #: 703
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 93 of 203 PageID #: 704
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 94 of 203 PageID #: 705
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 95 of 203 PageID #: 706
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 96 of 203 PageID #: 707
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 97 of 203 PageID #: 708
                     Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 98 of 203 PageID #: 709



       Social Distancing Examples for Corrections
                          NOT one-size-fits-all…each facility will need to choose what works for them

              Common areas                                         Recreation                                         Meals
• Enforce increased space between people in        • Choose spaces where people can spread out     • Stagger meals
  • holding cells                                  • Stagger time in recreation spaces             • Rearrange seating in the dining hall
  • lines                                          • Assign each housing unit a dedicated            (e.g., remove every other chair and use only
  • waiting areas such as intake                     recreation space to avoid mixing and cross-     one side of the table)
    (e.g., remove every other chair in a waiting     contamination                                 • Provide meals inside housing units or cells
    area)




             Group activities                                       Housing                                          Medical
• Limit their size                                 • Reassign bunks to provide more space          • Designate a room near each housing unit to
• Increase space between people                      between people                                  evaluate people with COVID-19 symptoms
• Suspend group programs where people will         • Sleep head to foot                            • Stagger sick call
  be in closer contact than in their housing       • Minimize mixing of people from different      • Designate a room near the intake area to
  environment                                        housing areas                                   evaluate new entrants who are flagged by
• Choose outdoor areas or other areas where                                                          the intake screening process
  people can spread out


                                             COMMUNICATE the reasons for social distancing

                                                                                                                                                    BOP 98
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 99 of 203 PageID #: 710
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 100 of 203 PageID #:
                                     711
          Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 101 of 203 PageID #:
                                               712




                                         MASK for source control


Medical                                  Separate from others (individually if possible) & restrict
                                         movement
Isolation                                Provide with tissues, trash can, and hand hygiene supplies


                                         Notify public health
Isolate anyone with
symptoms of COVID-19                     Clean & disinfect thoroughly


                                         Evaluate and test, if indicated


                                         Give care (or transfer for care)



                                                                                                      BOP 101
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 102 of 203 PageID #:
                                     713
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 103 of 203 PageID #:
                                     714
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 104 of 203 PageID #:
                                     715
                Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 105 of 203 PageID #:
                                                     716




                                               Identify close contacts


Quarantine                                     Mask as source control, if PPE stocks allow


                                               Separate from others (ideally individually) & restrict movement
A close contact is anyone who:
•    Has been within 6 feet of a
     confirmed/suspected case for              Monitor symptoms 2x per day
     a prolonged period of time
OR
                                               If symptoms develop, immediately mask and medically isolate
•    Has had contact with
     infectious secretions from a
     confirmed/suspected case
     (e.g., coughed on)                        If cohorting and another case develops, 14-day clock restarts

                                               Return to previous housing and lift movement restrictions after
                                               14 days if no symptoms develop



                                                                                                               BOP 105
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 106 of 203 PageID #:
                                     717
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 107 of 203 PageID #:
                                     718
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 108 of 203 PageID #:
                                     719
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 109 of 203 PageID #:
                                     720
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 110 of 203 PageID #:
                                     721
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 111 of 203 PageID #:
                                     722
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 112 of 203 PageID #:
                                     723
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 113 of 203 PageID #:
                                     724
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 114 of 203 PageID #:
                                     725
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 115 of 203 PageID #:
                                     726
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 116 of 203 PageID #:
                                     727




                        Federal Bureau of Prisons
                         Health Services Division


                 Pandemic Influenza Plan



                  Module 2:
      Antiviral Medications and Vaccines
                               October 2012




                                                                       BOP 116
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 117 of 203 PageID #:
                                     728
 Federal Bureau of Prisons                                   Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                    October 2012



 BOP Pandemic Influenza Response Stages
 The BOP Pandemic Influenza Plan is divided into the three stages that are used for standard
 BOP contingency plans; in this plan, the three stages are designed to correlate with the Federal
 Government Response Stages for pandemic influenza.

 The BOP Pandemic Influenza Response Stages are as follows:
 •     PREPARATION (Federal Response Stages 0–1). Most of the detail in this plan involves the
       preparation phase.
 •     RESPONSE (Federal Response Stages 2–5). This phase, which begins when it is announced
       that there are confirmed human outbreaks overseas, involves both making last-minute
       preparations and actually responding to pandemic flu.
 •     RECOVERY (Federal Response Stage 6). This phase involves recovering from the pandemic,
       evaluating actions taken during the pandemic, and preparing for more flu. Based on what we
       know from previous pandemics, subsequent waves of flu are likely to follow once the
       pandemic flu has subsided.

                                                                     BOP Influenza Plan
            Federal Government Response Stages*
                                                                Federal Stages   BOP Stage
      0    New domestic animal outbreak in at-risk country
                                                                       0-1            PREPARATION
      1    Suspected human outbreak overseas

      2    Confirmed human outbreak overseas
           Widespread human outbreaks in multiple
      3    locations overseas                                          2-5              RESPONSE
      4    First human case in North America
      5    Spread throughout United States
      6    Recovery & preparation for subsequent waves                  6               RECOVERY
     * The Federal Government Response Stages should not be confused with the World Health
       Organization phases of pandemic influenza.




                                                  i

                                                                                                BOP 117
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 118 of 203 PageID #:
                                     729
 Federal Bureau of Prisons                                                            Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                                             October 2012



                                                      Table of Contents

 Overview ....................................................................................................................................1
    1. Antiviral Medications .....................................................................................................2
    2. Pandemic Vaccine ...........................................................................................................3
    3. Seasonal Flu Vaccine ......................................................................................................4
    4. Pneumococcal Vaccine ...................................................................................................4
 Action Steps by Pandemic Stage ...............................................................................................5
 Standard Operating Procedures for Preparation Stage (Federal Response Stages 0–1) ......7
 Attachments...............................................................................................................................9
    Attachment 2.1. Prescribing Information for Zanamivir and Oseltamivir .............................. 10
    Attachment 2.2. Antiviral Medication – Medical Evaluation, Consent, and Prescribing .....13
    Attachment 2.3. Guidance for Acquisition, Storage, and Use of Antiviral Medication
                          Procurement ........................................................................................... 14
    Attachment 2.4. Quarterly Pandemic Influenza Medication Certification .......................... 15

 Tables
      Table 1. Influenza Antiviral Prophylaxis within the BOP .....................................................3
      Table 2. Risk Factors for Complications from Bacterial Pneumonia .....................................4




                                                                       ii

                                                                                                                                   BOP 118
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 119 of 203 PageID #:
                                     730
 Federal Bureau of Prisons                               Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                October 2012



                                         Overview
 Module 2 covers the following information:
     1. Antiviral medications—stockpiling, distribution, and use
     2. Pandemic vaccine—preparing for mass vaccination
     3. Seasonal flu vaccination—increasing annual vaccination among staff and inmates
     4. Pneumococcal vaccination—increasing vaccination among eligible staff and inmates




                                               1
                                                                                            BOP 119
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 120 of 203 PageID #:
                                     731
 Federal Bureau of Prisons                                     Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                      October 2012


 1. Antiviral Medications
 Antiviral medications may help decrease the illness and death due to influenza. Should
 transmission of pandemic influenza become widespread, the most important goals of using
 antiviral medication are: (1) to prevent serious morbidity and death; and (2) to preserve the
 delivery of health care and other essential services, through early treatment and limited
 prophylaxis.

 Antivirals can be used in three ways:
 • Treatment: To treat flu cases (ideally should be started within 48 hours of symptom-onset).
 • Post-exposure prophylaxis: To prevent the flu after exposure to someone sick with flu.
 • Prophylaxis: To prevent the flu during an ongoing outbreak.
 Early treatment is a more efficient use of antiviral medication than widespread prophylaxis. Two
 brands of antivirals are effective for treating influenza: oseltamivir (Tamiflu®) and zanamivir
 (Relenza®). BOP is stockpiling both drugs.

 Antiviral Treatment Recommendations
 Treatment with oseltamivir or zanamivir is recommended for all persons with suspected or
 confirmed influenza requiring hospitalization. Treatment may be recommended for persons with
 suspected or confirmed influenza who are at higher risk for complications. In the event of
 pandemic influenza, the BOP Medical Director will issue specific guidance regarding high-risk
 groups to treat with antiviral medication.
 The following are general recommendations regarding antiviral treatment. Prescribing
 information for oseltamivir and zanamivir are provided in Attachment 2.1.

 •   Oseltamivir is the generally recommended antiviral recommended for treatment during
     pregnancy.
 •   Zanamivir is contraindicated for inmates with airway disease.
 •   Treatment should not wait for laboratory confirmation of influenza because laboratory testing
     can delay treatment and because a negative rapid test for influenza does not rule out
     influenza.
 •   Treatment should be initiated as early as possible because studies show that treatment
     initiated early (i.e., within 48 hours of illness onset) is more likely to provide benefit.
 •   Clinical judgment is an important factor in antiviral treatment decisions for all patients
     presenting for medical care who have illnesses consistent with influenza.
 •   Persons who are not at higher risk for complications or do not have severe influenza
     requiring hospitalization generally do not require antiviral medications for treatment or
     prophylaxis. However, any suspected influenza patient presenting with warning signs and
     symptoms for lower respiratory tract illness (e.g., shortness of breath, rapid breathing,
     unexplained oxygen desaturation) should promptly receive empiric antiviral therapy.
 •   Clinicians should do the following to reduce delays in initiating antiviral treatment,
     including:


                                                    2
                                                                                                   BOP 120
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 121 of 203 PageID #:
                                     732
 Federal Bureau of Prisons                                           Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                            October 2012

           Inform inmates at higher risk for influenza complications about the signs and symptoms
            of influenza and the need for early treatment after the onset of influenza symptoms (i.e.,
            fever, respiratory symptoms).
           Start empiric treatment of patients at higher risk for influenza complications as soon as
            possible. See prescribing information for additional information.

 Antiviral Post-Exposure Prophylaxis Recommendations
 Antiviral post-exposure prophylaxis involves providing medication to prevent development of
 influenza. Because use of antiviral medications for prophylaxis may contribute to the
 development of antiviral resistant influenza strains, antiviral prophylaxis will be provided within
 the BOP only under a limited number of circumstances as discussed in Table 1 below.

     Table 1. Influenza Antiviral Prophylaxis within the BOP

     • Inmates who are close contacts to persons with ILI who have medical conditions which place
       them at high risk for influenza complications may be candidates for antiviral prophylaxis, based
       upon guidance from the Medical Director. Pregnant inmates are the highest priority.
     • In the event of significant health care shortages, health care workers (HCWs) who are close
       contacts to ILI cases may be offered antiviral prophylaxis. The use of antiviral prophylaxis under
       this circumstance requires approval of the BOP Medical Director. Unless they take antiviral
       prophylaxis, exposed HCWs should not be assigned to care for inmates who are at high risk for
       influenza complications for the 4 days following potential exposure, i.e., 24 hours after fever resolves
       in the close contact(s) with ILI.
     • In the event of significant correctional staff shortages, BOP institutions can consider general
       antiviral prophylaxis of staff in order to maintain adequate staffing. The use of antiviral
       prophylaxis under this circumstance requires the approval of the BOP Medical Director.


 •      For the purposes of assessing possible exposure, the infectious period—the time period when
        an exposure may have occurred—is one day before ILI symptoms occur until 24 hours after
        fever ends.
 •      Two drugs can be used for prophylaxis: oseltamivir and zanamivir. Pregnant women who
        are close contacts to a person with ILI are high priority for prophylaxis. Oseltamivir is
        generally recommended for pregnant women.
 •      Antiviral agents should not be used for post-exposure prophylaxis in healthy inmates.
 •      Antiviral prophylaxis generally is not recommended if more than 48 hours have elapsed since
        the last contact with an infectious person. Prophylaxis is not indicated when contact
        occurred before or after, but not during, the ill person’s infectious period (as defined in the
        first bullet above). An emphasis on early treatment is an alternative to prophylaxis after a
        suspected exposure.

 2. Pandemic Vaccine
 The BOP will utilize CDC-defined priorities for prioritizing administration of a pandemic
 vaccine once it is developed and released for distribution. In the event of a pandemic, the BOP
 Medical Director will issue guidance regarding how the vaccine will be obtained and the priority
 groups for vaccination. Local institutions should have plans in place for mass vaccination.


                                                         3
                                                                                                        BOP 121
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 122 of 203 PageID #:
                                     733
 Federal Bureau of Prisons                                              Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                               October 2012

 Guidance on planning mass vaccination clinics is available at:
 http:www.cdc.gov/flu/professionals/vaccination/vax_clinic.htm.

 3. Seasonal Flu Vaccine
 Increasing the number of inmates and employees who are vaccinated for seasonal flu will
 decrease the occurrence of seasonal flu during a pandemic. It will also help the institution be
 prepared logistically for mass vaccination if a pandemic vaccine is available.

 4. Pneumococcal Vaccine
 It is generally recommended that pneumococcal vaccine be administered to individuals who are
 at high risk for complications from bacterial pneumonia (see Table 2 below). Preparation for
 pandemic flu includes improving pneumococcal vaccine coverage, thereby reducing the number
 of high risk individuals who develop bacterial pneumonia after becoming sick with pandemic flu.
 Inmates with risk factors should be identified and vaccinated. Employees should be educated to
 obtain pneumococcal vaccine from their personal health care provider if they have risk factors.

  Table 2. Risk Factors for Complications from Bacterial Pneumonia
  •   chronic pulmonary disease (excluding asthma)             • immunosuppressive conditions (e.g., congenital
  •   cardiovascular diseases                                    immunodeficiency, HIV infection, leukemia,
                                                                 lymphoma, multiple myeloma, Hodgkin’s disease,
  •   diabetes mellitus
                                                                 generalized malignancy, or organ transplantation)
  •   chronic liver diseases
                                                               • chemotherapy with alkylating agents,
  •   chronic renal failure or nephrotic syndrome                antimetabolites, or long-term systemic
  •   functional or anatomic asplenia (e.g., sickle cell         corticosteroids
      disease or splenectomy)                                  • cochlear implants
                                                               • cerebrospinal fluid leaks
                                                               • chronic alcoholism




                                                           4
                                                                                                            BOP 122
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 123 of 203 PageID #:
                                     734
 Federal Bureau of Prisons                                          Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                           October 2012



                              Action Steps by Pandemic Stage

  Preparation (Federal Response Stages 0–1)
  (See Standard Operating Procedures, which are provided for the Preparation stage only.)

 1. Identify a health care staff person to be responsible for the planning for antiviral medication
    and vaccines.
 2. Increase seasonal flu vaccination rates for employees and inmates.
 3. Increase pneumococcal vaccination coverage rates for employees and inmates who have risk
    factors for pneumococcal pneumonia. (Employees must obtain via personal health care
    provider.)
 4. Coordinate with local health department partners to ensure inclusion in the Strategic National
    Stockpile for pandemic vaccine.
 5. Stockpile medications for community acquired pneumonia per recommendations of the BOP
    Medical Director.
 6. Develop local plan for obtaining antivirals stockpiled in the region (coordinating with the
    Regional Office, in accordance with the regional distribution plan).
 7. Educate employees and inmates regarding the need and rationale for assigning priorities for
    receiving antiviral medication and pandemic vaccine.
 8. Develop local procedures for providing antiviral medication and pandemic vaccine to
    employees and inmates in accordance with federal law as well as BOP policies and
    procedures.


  Response (Federal Response Stages 2–5)

 Begin when there are confirmed human outbreaks of pandemic flu anywhere in the world:
 1. Provide seasonal flu vaccine to high priority inmates and staff.
 2. Review the priority groups for antiviral medication and criteria for prophylaxis as defined by
    the Medical Director.
 3. Educate staff regarding the need for and rationale for priority groups.
 4. All facilities should maintain a recommended stock of antiviral medication per direction of
    the BOP Medical Director. Facilities that house women should maintain an adequate stock
    of oseltamivir to provide treatment and prophylaxis to all pregnant inmates.
 5. Review plans for accessing the Regional stockpile of antiviral medications (if demand
    exceeds local supply).
 6. Finalize plans for mass vaccination, including arrangements for storage of vaccine.
                                            (continued on next page)




                                                        5
                                                                                                       BOP 123
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 124 of 203 PageID #:
                                     735
 Federal Bureau of Prisons                                     Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                      October 2012

 Begin after a suspected pandemic influenza case is diagnosed in the facility:
 7. Dispense antiviral medications and administer vaccinations according to priority groups.
 8. Monitor for antiviral adverse events and report them using MEDWATCH Form FDA 3500.
 9. Monitor adverse events from pandemic influenza vaccine and report them using the Vaccine
    Adverse Event Reporting System Form (VAERS-1).
 10. Monitor efficacy and resistance patterns of antivirals.
 11. Monitor efficacy of the vaccine.
 12. Monitor antiviral/vaccine supplies, distribution, and use.


  Recovery (Federal Response Stage 6)

 Previous flu pandemics have been associated with subsequent “waves” of flu after an initial
 wave resolves. After an initial pandemic flu outbreak, subsequent outbreaks are likely. The
 recovery period will involve both recovering from the pandemic emergency, evaluating the BOP
 response to it, and preparing for subsequent waves of pandemic flu.
 1. Evaluate efficacy and resistance of antivirals and pandemic influenza vaccine.
 2. Evaluate adverse reactions of antiviral medications and pandemic influenza vaccine.
 3. Assess whether the supply of antiviral medication and pandemic vaccine, as well as the
    supplies necessary for their delivery, were adequate.
 4. Assess coordination with state and local health partners, as well as access to the Strategic
    National Stockpile.
 5. Evaluate the effectiveness of the system for dispensing antivirals and administering vaccine.




                                                  6
                                                                                                  BOP 124
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 125 of 203 PageID #:
                                     736
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 126 of 203 PageID #:
                                     737
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 127 of 203 PageID #:
                                     738
 Federal Bureau of Prisons                                    Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                     October 2012



                                           Attachments

 Attachment 2.1: Prescribing Information for Zanamivir and Oseltamivir

 Attachment 2.2: Antiviral Medication – Medical Evaluation, Consent, and Prescribing

 Attachment 2.3: Guidance for Acquisition, Storage, and Use of Antiviral Medication Procurement

 Attachment 2.4: Quarterly Pandemic Influenza Medication Certification




                                                    9
                                                                                                  BOP 127
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 128 of 203 PageID #:
                                     739
 Federal Bureau of Prisons                                        Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                         October 2012

 Attachment 2.1. Prescribing Information for Zanamivir and Oseltamivir

 Zanamivir (Relenza®)

 How Supplied and Storage
     Relenza (GlaxoSmithKline) Powder. Blister for inhalation. Four 5 mg blisters of powder on a
     ROTADISK® for oral inhalation via DISKHALER®. Packaged in carton containing 5 ROTADISKs
     (total of 10 doses) and 1 DISKHALER inhalation device.
     Store DISKHALER and blister packs at 77F (excursions permitted from 59 to 86F). Do not
     puncture any blister until just before inhaling a dose.

 Indications and Administration Dose
     Uncomplicated acute illness caused by influenza A and B virus in adults and children 7 yr of age and
     older who have been symptomatic for no longer than 2 days; prophylaxis of influenza in adults and
     children 5 yr of age and older. For oral inhalation only (not nasal inhalation).
     Influenza Treatment: Adults and children 7 years of age and older: Oral inhalation: Two 5 mg
     inhalations (10 mg total) twice per day for 5 days. Treatment generally should begin within 2 days of
     onset of influenza. Two doses should be taken on the first day of treatment whenever possible,
     provided there is at least 2 hours between doses. On subsequent days, doses should be about 12
     hours apart at approximately the same time each day.
     Influenza Post-Exposure Prophylaxis: Adults and children 5 yr of age and older: Oral inhalation:
     2 inhalations (one 5 mg blister per inhalation) once daily for 10 days. Treatment should begin within 2
     days of exposure.
     Influenza Prophylaxis Community Outbreak: Adults and adolescents: Oral inhalation:
     2 inhalations (one 5 mg blister per inhalation) once daily for 28 days.

 Contraindications
     Do not use in patients with history of allergic reactions to any ingredient of Relenza® including lactose
     (which contains milk proteins).

 Warnings and Precautions
     •   Pregnancy: Category C.
     •   Lactation: Undetermined.
     •   Bronchospasm: Serious, sometimes fatal cases have occurred. Not recommended in
         individuals with underlying airway disease (including asthma and chronic obstructive pulmonary
         disease). Discontinue Relenza® if bronchospasm or decline in respiratory function develops.
     •   Hypersensitivity: Allergic-like reactions, including oropharyngeal edema, serious skin rashes,
         and anaphylaxis, have been reported in postmarketing experience, including in patients sensitive
         to lactose (milk proteins).
     •   High-risk patients: Safety and efficacy not demonstrated in patients with high-risk underlying
         medical conditions.
     •   Neuropsychiatric events: Delirium and abnormal behavior leading to injury have been reported
         in postmarketing experience.




                                                      10
                                                                                                     BOP 128
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 129 of 203 PageID #:
                                     740
 Federal Bureau of Prisons                                     Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                      October 2012

 Zanamivir (Relenza®) — continued
 Adverse Reactions
     The most common adverse events reported in >1.5% of patients treated with Relenza® and more
     commonly than in patients treated with placebo are:
     • Treatment Studies: dizziness, sinusitis
     • Prophylaxis Studies: fever and/or chills, arthralgia and articular rheumatism

 Drug Interactions
     Live attenuated influenza vaccine, intranasal:
     • Do not administer until 48 hours following cessation of Relenza®.
     • Do not administer Relenza® until 2 weeks following administration of the live attenuated vaccine,
         unless medically indicated.

 Pharmacology and Pharmacokinetics
     •   Inhibition of influenza virus neuraminidase, affecting release of virus particles.
     •   Absorption: About 4% to 17% of orally inhaled dose is systemically absorbed. C max is 17 to
         142 ng/mL, and T max is 1 to 2 hours following a 10 mg dose. The AUC is 111 to 1,364 ng$h/mL.
     •   Excretion: Renally excreted as unchanged drug in urine. Serum half-life is 2.5 to 5.1 h. Total Cl
         is 2.5 to 10.9 L/h. Unabsorbed drug is excreted in feces.



 Oseltamivir (Tamiflu®)

 How Supplied and Storage
     •   30 mg capsules, blister pack of 10 capsules
     •   45 mg capsules, blister pack of 10 capsules
     •   75 mg capsules, blister pack of 10 capsules.
     •   Powder for oral suspension (12 mg/ml after reconstitution), 25 ml bottle.
     Store at 77F (with excursions allowed 59 to 86) for both capsules and suspension.

 Indications and Administration Dose
     Influenza Treatment: For uncomplicated acute illness from influenza viruses type A and B, in
     patients greater than 12 months old who have been symptomatic for no more than 2 days.
     •   Adults and Adolescents ≥ 13 years old: 75 mg twice daily for 5 days. Begin treatment within 2
         days of onset of symptoms.
     •   Renal Function Impairment (creatinine clearance between 10–30 ml/min): 75 mg once daily for
         5 days.
     Post-Exposure Prophylaxis: For adults and adolescents exposed to influenza type A and B in there
     are two situations in which prophylaxis can be used: (1) after a discrete exposure (one 10-day
     course); and (2) in the context of ongoing exposure.
     •   Adults and Adolescents > 13 years old: 75 mg once daily for at least 10 days. Therapy
         should start within 2 days of exposure. Safety and efficacy in a community outbreak setting have
         been demonstrated for up to 6 weeks in immunocompetent patients and up to 12 weeks in
         immunocompromised patients.
     •   Renal Function Impairment (creatinine clearance between 10–30 ml/min): 75 mg capsule
         every other day or 30 mg every day




                                                    11
                                                                                                  BOP 129
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 130 of 203 PageID #:
                                     741
 Federal Bureau of Prisons                                        Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                         October 2012

 Oseltamivir (Tamiflu®) — continued

 Contraindications
     •   Hypersensitivity to any component.

 Warnings and Precautions
     •   Should not affect the evaluation of individuals for annual influenza vaccination.
     •   Pregnancy Category C: Animal studies suggest that fetal risk is possible, but there is no
         evidence that Oseltamivir is harmful in humans. Benefits should outweigh risks.
     •   Lactation: Excretion through lactation was mild in animal studies, but it is not known whether
         Oseltamivir is excreted in human milk. Benefits should outweigh risks.
     •   Cases of anaphylaxis and serious skin reactions including toxic epidermal necrolysis, Stevens-
         Johnson Syndrome, and erythema multiforme have been reported in postmarketing experience.
         Treatment should be stopped and appropriate therapy instituted if an allergic-like reaction occurs
         or is suspected.
     •   There have been postmarketing reports (mostly from Japan) of delirium and abnormal behavior
         leading to injury, and in some cases resulting in fatal outcomes, in patients with influenza who
         were receiving oseltamivir.

 Drug Interactions
     Live attenuated influenza vaccine, intranasal:
     •   Do not administer until 48 hours following cessation of Oseltamivir.
     •   Do not administer Oseltamivir until 2 weeks following administration of the live attenuated
         vaccine, unless medically indicated.
     •   Oseltamivir is not a substrate for, or inhibitor of, cytochrome P450 isoenzymes.
     •   Clinically significant drug interactions are unlikely.




 For more information …

 Antiviral medication information from CDC: http://www.cdc.gov/flu/antivirals/

 Relenza® – Full Prescribing Medication Package Insert: http://www.gsk.com/products/prescription-
 medicines/relenza.htm

 Tamilfu® – Full Prescribing Medication Package Insert: http://www.rocheusa.com/products/tamiflu/pi.pdf




                                                        12
                                                                                                       BOP 130
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 131 of 203 PageID #:
                                     742
 Federal Bureau of Prisons                                                     Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                                      October 2012

 Attachment 2.2. Antiviral Medication – Medical Evaluation, Consent, and Prescribing
  What medical problems have you had?
  ☐No      ☐Yes Do you have allergies to any medications? List:
  ☐No      ☐Yes Do you have a history of kidney disease? Describe:
  ☐No      ☐Yes Are you allergic to Tamiflu® (oseltamivir) or Relenza® (zanamivir)?
  ☐No      ☐Yes Are you pregnant? If yes, what is your due date? ___/___/___
  ☐No      ☐Yes Are you planning on becoming pregnant within the next year?
  ☐No      ☐Yes Are you nursing (breast feeding)?
  ☐No      ☐Yes Do you have asthma or chronic obstructive pulmonary disease? (Do not use Relenza®.)
  ☐No      ☐Yes Do you have flu symptoms? If yes, check all that apply:
                  ☐ fever    ☐ cough     ☐ shortness of breath      ☐ sore throat
                  When did your symptoms start? ___ hours ago          ___ days ago
  ☐No      ☐Yes Have you been in contact with anyone who has flu symptoms?
                  If yes, how long ago? ___ days
  List medications that you currently take (medication/dose):


  Health Care Provider Only:
  Patient has contraindications to antiviral therapy and is not approved. List reasons:

                                Prescription for Tamiflu® (oseltamivir)                 Prescription for Relenza® (zanamivir)
  Influenza treatment       ☐ 75 mg twice daily for 5 days                           ☐ 10 mg (2 puffs) twice daily for 5 days
                            ☐ Renal impairment: once daily for 5 days
  Influenza post-           ☐ 75 mg twice daily for 5 days                           ☐ 10 mg (2 puffs) once daily for 10 days
  exposure prophylaxis      ☐ Renal impairment: once daily for 5 days
  Influenza prophylaxis     ☐ 75 mg twice daily for ___ days                         ☐ 10 mg (2 puffs) once daily for ___ weeks
  (ongoing)                 ☐ Renal impairment: 75 mg once daily
                              every other daily for ___ weeks
  Provider signature and stamp:                                                                          Date: ___/___/___



    I have been counseled regarding antiviral medication therapy. I am aware that in order to be eligible to receive antiviral
     medication, I must participate in medical evaluation.
    I have been advised to call my personal physician if signs and symptoms of the flu develop.
    I was offered the opportunity to ask questions during the visit. The medical information I provided above is complete
     and accurate to the best of my knowledge.
    I am aware that this medication is being prescribed for my personal use only, and that I am not to sell it or give it to
     anybody else.
    I am also aware that I am to contact my personal physician if any changes to my medical status occur, or if I am
     experiencing adverse effects from antiviral medication.

  Patient signature: _________________________________________                 Date: ___/___/___

  Witness signature: ________________________________________                  Date: ___/___/___
  Institution                                                       Identification




                                                               13
                                                                                                                          BOP 131
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 132 of 203 PageID #:
                                     743
 Federal Bureau of Prisons                                       Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                        October 2012

 Attachment 2.3. Guidance for Acquisition, Storage, and Use of Antiviral
                 Medication Procurement
 Each regional HSA will maintain a stockpile of Tamiflu® and Relenza® per guidance from the BOP
 Medical Director.

 Storage: Each regional HSA will designate a central storage facility within their respective region.
 Medication will be properly stored in accordance with the current Pharmacy Program Statement,
 PS6360.01. Each storage site will store product in a secured and proper temperature-controlled area,
 and will segregate pandemic stock from inventory intended for inter-pandemic use. Verification of proper
 storage temperature must be maintained on site.

 Verification: On a quarterly basis, each regional HSA or designee is to complete the Quarterly
 Pandemic Influenza Medication Certification (Attachment 2.4). Certification will verify the quantity on
 hand, expiration date, and appropriate storage conditions (temperature). The original is to be maintained
 on site, with a copy forwarded to the BOP Chief Pharmacist or designee.

 Restricted Use: Product cannot be dispensed for inter-pandemic use. Product may only be dispensed
 once Phase VI of the World Health Organization (WHO) influenza pandemic phase is declared by the
 WHO, as referenced in Section 1, Part V, of the Pandemic Influenza Preparedness and Response Plan
 issued by the U.S. Department of Health and Human Services in August 2004. A national and state-
 specific pandemic influenza declaration by the U.S. Department of Health and Human Services (ACDC@)
 will also allow release of product under this agreement. Only the BOP Medical Director can authorize the
 use of stockpiled medication. In the event of a pandemic outbreak, the Medical Director will issue written
 notice of authorized use.

 Distribution: Each regional HSA will develop a plan to distribute medication from the stockpile site to
 individual institutions in the event of a pandemic outbreak, with staging at the direction of the BOP
 Medical Director or designee.

 Dispensing: The BOP Medical Director will authorize dispensing and distribution of antiviral medication,
 once a pandemic is declared as defined above. Dispensing will occur by designated health care staff
 according to PS6360.01. A dispensing log will be maintained of all medication dispensed to inmates and
 staff and documented in BEMR. Once an influenza outbreak has been resolved, return unused antiviral
 medication to the Regional Office stockpile within 6 to 8 weeks.

 Record Keeping: All records of procurement, storage, distribution, and dispensing must be kept on site
 for a period of at least five years beyond the purchase agreement terms. In the event of an audit, copies
 of all records will be requested to be sent to the Central Office within 10 days of request. A perpetual
 inventory will be maintained from procurement, through distribution and dispensing to the patient,
 documenting the appropriate chain of custody.




                                                     14
                                                                                                   BOP 132
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 133 of 203 PageID #:
                                     744
 Federal Bureau of Prisons                                               Module 2: Antiviral Medications and Vaccines
 Pandemic Influenza Plan                                                                                October 2012

 Attachment 2.4. Quarterly Pandemic Influenza Medication Certification
 Region: _____________________                 Storage Facility: _____________________
 Date of Certification: ___/___/___            Date of Last Certification: ___/___/___

                                                             Oseltamivir                           Zanamivir
                                                                         Lot and                              Lot and
                                                       Quantity                            Quantity
                                                                      Expiration Date                      Expiration Date
  Beginning balance
  Quantity received ( + )
  Quantity distributed, detail below ( – )
  TOTAL ON HAND


                                                  Antiviral Distributed
                                                                            Quantity of                   Quantity of
                       Institution                        Date Sent
                                                                          Oseltamivir Sent              Zanamivir Sent




                                                   Antiviral Returned
                                                            Date             Quantity of               Quantity of
                       Institution
                                                          Returned      Oseltamivir Returned       Zanamivir Returned




 I certify that the above quantities are correct and that all medication has been properly stored and secured, in
 accordance with manufacturer’s recommendations and purchase agreement.

 ________________________________            _____________________________              __________________________
                 Signature                             Printed Name                             Title

 ________________________________            _____________________________              __________________________
             Witness Signature                         Printed Name                             Title




                                                            15
                                                                                                                BOP 133
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 134 of 203 PageID #:
                                     745




                                Federal Bureau of Prisons
                                 Health Services Division


                        Pandemic Influenza Plan

                               Module 4:
                         Care for the Deceased
                                     October 2012




                                                                       BOP 134
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 135 of 203 PageID #:
                                     746
 Federal Bureau of Prisons                                             Module 4: Care for the Deceased
 Pandemic Influenza Plan                                                                 October 2012

 BOP Pandemic Influenza Response Stages
 The BOP Pandemic Influenza Plan is divided into the three stages that are used for standard
 BOP contingency plans; in this plan, the three stages are designed to correlate with the Federal
 Government Response Stages for pandemic influenza.

 The BOP Pandemic Influenza Response Stages are as follows:
 •     PREPARATION (Federal Response Stages 0–1). Most of the detail in this plan involves the
       preparation phase.
 •     RESPONSE (Federal Response Stages 2–5). This phase, which begins when it is announced
       that there are confirmed human outbreaks overseas, involves both making last-minute
       preparations and actually responding to pandemic flu.
 •     RECOVERY (Federal Response Stage 6). This phase involves recovering from the pandemic,
       evaluating actions taken during the pandemic, and preparing for more flu. Based on what we
       know from previous pandemics, subsequent waves of flu are likely to follow once the
       pandemic flu has subsided.

                                                                    BOP Influenza Plan
            Federal Government Response Stages*
                                                               Federal Stages   BOP Stage
      0    New domestic animal outbreak in at-risk country
                                                                     0-1           PREPARATION
      1    Suspected human outbreak overseas
      2    Confirmed human outbreak overseas
           Widespread human outbreaks in multiple
      3    locations overseas                                        2-5             RESPONSE
      4    First human case in North America

      5    Spread throughout United States
      6    Recovery & preparation for subsequent waves                6              RECOVERY
     * The Federal Government Response Stages should not be confused with the World Health
       Organization phases of pandemic influenza.




                                                  i
                                                                                             BOP 135
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 136 of 203 PageID #:
                                     747
 Federal Bureau of Prisons                                                                            Module 4: Care for the Deceased
 Pandemic Influenza Plan                                                                                                October 2012


                                                     Table of Contents
 Overview ....................................................................................................................................1

 Action Steps by Pandemic Stage ...............................................................................................2

 Standard Operating Procedures for Preparation Stage ..........................................................4

 Attachment 4.1. General Guidelines for Handling the Deceased ...........................................6

 Attachment 4.2. Procedures for Care for the Deceased ..........................................................7

 Attachment 4.3. Pandemic Flu Death Record/24-Hour Death Report ...................................8




                                                                       ii
                                                                                                                                   BOP 136
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 137 of 203 PageID #:
                                     748
 Federal Bureau of Prisons                                               Module 4: Care for the Deceased
 Pandemic Influenza Plan                                                                   October 2012



 Overview
 In the event of a severe pandemic flu, it is anticipated that the services of community funeral
 homes and local medical examiners could become temporarily unavailable. In that instance,
 correctional facilities would have responsibility for the initial processing and storage of bodies of
 deceased inmates. Thus, the BOP Pandemic Influenza Planning Group decided that it was
 prudent to provide BOP facilities with detailed procedures for caring for the deceased.

 The Department of Health and Human Services (DHHS) estimates that for a severe pandemic flu
 (akin to the 1918-19 pandemic), the death rate in the general community would be 6 deaths per
 1000 persons who become ill. The DHHS estimate assumes that 30% of the population becomes
 sick with the flu and that 2% of those who become sick with pandemic flu die from it. Because
 of factors unique to the prison setting, this BOP pandemic flu plan assumes a higher death rate
 for a severe pandemic than that estimated for the general population. These factors include the
 close contact of inmates (increasing risk of flu transmission) and their high rates of other chronic,
 high risk medical conditions (increasing vulnerability to flu). Thus, in a “worst case scenario”
 for pandemic flu, the BOP estimates a death rate of 10 deaths per thousand inmates (1%).

 This plan for “Care for the Deceased” includes the following elements:
 •   Communication with local health department and medical examiner about pandemic flu
     planning.
 •   Procedures for setting up a temporary morgue (if community resources become unavailable).
 •   Detailed procedures for care for the deceased, including lists of needed supplies.
 •   Provision of a form for identifying and tracking the deceased.

 General guidelines for handling the deceased are provided in Attachment 4.1. Specific
 procedures for care for the deceased are outlined in Attachment 4.2, and the Pandemic Flu Death
 Record/24-Hour Death Report is available in Attachment 4.3.

 This plan for “Care for the Deceased” is not designed to frighten; nor does it make a prediction
 about what will occur. Implementation of this plan will provide some assurance that if a
 pandemic flu “worst case scenario” occurs, the Bureau of Prisons will be prepared to handle the
 situation.




                                                   1
                                                                                               BOP 137
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 138 of 203 PageID #:
                                     749
 Federal Bureau of Prisons                                                    Module 4: Care for the Deceased
 Pandemic Influenza Plan                                                                        October 2012


 Action Steps by Pandemic Stage

  Preparation (Federal Response Stages 0–1)
  (See Standard Operating Procedures, which are provided for the Preparation stage only.)

 1. Identify a staff person to be responsible for planning for care for the deceased.
 2. Estimate the number of inmate deaths in a pandemic flu “worst case scenario.”
 3. Communicate with the local health department and medical examiner’s office about plans
    regarding care for the deceased in a pandemic in the local community.
 4. Develop local facility plans for care for the deceased. Review Attachment 4.1, General
    Guidelines for Handling the Deceased.
    a. Plan for a temporary morgue (including a place for bodies to be processed and a
        refrigerated place for storage).
    b. Plan for needed supplies.
    c. Review Attachment 4.2, Procedures for Care for the Deceased, and adapt it to this
        facility.
    d. Review Attachment 4.3, Pandemic Flu Death Record/24-Hour Death Report, and adapt it
        to this facility.
    e. Develop a facility-specific procedure for tracking the location of the deceased.
    f. Discuss possible storage plans in the event that refrigeration is not feasible.


  Response (Federal Response Stages 2-5)

 Begin when there are confirmed human outbreaks of pandemic flu anywhere in the world:
 1. Contact local funeral home(s) and the medical examiner to assess potential availability of
    services.
 2. Review plans and procedures, the location for a temporary morgue, the adequacy of
    refrigerated space, and assure availability of needed supplies.

 After a pandemic death occurs in the facility:
 3. Contact local funeral homes and/or the medical examiner to handle inmate deaths per usual
    facility procedures.
 4. If community resources become unavailable, set up a temporary morgue and implement
    Attachment 4.2, Procedures for Care for the Deceased.




                                                      2
                                                                                                    BOP 138
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 139 of 203 PageID #:
                                     750
 Federal Bureau of Prisons                                            Module 4: Care for the Deceased
 Pandemic Influenza Plan                                                                October 2012


  Recovery (Federal Response Stage 6)

 Previous flu pandemics have been associated with subsequent “waves” of flu after an initial
 wave resolves. After an initial pandemic flu outbreak, subsequent outbreaks are likely. The
 recovery period will involve both recovering from the pandemic emergency, evaluating the BOP
 response to it and preparing for subsequent waves of pandemic flu.

 1. Assess adequacy of response to an increased number of the deaths in the facility.
 2. Prepare written summary of response.




                                                3
                                                                                            BOP 139
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 140 of 203 PageID #:
                                     751
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 141 of 203 PageID #:
                                     752
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 142 of 203 PageID #:
                                     753
 Federal Bureau of Prisons                                                      Module 4: Care for the Deceased
 Pandemic Influenza Plan                                                                          October 2012

 Attachment 4.1. General Guidelines for Handling the Deceased

  General Facts
  Those attending to the deceased are at much greater risk of contracting pandemic flu from exposure in
  the general community or through contact with someone who is ill with pandemic flu, than from contact
  with the deceased.
  • Dead bodies do not cause epidemics.
  • Use Standard Precautions when in contact with blood or body fluids, including good hand washing.

  Infection Control Measures
  Individuals who are assigned to transport and care for the deceased should be provided the following
  information and necessary protective equipment.
  • Routinely wear single layer gloves and an N-95 respirator.
  • Prior to handling the body, place a face mask over the nose and mouth of the deceased to prevent
    inhalation of residual air that may be expelled from the lungs when the body is moved. Remove the
    mask before closing the body bag.
  • If risk of splash or spray from blood/body fluids, wear a protective gown and eye/face barrier.
  • Do not smoke, eat, or drink when handling the body.
  • Avoid wiping your eyes, mouth, or nose with your hands.
  • Remove all personal protective equipment after handling each body, and wash hands well.
  • Decontaminate all surfaces and any equipment used to transport the dead body with an
    Environmental Protection Agency (EPA)-registered disinfectant:
    http://www.epa.gov/oppad001/chemregindex.htm

  Additional Instructions
  • Keep movement of the head of the body to a minimum.
  • Do not spray or place disinfectant on the body.
  • Do not write identifiers on the body or on the body bag, as they may erase. Use proper labeling
    technique on the inside and outside of the body bag.
  • Carefully place the body in a standard body bag or large plastic bag. Seal the bag.
  • Lay bodies in one layer only (not on top of each other).
  • Track all morgue admissions and releases.

  Storage Considerations
  Refrigerate between 34–37 degrees F (2–4 degrees C). If refrigeration is not available, alternative
  short-term options include: (1) dry ice (not directly on body), with good ventilation (melted “carbon
  dioxide” is toxic) and safe handling techniques (to prevent “cold burns”); or (2) temporary burial.
  Coordinate locally and seek expert guidance. Establish procedures prior to the pandemic.

  Cultural and Religious Practices
  Cultural and religious needs should be respected. Involve chaplains in the identification and
  accommodation of religious rituals related to rites of passage (e.g., Islamic ritual of turning the head
  toward Mecca).




                                                       6
                                                                                                      BOP 142
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 143 of 203 PageID #:
                                     754
 Federal Bureau of Prisons                                                      Module 4: Care for the Deceased
 Pandemic Influenza Plan                                                                          October 2012

 Attachment 4.2. Procedures for Care for the Deceased

  The procedures below should be utilized if mortuary services are unavailable.
  1. Prepare documentation.
     a. Fill out the information requested in Attachment 4.3, Pandemic Flu Death
        Record/24-Hour Death Report.
        Note: The use of Attachment 4.3 will serve multiple purposes: provide local BOP facility
               with a record of the death; provide record of the location where the body is stored;
               provide documentation to maintain with the body; and serve as the BOP 24-Hour
               Death Report.
     b. Make 3 copies. Place 2 copies in plastic sleeves, sealed with transparent tape.
     c. Maintain 1 copy in notebook or file (optionally, maintain an electronic copy).

  2. Follow notification procedures (P5553.07 “9. Death Notification Procedures”).

  3. Verify identity (PS5800.13.903 (Deaths)). “ISM staff or designee will verify the inmate’s identity
     by taking a rolled print of the right thumb. A comparison of the print will be made with the
     fingerprint card in the Inmate Remand or J&C file.”

  4. Use preliminary infection control measures (see Attachment 4.1).
     a. Wash your hands.
     b. Put on personal protective equipment. (Routinely wear gloves and an N-95 respirator. If
        risk of splash/ spray from blood/body fluids, wear gown and eye/face barrier.)
     c. Place a face mask on deceased (covering mouth and nose) prior to transporting.

  5. Prepare the body.
     a. Straighten the dead person’s body and close the eyelids without using any force.
     b. Close the person’s mouth by placing a rolled towel under the chin.
     c. Remove all IV lines, monitors, and other equipment.
     d. Bathe any part of the body that is soiled with blood or other body fluids.
     e. Remove any soiled dressings and replace.
     f. Remove jewelry and/or glasses. Ensure dentures are in the person’s mouth.
     g. Document any jewelry or other effects removed.
     h. Pad the wrist and ankles with a rolled up washcloth and tie them loosely together.

  6. Attach documentation of identity to the body.
     a. Attach BOP identification card to the right toe utilizing plastic twist-tie.
     b. Attach copy of the Pandemic Flu Record (in plastic sleeve) to the right wrist.
     c. Attach copy of the Pandemic Flu Record (in plastic sleeve) to the outside of the body bag.

  7. Place the body inside the body bag.
     a. Ensure that the bag is fully sealed and that no body fluids are leaking.
     b. Ensure that the outside of the bag is clean.
     c. Put clothing and personal effects in a separate plastic bag.
     d. Place the bag of personal effects inside the body bag with the body.

  8. Carry out follow-up infection control measures.
     a. Properly dispose of any soiled or used material.
     b. Remove gloves properly.
     c. Wash hands thoroughly.



                                                       7
                                                                                                      BOP 143
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 144 of 203 PageID #:
                                     755
 Federal Bureau of Prisons                                                                Module 4: Care for the Deceased
 Pandemic Influenza Plan                                                                                    October 2012

 Attachment 4.3. Pandemic Flu Death Record/24-Hour Death Report

  Facility Name:
  Address:
  Phone:
  Last Name:                                      First Name:                                             MI:
  Reg #:                              Date of Birth: ___/___/___                    Date of Death: ___/___/___
  Place of Death:
     ☐ Institution, in: ☐ General Population ☐ SHU ☐ Medical Unit ☐ Behavioral Health Unit
      ☐ Community Hospital ☐ Other

  Type of Death:
     ☐ Natural cause ☐ Suicide ☐ Accidental ☐ Homicide ☐ Legal Execution ☐ Unknown
  DNR Order? ☐ Yes ☐ No                  Autopsy? ☐ Yes ☐ No

  Preliminary Cause of Death:
  Clinical Synopsis of Events Leading to the Death (including clinical care provided):




                                                                       (continue on following page if more room needed)
  Location of Body: (1)                                                                 Date:
                          (2)                                                           Date:
                          (3)                                                           Date:

  Next of Kin: ________________________ Notified? ☐Y ☐ N                          Religion of deceased:
                                                                                  ___________________________
     Address: _______________________________________
                                                                                  Religious ritual requirements?
      ____________________________ Phone: ____________

  Personal effects accompanying body (list all):



  Staff person completing report:
      Name (print):                                                      Title:
      Signature:                                                         Date:
  Note: This document serves the following purposes:                          Form instructions: Make 3 copies,
                                                                              placing 2 in sealed plastic sleeves.
         (1) provides local BOP facility with a record of the death;
                                                                              Attach 1 sealed copy to right wrist of
         (2) provides record of the location where the body is stored;        inmate; secure 1 sealed copy to the
         (3) provides documentation to maintain with the body; and            outside of body bag; and maintain
                                                                              1 copy on file.
         (4) serves as the BOP 24-Hour Death Report.




                                                            8
                                                                                                                BOP 144
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 145 of 203 PageID #:
                                     756
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 146 of 203 PageID #:
                                     757



          U.S. Department of Justice
          Federal Bureau of Prisons

   PROGRAM STATEMENT
   OPI:    HSD/HPB
   NUMBER: 6031.04
   DATE:   June 3, 2014



   Patient Care


          /s/
   Approved: Charles E. Samuels, Jr.
   Director, Federal Bureau of Prisons



   1. PURPOSE AND SCOPE

   To effectively deliver medically necessary health care to inmates.

   a. Summary of Changes

   Policy Rescinded
   P6031.03     Patient Care (8/23/12)

   The following changes were made:

   ■ Section 15. Added language on the ordering of chronic care medications.
   ■ Section 18. Replaced use of BP-A0659 (Medical Summary of Federal Prisoner/Alien In
     Transit) with BEMR Exit Summary for Inmate Intra-system Transfer.
   ■ Section 20. Clarified schedule for performing baseline mammographies.


   2. PROGRAM OBJECTIVES

   The expected result of this program is:




                                                                                 BOP 146
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 147 of 203 PageID #:
                                     758



 Health care will be delivered to inmates in accordance with proven standards of care without
 compromising public safety concerns inherent to the agency’s overall mission.

 3. DIRECTIVES REFERENCED

 Program Statements
 P1070.07     Research (5/12/99)
 P1351.05     Release of Information (9/19/02)
 P3735.04     Drug Free Workplace (6/30/97)
 P4500.09     Trust Fund/Deposit Fund Manual (1/13/14)
 P4700.06     Food Service Manual (9/13/11)
 P5050.49     Compassionate Release/Reduction in Sentence; Procedures for Implementation of
              18 U.S.C. §§ 3582(c)(1)(A) & 4205(g) (8/12/13)
 P5280.09     Inmate Furloughs (1/20/11)
 P5324.09     Sexually Abusive Behavior Prevention and Intervention Program (8/20/12)
 P5324.08     Suicide Prevention Program (4/5/07)
 P5521.05     Searches of Housing Units, Inmates, and Inmate Work Areas (6/30/97)
 P5553.07     Escapes/Deaths Notifications (2/10/06)
 P6010.03     Psychiatric Evaluation and Treatment (8/12/11)
 P6010.04     Health Services Administration (6/20/13)
 P6013.01     Health Services Quality Improvement (1/15/05)
 P6027.01     Health Care Provider Credential Verification, Privileges, and Practice Agreement
              Program (1/15/05)
 P6070.05     Birth Control, Pregnancy, Child Placement and Abortion (8/9/96)
 P6080.01     Autopsies (5/27/94)
 P6090.03     Health Information Management (7/31/12)
 P6190.04     Infectious Disease Management (6/2/14)
 P6270.01     Medical Designations and Referral Services for Federal Prisoners (1/15/05)
 P6340.04     Psychiatric Services (1/15/05)
 P6360.01     Pharmacy Services (1/15/05)
 P6370.01     Laboratory Services (1/15/05)
 P6400.02     Dental Services (1/15/05)

 Code of Federal Regulations, Chapter 29, Part 1910.95




 P6031.04 6/3/2014                                                                              2

                                                                                         BOP 147
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 148 of 203 PageID #:
                                     759



 4. AGENCY ACA ACCREDITATION PROVISIONS

                                                   th
 ■ Standards for Adult Correctional Institutions, 4 Edition: 4-4322M, 4-4344M, 4-4346, 4-
   4347, 4-4348, 4-4349, 4-4350, 4-4351M, 4-4352, 4-4353M, 4-4354M, 4-4359M, 4-4360, 4-
   4362M, 4-4363M, 4-4365M, 4-4367, 4-4370M, 4-4374, 4-4375, 4-4377, 4-4380M, 4-
   4381M, 4-4382M, 4-4389M, 4-4397M, 4-4398, 4-4400M, 4-4401M, 4-4402M, 4-4412, 4-
   4426, and 4-4427


 ■ Performance-Based Standards for Adult Local Detention Facilities, 4th Edition: 4-ALDF-2A-
   45M, 4-ALDF-4A-13M, 4-ALDF-4C-01M, 4-ALDF-4C-03, 4-ALDF-4C-04, 4-ALDF-4C-
   05, 4-ALDF-4C-06, 4-ALDF-4C-08M, 4-ALDF-4C-09, 4-ALDF-4C-13M, 4-ALDF-4C-
   19M, 4-ALDF-4C-20, 4-ALDF-4C-22M, 4-ALDF-4C-23M, 4-ALDF-4C-24M, 4-ALDF-4C-
   26, 4-ALDF-4C-27, 4-ALDF-4C-29M, 4-ALDF-4C-34, 4-ALDF-4C-35, 4-ALDF-4C-37, 4-
   ALDF-4D-01M, 4-ALDF-4D-02M, 4-ALDF-4D-03M, 4-ALDF-4D-15M, 4-ALDF-4D-16,
   4-ALDF-4D-17M, and 4-ALDF-4D-18M


 ■ Standards for Administration of Correctional Agencies, 2nd Edition: 2-CO-1F-14


 Records Retention Requirements
 Requirements and retention guidance for records and information applicable to this program are
 available in the Records and Information Disposition Schedule (RIDS) system in Sallyport.

 5. DEFINITIONS

 a. Health Services Unit (HSU). The HSU is the organizational unit that provides urgent and
 routine health care. In addition, the HSU is the designated part of an institution, including
 Medical Referral Centers (MRC) that delivers health care to inmates on an ambulatory or
 observation basis. The provision of health care is subdivided into:

 ■ Urgent Services.
 ■ Observation Services.
 ■ Ambulatory Care Services.

 b. Outpatient Clinic. This area within the HSU provides diagnostic and other support services
 health care staff uses to provide urgent care and ambulatory care services. It includes
 examination rooms, treatment rooms, dental clinic, radiology and laboratory areas, pharmacy,
 waiting areas, and administrative offices.



 P6031.04 6/3/2014                                                                                3

                                                                                         BOP 148
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 149 of 203 PageID #:
                                     760



 c. Observation Area. The observation area provides accommodations of limited duration for
 inmates who are being treated for noncritical illnesses, recovering from surgery, or require
 observation, and who do not require acute care hospitalization or 24-hour nursing care.

 d. Medical Referral Center (MRC). An MRC provides a full range of diagnostic and
 therapeutic services, consistent with its individual mission; and a wide range of inpatient
 specialty consultative and other services. Inpatient services are available only at MRCs.

 The Medical Director will designate each MRC’s mission(s). Each MRC will seek and maintain
 accreditation by the Joint Commission for the Accreditation of Healthcare Organizations under
 appropriate standards in accordance with its mission. Unless Bureau policy specifies otherwise,
 MRCs will organize their programs to comply with Joint Commission standards.

 e. Primary Care Provider Team (PCPT). A PCPT is a core group of health care providers
 and support staff whose function is to provide direct patient care.

 f. Advance Directive. For purposes of this PS, an “advance directive” is a written instrument
 (sometimes referred to as a “living will” or other similar document) by which a patient expresses
 his/her health care wishes in the event of a terminal or irreversible condition, during which that
 individual is no longer able to communicate such wishes to the health care provider due to
 incapacitation.

 Advance directives may address the patient’s wishes concerning the withholding or withdrawal
 of resuscitative, life-sustaining, or other types of medical care.

 Advance directives may appoint a proxy decision maker for these type health care decisions.

 g. Proxy Decision Maker. For purposes of this PS, a proxy decision maker is a person
 authorized to make healthcare treatment decisions for a patient who is incapacitated and unable
 to make and/or communicate such decisions himself/herself. The term “proxy decision maker” is
 used generally in this PS, and may refer to such person as named in an advance directive,
 formally executed power of attorney, or as appointed by a court.

 The authority, parameters, and procedures for creating such proxies are governed by the laws of
 the state in which the institution operates.

 Under no circumstances will another inmate be appointed as proxy decision maker.




 P6031.04 6/3/2014                                                                                 4

                                                                                           BOP 149
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 150 of 203 PageID #:
                                     761



 h. Life Sustaining or Life Prolonging Procedures. “Life sustaining” or “life prolonging”
 procedures include any medical intervention or procedure that uses artificial means to sustain a
 vital function or artificially prolong life, e.g. mechanical ventilation, dialysis.

 i. Terminal Condition. A “terminal condition” means an incurable or irreversible medical
 condition which, in the attending physician’s opinion, is such that death will occur within a short
 time regardless of the application of medical procedures.

 j. “Do Not Resuscitate” (DNR) Order. A “Do Not Resuscitate” order is the attending
 physician’s directive, recorded in the inmate’s health record, to withhold or withdraw
 extraordinary life-sustaining measures.

 6. PROGRAM RESPONSIBILITY

 Clinical care of inmates at Bureau institutions is under the direction of the Clinical Director, who
 provides direct patient care and supervises other health care providers. Administrative
 responsibility and supervision of non- clinical staff is under the Health Services Administrator’s
 (HSA) direction.

 7. SCOPE OF SERVICES – CATEGORIES OF CARE

 The Bureau of Prisons provides five major levels of care that define care provided to inmates.

 Note: Ordinarily, pretrial or non-sentenced inmates, and inmates with less than 12 months to
 serve, are ineligible for health services in subsections c., d., and e.

 a. Medically Necessary – Acute or Emergent. Medical conditions that are of an immediate,
 acute or emergent nature, which without care would cause rapid deterioration of the inmate’s
 health, significant irreversible loss of function, or may be life-threatening.

 Examples of conditions considered acute or emergent include, but are not limited to:

 ■   Myocardial infarction.
 ■   Severe trauma such as head injuries.
 ■   Hemorrhage.
 ■   Stroke.
 ■   Status asthmaticus.
 ■   Precipitous labor or complications associated with pregnancy.
 ■   Detached retina, sudden loss of vision.


 P6031.04 6/3/2014                                                                                  5

                                                                                             BOP 150
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 151 of 203 PageID #:
                                     762



 Treatment for conditions in this category is essential to sustain life or function and warrant
 immediate attention.

 b. Medically Necessary – Non-Emergent. Medical conditions that are not immediately life-
 threatening but which without care the inmate could not be maintained without significant risk
 of:

 ■ Serious deterioration leading to premature death.
 ■ Significant reduction in the possibility of repair later without present treatment.
 ■ Significant pain or discomfort which impairs the inmate’s participation in activities of daily
   living.

 Examples of conditions considered medically necessary, non-emergent include, but are not
 limited to:

 ■ Chronic conditions (diabetes, heart disease, bipolar disorder, schizophrenia).
 ■ Infectious disorders in which treatment allows for a return to previous state of health or
   improved quality of life (HIV, tuberculosis).
 ■ Cancer.

 c. Medically Acceptable – Not Always Necessary. Medical conditions which are considered
 elective procedures, when treatment may improve the inmate’s quality of life. Relevant
 examples in this category include, but are not limited to:

 ■ Joint replacement.
 ■ Reconstruction of the anterior cruciate ligament of the knee.
 ■ Treatment of non-cancerous skin conditions (e.g. skin tags, lipomas).

 These therapeutic interventions always require review by the Institution Utilization Review
 Committee. Relevant factors to consider in approving the proposed treatment in this category
 include, but are not limited to:

 ■   The risks and benefits of the treatment.
 ■   Available resources.
 ■   Natural history of the condition.
 ■   The effect of the intervention on inmate functioning in his/her activities of daily living.

 d. Limited Medical Value. Medical conditions in which treatment provides little or no medical
 value, are not likely to provide substantial long-term gain, or are expressly for the inmate’s


 P6031.04 6/3/2014                                                                                  6

                                                                                              BOP 151
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 152 of 203 PageID #:
                                     763



 convenience. Procedures in this category are usually excluded from the scope of services
 provided to Bureau inmates. Examples in this category include, but are not limited to:

 ■ Minor conditions that are self-limiting.
 ■ Cosmetic procedures (e.g. blepharoplasty).
 ■ Removal of non-cancerous skin lesions.

 Any treatment in this category which a health care provider recommends and the Clinical
 Director feels is appropriate will require the Institution Utilization Review Committee’s review.

 e. Extraordinary. Medical interventions are deemed extraordinary if they affect the life of
 another individual, such as organ transplantation, or are considered investigational in nature.

 Any treatment provided in this category requires the Medical Director’s review and approval
 with notification to the Regional Director.

 8. UTILIZATION REVIEW

 Every institution will have an established Utilization Review Committee (URC), chaired by the
 Clinical Director. Other members should include, but not be limited to the:

 ■   HSA or Assistant HSA.
 ■   Medical Trip Coordinator.
 ■   Health care provider(s) directly involved in the reviewed cases.
 ■   Director of Nursing (if applicable).
 ■   A chaplain or social worker.

 The URC will review the following areas:

 ■ Outside medical, surgical, and dental procedures.
 ■ Requests for specialist evaluations, in-house or escorted trips to the specialist’s office
   (approved by the Clinical Director).
 ■ Requests for “Limited Medical Value” treatments/procedures (approved by the CD).
 ■ Retrospective review of all cases sent to the community hospital during hours when no health
   care provider was on duty at the institution.
 ■ Case considerations for extraordinary care.
 ■ Concurrent review of inpatients at community hospital (monitoring length of stay and
   interventions).
 ■ Other services the primary care provider or the Clinical Director have recommended.


 P6031.04 6/3/2014                                                                                   7

                                                                                             BOP 152
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 153 of 203 PageID #:
                                     764



   Note: Care considered “Medically Necessary – Acute or Emergent” does not require URC
   review prior to the treatment being provided.

   a. Recommendations. The URC must select one or more of the following, to address each case
   presented to it:

   ■ Approve the request without modification.
   ■ Refer the inmate for further evaluation to a staff physician.
   ■ Refer the inmate for further evaluation to a specialty consultant.
   ■ Put the inmate on a waiting list, with recommended parameters as to the length of time the
     procedure may be delayed without increasing the risk of additional morbidity.
   ■ Determine that the procedure is contraindicated, due to unacceptable risk to the inmate if it is
     performed.
   ■ Deny the request for the procedure.

   b. Decisions. As chair of the committee, the Clinical Director is the final authority for all URC
   decisions.

   The CD will notify inmates in writing when URC decisions are made with a copy of the
   notification placed in the inmate’s health record. The reason for the decision should be indicated
   where applicable.

   The CD is under no obligation to follow consultant recommendations. If the recommendations
   are not followed, the CD will document his/her justification in the inmate health record.

   If a specific intervention is not pursued, the inmate will be advised that his/her condition will
   continue to be monitored and ongoing treatment provided as necessary, and that re-submission of
   the request will be considered if medically indicated.

   c. Secondary Reviews. The Clinical Director may request a secondary review for treatments or
   procedures in the categories of “Medically Acceptable – Not Always Necessary” and “Limited
   Medical Value” on a case-by-case basis through the regional Clinical Specialty Consultants or a
   Central Office physician. The CD will document such discussions in the inmate health record.

   d. Pre-certification. The Medical Director may periodically require pre-certification (prior
   approval) for certain types of cases (e.g. high risk, high cost, or questionable efficacy).
   Institutions will be notified by memorandum when pre- certification requirements are in effect.

   e. Retrospective Review. Institutions should consider a retrospective review of emergency
   cases based on URC findings as part of the institution Quality Improvement Program.

   P6031.04 6/3/2014                                                                                    8

                                                                                           BOP 153
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 154 of 203 PageID #:
                                     765




   9. EMERGENCY/URGENT CARE

   Each institution will have an Institution Supplement for providing 24 hour medical, dental and
   mental health care. Each supplement will include procedures for notifying the HSU for initial
   assistance, screening and, if appropriate, subsequent transfer of the inmate(s) to the HSU or to
   external emergency facilities. The procedures will address:

   ■ Arrangements for on-site first aid and crisis intervention.
   ■ Use of one or more HSU urgent treatment rooms or other facilities.
   ■ Use of the HSU emergency medical vehicle for transporting inmates across the compound.
   ■ Appropriate method of transfer of the inmate from the institution to a community medical
     facility.
   ■ Provision of emergency treatment in the absence of 24 hour on-site medical coverage.
   ■ Emergency on-call procedures for hours that health care providers are not on-site.

   ACA standards require a four-minute response to life- or limb-threatening medical emergencies.

   Institutions without 24-hour on-site medical coverage, or those with multiple facilities separated
   by significant distance, are required to have procedures incorporated into the institution
   supplement by which this ACA standard can be met.

   A team of “first responders” should be established for each shift, with documented training in
   first aid and CPR. Numbers on each team, and the designation of team members, will be
   negotiated locally:

   ■ Use of one or more designated hospital emergency rooms or other appropriate facilities.
   ■ Emergency on-call physician, dentist, and mental health professional services when the
     emergency health facility is not located in a nearby community.
   ■ Security procedures providing for the immediate transfer of inmates when appropriate.

   The HSU will conduct two emergency disaster drills per year. All drills will be critiqued to
   identify deficiencies and opportunities to improve. Documentation will be maintained in the
   HSA’s office.

   At MRC’s, compliance with ACA and Joint Commission standards will be considered sufficient
   to meet the above requirements.

   All health care practitioners, including HSAs and AHSAs, and Lieutenants will maintain CPR
   and Automated External Defibrillator (AED) certification. The HSA will be responsible for

   P6031.04 6/3/2014                                                                                    9

                                                                                           BOP 154
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 155 of 203 PageID #:
                                     766



 maintenance and supplies (unexpired pacing pads/electrodes) for the AED according to the
 manufacturer’s recommendations. Other staff may request CPR/AED training.

 Annual review of the above supplement will be done during initial orientation to the HSU and
 annually thereafter.

 Annual review of this supplement will be considered as part of in-house Continuing Professional
 Education.

 10. OBSERVATION SERVICES

 Institutions may provide limited observation bed space. These beds are not used in lieu of
 transfer to a community hospital or MRC. Observation beds will only provide limited outpatient
 services for short stay inmates.

 Observation beds are located in the HSU. Neither patient examination rooms nor the Urgent
 Care Room will be used as observation rooms. Inmates placed on observation status do not
 require medical treatment(s) normally provided in an MRC or community hospital setting.

 a. Written Procedures Required. Each institution using observation beds will have written
 procedures delineating their use, conforming to this policy. These policies will include
 procedures for:

 ■   Designation of physical location of observation beds.
 ■   Evaluation.
 ■   Level of care provided.
 ■   Supervision requirements.
 ■   Release of inmates from observation beds.
 ■   Sight and sound requirements (i.e. nurse call systems or visual monitoring systems).
 ■   Direct observation every 30 minutes.

 If the sight and sound requirements cannot be met by call buttons, electronic monitoring, or
 direct observation, then observation beds will not be used.

 b. Operations. Observation rooms may only be used in accordance with the following:

 ■ Only a physician may authorize their use when the room is used for medical observation. (If
   the room is used for suicide prevention, all requirements of the Program Statement Suicide
   Prevention Program apply).


 P6031.04 6/3/2014                                                                              10

                                                                                            BOP 155
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 156 of 203 PageID #:
                                     767



 ■ The Clinical Director will notify the Warden and other appropriate institution staff of the
   inmate’s observation status.
 ■ The CD will advise the Warden on the inmate’s medical status and monitoring
   recommendations.
 ■ The institution will have a plan to transfer the inmate to a community hospital in an
   emergency situation.
 ■ The inmate will be oriented to life safety and fire evacuation procedures of the unit.

 c. Initiation and Discontinuation. The following procedures apply to the initiation and
 discontinuation of observation status.

 ■ A physician must be on call 24 hours per day.
 ■ A physician will write an order on the Chronological Record of Medical Care (SF-600)
   admitting an inmate to observation status.
 ■ When the physician authorizes use of medical observation telephonically, the physician must
   evaluate the inmate personally within four hours.
 ■ All encounters between the inmate on observation and a health care provider will be recorded
   on an SF-600 form.
 ■ Vital signs (temperature, blood pressure, pulse, respiration, pulse oximetry, if indicated) will
   be ordered by the physician and recorded on any inmate upon initiation of observation status,
   and daily thereafter, or as clinically indicated.
 ■ Other diagnostic procedures such as laboratory tests, radiographs, etc. will be ordered, as
   indicated, by the physician.
 ■ The Medical Duty Officer/physician on call will evaluate the inmate personally once daily,
   including weekends and holidays.
 ■ Observation status may only be discontinued by a physician, ideally by the same physician
   who authorized the observation.

 d. Appropriate Use. HSU observation rooms may be used in cases that do not require 24-hour
 nursing care, such as an inmate recovering from a surgical procedure in the local community, or
 to ensure that an inmate is prepared properly for a medical/dental procedure. Examples of
 appropriate observation room use include:

 ■ Preparation of inmates for diagnostic studies such as upper/lower G.I. series, fasting
   purposes, etc.
 ■ Upon return from out-patient surgery to assist adjustment in use of crutches, cane, casts, etc.
   Control of pain associated with known kidney stones.
 ■ 24-hour urine collection, e.g. if the urine requires refrigeration.
 ■ Ruling out infectious hepatitis (hepatitis A) requires isolation procedures.


 P6031.04 6/3/2014                                                                               11

                                                                                           BOP 156
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 157 of 203 PageID #:
                                     768



   ■ Routine postoperative care such as indwelling catheters (status post prostate surgery), or
     surgical drains.

   A physician will review the need for continued observation after the first 24 hours. Inmates may
   only remain in observation status for 72 hours.

   Observation rooms will never be used (not all inclusive):

   ■ To rule out myocardial infarction.
   ■ For inmates suddenly incontinent of bowel or urine.
   ■ To rule out stroke.
   ■ For acute mental health changes.
   ■ For mental health diagnoses (placement of a mental health inmate in a locked room
     constitutes seclusion and other requirements apply).
   ■ For reasons that may be deemed punitive such as restricting the inmate from recreation and
     other activities due to continued complaints such as back pain, etc.

   11. NEGATIVE PRESSURE ISOLATION ROOMS (NPIR)


   Infectious Disease Isolation Rooms are negative air pressure-capable rooms constructed and
   operated in accordance with Centers for Disease Control (CDC) guidelines.

   The CD will determine the length of stay for an inmate assigned to negative pressure isolation
   with tuberculosis, chickenpox, herpes zoster, or other infections requiring air-borne precautions.

   The CD will consult with the Medical Director for guidance on medications, length of stay, and
   contact investigations. See the Program Statement on Infectious Disease Management.

   The Medical Director will determine which institutions must maintain certified Negative
   Pressure Isolation Rooms.

   Institutions without these rooms will have a local procedure for immediate transfer of inmates
   with suspected active tuberculosis or other highly contagious airborne diseases to a community
   hospital or other BOP institution within close proximity with NPIR capability.

   12. AMBULATORY CARE SERVICES

   Each institution will have written policies and/or procedures for providing ambulatory care
   services. Procedures for the Outpatient Department will include at least:


   P6031.04 6/3/2014                                                                                12

                                                                                           BOP 157
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 158 of 203 PageID #:
                                     769




    ■   Management of inmates with mental illnesses or disorders.
    ■   Patient privacy.
    ■   Infection control.
    ■   Poison control.
    ■   CPR.
    ■   Patient triage/sick call procedures.
    ■   Medical duty status.
    ■   Treatment of patients in special housing units and detention status.
    ■   Intake screening.
    ■   Urgent treatment.
    ■   Staffing (describing implementation of the PCPT model).
    ■   Chronic care clinics.
    ■   Accident reporting.
    ■   Advance directives.
    ■   Autopsies.
    ■   EKG (including procedures to obtain stat interpretations).
    ■   Physical examinations.
    ■   Eyeglasses.

    a. Primary Care Provider Teams. The PCPT is designed to improve health care services
    delivery by enhancing continuity of care and promoting preventive health care measures. The
    PCPT is designed to function in the same manner as a medical office in a community setting.
    Under the PCPT model, each inmate is assigned to a medical team of health care providers and
    support staff who are responsible for managing the inmate’s health care needs.

    Assigning inmate caseloads to PCPTs will provide less duplication of services because team
    members will be more familiar with the medical problems of inmates assigned to the team.

    Adequate numbers of mid-level providers (MLP) need to be available to provide diagnostic and
    treatment services to the inmate population during the typical weekday hours when the bulk of
    health care is delivered in our institutions.

    For this model to be effective, teams are designed with support staff, such as nurses, medical
    assistants, health information technicians, and medical clerical staff, to perform duties and
    services which support the MLPs and physicians as they see their patients in the clinic.

    Virtually all patient care provided to inmates will be by appointment, scheduled several days to
    weeks in advance through requests from the inmate, or follow-up appointments determined by
    the providers. When fully implemented, “sick call” will be eliminated (see Section 17).

    P6031.04 6/3/2014                                                                                  13

                                                                                          BOP 158
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 159 of 203 PageID #:
                                     770




   Administrative facilities [Metropolitan Correctional Centers (MCC), Metropolitan Detention
   Centers (MDC), Federal Detention Centers (FDC), the Federal Transportation Center (FTC)] and
   MRCs, although not required, may establish PCPTs. The staffing pattern and provider/inmate
   ratios may be different based on patient acuity levels at administrative facilities.

   Administrative and non-clinical functions supporting the HSU (e.g. budget, infection control,
   quality improvement activities, pharmacy services, laboratory and x-ray services and the
   ordering of supplies) will be performed by staff other than PCPT staff.

   PCPT staff may participate in HSU committees and meetings which relate to patient care.

   Appropriate levels of support staff must be achieved when implementing PCPT.

   Institutions are to assign inmates to health care providers fairly and equitably. The method of
   assigning inmates will be negotiated locally.

   Achieving this model will occur at different rates for different institutions. Factors affecting this
   rate of change include:

   ■   Current staffing patterns.
   ■   Unique institution missions and populations.
   ■   Staff attrition.
   ■   Ability to recruit and retain the desired mix of staff.
   ■   Adequate administrative support staff.
   ■   Adequate numbers of examination rooms, consultant rooms, equipment, etc.

   Each institution must develop a contingency plan to address staff shortages which may occur
   after implementation of PCPT. Implementation will be negotiated locally.

   When implementing the PCPT model, the following general guidelines should be considered for
   existing institutions:

   (1) Staffing Pattern. Each institution will assess the current health services staffing pattern and
   restructuring plan. For example, a day shift PCPT staffing pattern for 1,000 general population
   inmates will have one physician, three mid-level practitioners, a registered nurse, one or two
   licensed practical nurses and/or medical assistants, two health information technicians, and a
   medical clerical staff person. Based on this example, each MLP would be assigned a caseload of
   approximately 330 inmates.


   P6031.04 6/3/2014                                                                                  14

                                                                                            BOP 159
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 160 of 203 PageID #:
                                     771



 Insufficient staffing will have an adverse effect on the quality, continuity, and cost-effectiveness
 of health care.

 Additional staffing will be required to provide health care services after hours and on weekends.

 Additional staff and posts will be required for most satellite camps as well as satellite FDCs and
 WITSEC Units.

 The provider-to-inmate ratio may also need to be adjusted depending on institution’s security
 level, physical layout, and mission.

 For a 1,000-bed female institution, one additional mid-level practitioner and one additional
 female clinical support person for chaperone purposes will be required.

 (a) Physician. A physician will provide clinical oversight for multiple provider teams. The
 physician, as the licensed provider of the team, is responsible for the care that team delivers. As
 such, it is the physician’s responsibility:

 ■ To consult with the other team members.
 ■ To provide training and mentoring.
 ■ To directly evaluate and treat severely ill and medically complex inmates.

 While the MLP is the PCPT’s primary care provider, physicians are also responsible for
 providing direct patient care. Physicians will medically manage inmates with complex conditions
 on an ongoing basis notwithstanding the assignment of that inmate to an MLP. (Refer to Section
 15 for discussion of the physician’s role and referral procedures for complex conditions).

 (b) Mid-level Practitioner (MLP). The MLP will serve as the primary point of contact for
 inmates assigned to their caseload. They will serve as the primary provider for:

 ■ Routine requests for evaluation of new complaints.
 ■ Ongoing management of reoccurring conditions.
 ■ Emergencies when clinically indicated.

 Refer to Section 15 for the MLP’s role in Chronic Care Clinics.

 (c) Clinical Nurse (RN). When the PCPT model is implemented, the Clinical Nurse will serve
 as the coordinator for the out-patient area. Duties will include but not be limited to:



 P6031.04 6/3/2014                                                                                  15

                                                                                              BOP 160
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 161 of 203 PageID #:
                                     772



  ■ Managing patient flow and triage.
  ■ Responding to institution emergencies with MLP or physician back up.
  ■ Coordinating the workload/duties of the Licensed Practical/Vocational Nurse (LPN/LVN).
  ■ Screening new arrivals and assessing inmates returning from consultant visits or
    hospitalizations.
  ■ Providing patient education, etc.

  (d) Licensed Practical/Vocational Nurse (LPN/LVN). The LPN/LVN, who is accountable to
  the RN, will provide healthcare support for other clinical staff. LPN/LVN duties will include but
  not be limited to:

  ■   Collecting patient information including vital signs and blood pressure checks.
  ■   Providing dressing changes.
  ■   Administering treatments and/or medications.
  ■   Performing EKGs, etc.

  (e) Health Information Technician (HIT). The HIT will obtain medical records for the health
  care providers. Other duties will include:

  ■ Entering SMD data.
  ■ Filing lab/x-ray/consultant reports.
  ■ Scheduling consultant visits, etc.

  (f) Medical Clerical Staff. Clerical staff will be responsible for:

  ■   Ordering/stocking forms and supplies in the examination and treatment rooms.
  ■   Answering the telephone.
  ■   Locating inmates who do not report for scheduled appointments.
  ■   Clerical support for the PCPT.
  ■   Assisting with SMD entry, entering call-outs, etc.

  (2) After-Hour Coverage. After-hour, weekend, and holiday coverage will be provided by
  registered nurses and/or EMTs, where available, based on the institution’s hours of in-house
  health care staff coverage.

  An MLP may, under special circumstances, be assigned to evening and weekend coverage at
  institutions/complexes where the institution’s size and complexity warrants.

  Local procedures will be established to provide for emergencies including:


  P6031.04 6/3/2014                                                                              16

                                                                                         BOP 161
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 162 of 203 PageID #:
                                     773



 ■ Calls from institution staff requesting an emergency appointment for an inmate during day
   watch, Monday-Friday. In this situation, typically, triage will be conducted by the team’s
   registered nurse and the inmate’s primary MLP would see the inmate if necessary.
 ■ Significant medical emergencies such as trauma, heart attack, asthma attack, etc. will be
   treated immediately by appropriate team members.

 (3) Vacancies. As Health Services vacancies occur, each vacancy should be evaluated carefully
 to determine the best type of provider to hire to implement the PCPT model.

 Institutions are encouraged to fill these positions with appropriate Bureau staff through the
 Priority Placement Program, Merit Promotion Plan, voluntary transfer, Public Health Service
 (PHS), etc.

 Activating institutions will develop a Health Services staffing pattern consistent with the PCPT
 model.

 13. SPECIAL HOUSING UNITS (SHU)

 All Health Services Units will have procedures and control systems to ensure continuity of
 medical and psychiatric care and treatment for inmates housed in SHUs. Health care staff will be
 informed immediately when an inmate is transferred to SHU. Procedures will be determined
 locally.

 Local procedures will include at least the following:

 ■ Protocols to provide for the assessment and review of inmates transferred to SHU.
 ■ A health care provider will make daily rounds during the “lights on” period, except in
   extenuating circumstances. These rounds will be announced and recorded on the Special
   Housing Unit Record (BP-A0292).
 ■ A mechanism describing how SHU inmates will notify medical staff of their need for health
   care.
 ■ Daily rounds to triage urgent requests for care (should be accomplished by the same staff
   member who conducts the morning pill line in SHU, typically an RN/LPN/LVN).
 ■ Procedures for follow-up care by an MLP or physician. All SHU inmate encounters,
   including medication refills or dispensing of over-the-counter medications, will be
   documented in the inmate health record.

 The health record should be available when a SHU inmate is examined or treated for all but the
 most minor of conditions, if possible.


 P6031.04 6/3/2014                                                                                  17

                                                                                           BOP 162
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 163 of 203 PageID #:
                                     774



 Health care staff will take particular care to monitor any inmate who is a potential suicide risk.
 See the Program Statement Suicide Prevention Program.

 14. REFERRAL PROCEDURES BETWEEN HEALTH CARE PROVIDERS

 Each institution will develop and maintain a log book (or equivalent computerized tracking
 system available to all HSU staff) to facilitate referrals between health care providers and the
 physician. Recommended elements of this log include:

 ■   Date of referral.
 ■   Register number.
 ■   Inmate last name, first name.
 ■   Referring provider.
 ■   Referred to Dr.               .
 ■   Reason for referral.
 ■   Date referral noted by physician, with physician’s initials.
 ■   Date inmate to be seen by physician.
 ■   Date seen by physician.

 Inmates who are evaluated by an MLP on three separate occasions, without a definitive diagnosis
 or response to treatment, will be referred to a physician for evaluation.

 15. CHRONIC CARE CLINICS

 Chronic Care Clinics (CCCs) are a means for inmates with ongoing medical needs to be tracked
 and seen by a health care provider at clinically appropriate intervals. A physician will see all
 inmates assigned to a CCC every 12 months, or more often if clinically indicated.

 The frequency of CCC follow-up care will be determined based on clinical need and
 communicated to the inmate’s primary MLP, who will provide this care.

 The physician will review the health records of all CCC follow-up encounters the MLPs
 perform.

 High risk or medically complex chronic care inmates will be seen more frequently in accordance
 with good clinical judgment, in addition to or in conjunction with regular visits with their
 primary provider.




 P6031.04 6/3/2014                                                                                    18

                                                                                              BOP 163
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 164 of 203 PageID #:
                                     775



  All treatment and management decisions a physician or MLP make will be communicated to the
  inmate’s assigned primary provider for continuity of care.

  The CD or staff physician will:

  ■ Initially examine all new arrivals from other institutions that have a CCC assignment, within
    14 days of arrival, to establish a treatment plan and follow-up intervals appropriate for the
    inmate’s medical needs.
  ■ Personally examine and approve all additions and deletions of inmates to a CCC.

  The CD retains overall professional responsibility for managing CCC inmates. The CD is
  expected to provide consultation to the MLPs as needed.

  Prescribers may order chronic care medications for up to 365 days, except with the limitations
  outlined in the National Drug Formulary. Inmates chronically taking medications that cannot be
  prescribed for 365 days will be followed by a physician.

  16. DOCUMENTATION

  The HSA will ensure that a Bureau approved tracking system is maintained and is accessible to
  all Health Services Staff, to ensure identification and follow-up of patients assigned to CCCs.

  Generally, inmates should not be placed in separate clinics to address various conditions (e.g., a
  diabetic patient with angina and high cholesterol should be seen on only one CCC (primary
  diagnosis) and all relevant issues addressed at each visit).

  In some cases, it is appropriate to assign an inmate to multiple clinics if this allows better
  tracking for follow-up by outside specialists, e.g. psychiatrists and infectious disease consultants.

  CCC visits will be documented on the Chronological Record of Medical Care (SF-600) using the
  SOAP format (see below.)

  CCC entries will be preceded by a block stamp identifying the note as “Chronic Care Clinic,” or
  a specific condition such as “Diabetic Clinic” or “Mental Health Clinic.”

  All Progress Notes must be legible and written in black or dark blue ink.

  a. SOAP Format. Patient encounters will be documented using the SOAP format:



  P6031.04 6/3/2014                                                                                  19

                                                                                            BOP 164
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 165 of 203 PageID #:
                                     776



   S-Subjective or Symptomatic data.
   O-Objective Data.
   A-Assessment.
   P-Plan.

   Patient education is a required element of the treatment plan. Education may be documented
   under “P,” or may be documented separately (“SOAPE”).

   Patients who complain of pain, will be assessed and treated if necessary.

   b. Administrative Notes. Administrative notes are notes placed on the SF-600 to document
   issues important to the inmate’s care when the inmate is not seen by the provider at the time of
   the entry, such as:

   ■   Review of laboratory and radiology results.
   ■   Review of consultant reports.
   ■   CD updates on an inmate’s status in the community hospital.
   ■   Medication refills not related to a clinic visit.
   ■   Instances when the inmate is not examined or does not report for a scheduled appointment.

   c. Request for Consultation. All requests for consultation by an outside consultant or contract
   health care provider must be in writing on the Consultation Sheet form (SF-513). Sufficient
   clinical information should be provided at the top of the SF-513, or by attaching copies of
   documents from the inmate health record, to describe the inmate’s complaint or condition, and
   the information being sought by the referring physician.

   The CD, or designee, must review and approve all requests for consultation by a specialist prior
   to the consultation.

   It is expected that a staff physician will have examined most inmates referred to an outside
   consultant.

   All encounters by consultant providers will be documented on the SF-513. Transcribed
   consultation reports will be filed with the SF-513.

   Contract consultants who evaluate inmates within the institution will not document on the
   Progress Notes.

   All consultation reports will be reviewed, co-signed and dated by the Clinical Director or staff
   physician.

   P6031.04 6/3/2014                                                                                  20

                                                                                          BOP 165
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 166 of 203 PageID #:
                                     777




    Bureau physicians are not obligated to follow all consultant recommendations. If a consultant
    makes a recommendation which is outside Bureau policy or scope of services, the CD will

    document thoroughly the reasons the consultant’s recommendations are not followed, based on
    input from the staff physician.

    17. TRIAGE/ACCESS TO CARE

    Triage is defined as the classification of patients according to priority of need for examination
    and/or treatment. Triage allows truly urgent conditions to be addressed adequately on the same
    day, while also allowing more routine conditions or concerns to be addressed at a scheduled
    appointment. During triage the following will occur:

    ■ The inmate will provide a brief history.
    ■ Vital signs will be taken, if indicated.
    ■ An appointment will be scheduled with the appropriate provider within a time frame
      appropriate for the inmate’s condition and medical needs.
    ■ If no follow-up appointment is warranted, the inmate will be advised of other options (e.g.
      obtaining over-the-counter medications from the Commissary, submitting an Inmate Request
      to Staff (BP-A0148), etc.

    An Inmate Request for Triage Services will be completed for each inmate. The form is to be pre-
    printed onto an SF-600. These forms will be filed in Section 1 of the inmate health record.

    If no appointment is scheduled as a result of triage, this will be noted on the triage form and will
    be turned in to the Health Information Department for filing.

    a. Appointments. Virtually all clinical services provided to the inmates will be by appointment,
    scheduled several days to weeks in advance through a request from the inmate or follow-up
    appointments determined by the providers.

    Institutions not yet implementing the full PCPT model will use the triage system described
    above.

    Inmates may request clinical services on a daily basis by completing the Inmate Request for
    Triage Services form. Health Services staff will triage and prioritize the requests and schedule
    appointments based on need.




    P6031.04 6/3/2014                                                                                   21

                                                                                             BOP 166
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 167 of 203 PageID #:
                                     778



    Physicians and other health care providers will be available five days per week to provide
    clinical services.

    Urgent Care services (injuries, chest pain, asthma attacks) will be available at all times, either
    through on-site providers or community emergency services.

    b. Examination Areas. Staff will see inmates individually in a private examination area. Other
    inmates will not be present, except in emergencies or other unusual circumstances (i.e., as a
    translator when staff interpreters are not available).

    Ordinarily, the examiner will have the inmate’s health record during all inmate visits. If the
    health record is not available for a routine examination, the inmate should be rescheduled. Staff
    will document the reason the health record was not available.

    The examining room will have adequate space (minimum of 100 sq. ft.), running water, and
    provision for both the examiner and inmate to be seated.

    There will be adequate desk space so that the examiner may make notes in the inmate health
    record.

    Necessary forms, equipment, and supplies, including an examining table will be available.

    A sharps bio-hazard disposal container, mounted to the wall if possible, will be located in all
    rooms where needles and syringes are used.

    Appropriately labeled bio-hazardous waste containers will be available.

    Examination rooms will be cleaned regularly including the disinfection of examination tables
    and contaminated surfaces. Inmate orderlies may perform this task.

    Between each patient, the examination table must either be wiped down with a disinfectant or the
    table paper must be changed.

    When patient encounters are conducted in a satellite area (segregation, special custody units,
    industry locations, camps, units with difficult egress, etc.), adequate space and equipment will be
    available, consistent with the requirements above.

    The SOAP label may be used to document a patient encounter in Special Housing/detention
    units in lieu of the inmate’s health record. This label is then affixed to the SF-600.


    P6031.04 6/3/2014                                                                                    22

                                                                                              BOP 167
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 168 of 203 PageID #:
                                     779




   c. Privacy. Staff will provide inmates the opportunity to discuss their medical complaints
   without other inmates being present.

   18. INTAKE SCREENING

   a. Newly Incarcerated Inmates. Health Services clinical staff will conduct an initial
   assessment of each newly committed inmate upon his/her arrival at an institution. This screening
   is to determine:

   ■   Urgent medical, dental, or mental health care needs.
   ■   Signs of acute drug or alcohol intoxication or symptoms of withdrawal.
   ■   Restrictions on temporary work assignments.
   ■   Freedom from contagious infectious disease.

   Inmates with perceived immediate medical/dental/mental health needs will be referred to the
   appropriate health care staff for evaluation.

   b. Bureau Intra-system Transfers. The BEMR Exit Summary for Inmate Intra-system
   Transfer will be reviewed and annotated appropriately at each receiving institution, including the
   designated institution.

   It is prohibited to transfer inmates between Bureau institutions, (including all holdover status
   inmates, i.e., DEA, U.S. Marshals Service, Bureau of Immigration and Customs Enforcement
   [formerly INS], FBI, etc.), who have not been screened for TB. This prohibition does not apply
   to court-related activities or inmates being transferred on writ (to non-Bureau institutions).

   It is the HSA’s responsibility to ensure health services staff completing the BEMR Exit
   Summary for Inmate Intra-system Transfer have documented TB screening results and that the
   inmate is cleared for transfer prior to electronically signing the form.

   Transporting officials will not accept any inmate for transfer unless either PPD or chest x-ray
   results are completed and satisfactory for transfer, as noted on the BEMR Exit Summary for
   Inmate Intra-system Transfer.

   19. PHYSICAL EXAMINATIONS

   a. Short-Term Examination. For individuals in predictably short-term custody (FDCs/MCCs/
   MDCs/Jails), an initial screening physical examination to determine medical needs will be done
   within 14 days of admission on the appropriate physical examination form.

   P6031.04 6/3/2014                                                                                 23

                                                                                          BOP 168
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 169 of 203 PageID #:
                                     780




   However, TB screening must be initiated within two working days of incarceration. (See the
   Program Statement Infectious Disease Management.)

   Initial screening physical examinations include, but are not limited to, the following components:

   (1) Medical and Mental Health. Complete the history and screening physical examination
   form(s).

   Inmates showing signs of acute drug or alcohol intoxication or withdrawal symptoms will be
   managed in accordance with the institution’s local procedure for detoxification of chemically
   dependent inmates.

   Staff will obtain a detailed history of substance use and conduct an examination.

   Health Services staff will complete a written referral to the institution Chief Psychologist and
   Clinical Director for any inmate showing evidence of substance dependence/abuse.

   (2) Dental. Complete the dental intake screening form(s) in accordance with the Program
   Statement Dental Services.

   (3) Ordering of appropriate laboratory and diagnostic tests, if clinically indicated. Examples
   include hepatitis screening, sickle cell screening (hemoglobin electrophoresis is recommended
   over Sickledex), sexually transmitted disease (STD) testing, chest x-ray, EKG. (Refer to the
   Program Statement Infectious Disease Management for HIV testing.)

   The physical examination is considered complete when the above three steps are completed. The
   CD will review and sign the completed physical examination form.

   Clinically indicated laboratory test results do not need to be received prior to signing the physical
   examination form.

   Any abnormal laboratory results generated as part of the physical exam must be documented in
   the progress notes.

   The inmate must be counseled regarding any necessary follow-up treatment or testing within a
   clinically appropriate time frame.




   P6031.04 6/3/2014                                                                                  24

                                                                                            BOP 169
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 170 of 203 PageID #:
                                     781




    Intra-system transfers do not need a second complete initial physical examination as long as one
    has been completed for this period of confinement. Inmates who present any new medical
    problems will be assessed appropriately.

    b. Long-Term Examination. For individuals in predictably long-term incarceration
    (sentenced/designated), an initial complete physical examination to determine medical needs will
    be done within 14 days of admission on the appropriate examination forms.

    However, TB screening must be initiated within two working days of incarceration. (See the
    Program Statement Infectious Disease Management.)

    The initial complete physical examination includes, but is not limited to, the following
    components:

    (1) Medical and Mental Health. Complete the history and physical examination form(s).

    Inmates showing signs of acute drug/alcohol intoxication or withdrawal symptoms will be
    managed in accordance with the institution’s local procedure for detoxification of chemically
    dependent inmates.

    Staff will obtain a detailed history of substance use and conduct an examination.

    Health Services staff will complete a written referral to the institution Chief Psychologist and
    Clinical Director for any inmate showing evidence of substance dependence/abuse.

    (2) Dental. Complete the dental examination forms in accordance with the Program Statement
    Dental Services.

    (3) Ordering of appropriate laboratory and diagnostic tests, if clinically indicated. Examples
    include hepatitis screening, sickle cell screening (hemoglobin electrophoresis), STD testing,
    chest x-ray, EKG, age-appropriate preventive health examinations. (Refer to the Program
    Statement Infectious Disease Management for HIV testing.)

    The physical examination is considered complete when the above three steps are completed. The
    CD will review and sign the complete physical examination form.

    Clinically indicated laboratory test results do not need to be received prior to signing the physical
    examination form.


    P6031.04 6/3/2014                                                                                  25

                                                                                             BOP 170
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 171 of 203 PageID #:
                                     782




   Any abnormal laboratory results generated as part of the physical exam must be documented in
   the progress notes.

   The inmate must be counseled regarding any necessary follow-up treatment or testing within a
   time frame which is clinically appropriate.

   The long-term examination policy applies to all Bureau institutions, except as noted above under
   the short-term physical examination section. Unless clinically indicated, Health Services staff
   does not need to complete a new physical examination on an inmate who has had one
   documented, provided the inmate has been in continuous custody.

   A complete physical examination will be required for inmates who are out of BOP custody for
   more than 30 days (e.g., furlough, writ, or a halfway house failure).

   For an inmate transferred from another Bureau institution, staff need not conduct a second
   complete initial physical assessment if the inmate does not present any new medical problems
   and has already had a complete health assessment for this period of confinement.

   c. Periodic Health Examinations. The Medical Director will ensure the availability of age-
   specific preventive health examinations (e.g., cancer screening) for the inmate population.

   Information regarding these examinations will be made available through the A&O process,
   posted information in the HSU, and individual patient education associated with clinical
   encounters.

   d. Food Handlers’ Examinations. Inmates will not be assigned to Food Service work details
   until they are cleared by Health Services. If a complete history and physical examination has
   been documented but is more than one year old, a brief in-person examination will be conducted
   to update the inmate’s history and screen for the conditions listed below.

   This encounter will be documented on the SF-600 and the date of clearance for Food Service will
   be updated on SENTRY.

   Annual Food Handler examinations will not be required, however, upon orientation to Food
   Service, Food Service staff will provide inmates with an information sheet instructing them to
   report to their detail supervisor should they display symptoms of any of the following:

   ■ Acute or chronic inflammatory conditions of the respiratory system.
   ■ Acute or chronic skin conditions.

   P6031.04 6/3/2014                                                                                26

                                                                                         BOP 171
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 172 of 203 PageID #:
                                     783



    ■ Acute or chronic intestinal infections (vomiting or diarrhea).
    ■ A communicable disease.

    Note: HIV, HBV, or HCV infection or latent TB (positive PPD without active tuberculosis)
    pose no risk of food borne transmission.

    Inmates with HIV, HBV or HCV infection or latent TB are not precluded from working in
    Food Service based on this status alone.

    The primary care provider will determine the inmate’s suitability for Food Service.

    Inmates will sign and date a copy of the information provided to them and this copy will be
    maintained on file in the Food Services Department.

    When an inmate notifies the detail supervisor of the presence of any of the above signs or
    symptoms, he/she will be referred to the HSU for re-examination.

    Inmates will be monitored daily for health and cleanliness by the Food Services Administrator,
    or designee.

    Inmates exhibiting signs of infected cuts or boils will be referred to the HSU for re-examination.

    20. FEMALE HEALTH CARE

    a. Requirements for Routine Physical Examinations of Female Inmates. In addition to the
    elements described in Section 19 for complete physical examinations (long-term), the following
    elements apply to routine physical examinations of female inmates:

    ■ A gynecological and obstetrical history, including sexual activity and any recent rape history.
    ■ Order a pregnancy test for females of childbearing age (urine or serum) and other tests as
      clinically indicated.
    ■ Conduct a breast and pelvic examination. A female staff member will be present when a
      male provider performs breast and pelvic examinations (except in emergency situations when
      a female staff member is not available).
    ■ Annual breast examinations will be made available to inmates upon request.
    ■ Self-examination instructions will be given to all females at the time of the breast
      examination.
    ■ Offer Pap smear; collect chlamydia, gonorrhea and/or other endo-cervical cultures from
      vaginal and/or anal orifices when clinically indicated.


    P6031.04 6/3/2014                                                                                27

                                                                                           BOP 172
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 173 of 203 PageID #:
                                     784



    The Medical Director will ensure the availability of age- specific preventive health examinations
    (e.g., cervical, breast) for the female inmate population.

    b. Mammography. Mammography will be used as a diagnostic tool.

    ■ Sentenced Status. Perform baseline mammography for sentenced females aged 50-74 years
      old unless a younger female is assessed to have a high risk for developing breast cancer.
    ■ Pre-sentenced or Holdover Status. Perform baseline mammography for pre-sentenced or
      holdover female inmates aged 50-74 years old who have been continuously housed at the
      institution for 12 months. When the 12-month interval is reached, baseline mammography
      should be scheduled within 30 days and completed before the end of the second year of being
      continuously housed at the institution. Females younger than 50 years of age in pretrial or
      holdover status for 90 days, and who have identified risk factors for breast cancer, should be
      scheduled for baseline mammography.

    If the inmate refuses mammographic screening, a Medical Treatment Refusal form (BP-A0358)
    will be signed.

    When a breast mastectomy is performed in the treatment of cancer, breast reconstruction is
    considered Medically Necessary, Not Emergent (Level 2).

    Chest x-rays are only required during the initial physical exam if clinically indicated.

    Female inmates of child bearing age will be questioned as to the possibility of being pregnant
    prior to taking any x-rays. This information will be documented on the Radiologic Consultation
    Request/Report form (BP-A0622).

    c. Prescription Birth Control. Upon request, inmates will be provided information pertaining
    to appropriate methods for birth control. Ordinarily, the medical indication and appropriateness
    of prescribing birth control medication in a correctional environment is limited to:

    ■ Hormonal manipulation for menstrual irregularity.
    ■ Hormonal replacement therapy in post-menopausal women as clinically indicated.

    Prior approval of the Bureau’s Medical Director is required if a clinician believes birth control is
    medically appropriate for a condition other than those noted above.

    Sterilization may not be provided as a form of birth control.



    P6031.04 6/3/2014                                                                                 28

                                                                                               BOP 173
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 174 of 203 PageID #:
                                     785



   Intrauterine devices (IUDs), or other implanted contraceptive devices, will not be made available
   to inmates. Inmates entering the Bureau with these devices in place will be advised of possible
   complications associated with continued use, with documentation in the inmate health record.
   These devices may be removed upon the inmate’s request.

   d. Pregnancy. When pregnancy is confirmed, the inmate will be referred to a physician within
   14 days for an initial examination and management of the pregnancy.

   The HSA will notify the inmate’s unit manager promptly when pregnancy is confirmed. (Refer
   to the Program Statement Birth Control, Pregnancy, Child Placement and Abortion.)

   All pregnant inmates will be offered HIV antibody testing with documentation on the SF-600.

   A prenatal vitamin should be prescribed to all pregnant inmates unless contraindicated.

   e. Childbirth. Prior to an inmate giving birth, the Warden will ensure the person or agency
   taking custody of the child is asked to take responsibility for all medical expenses from the time
   of delivery (including the first three days after birth).

   Unit management, or a social worker if available, will obtain a signed statement of responsibility
   from whomever receives custody of the child.

   This statement of responsibility will clearly indicate the signing party accepts financial
   responsibility for all medical expenses for the child.

   A copy of the signed statement of responsibility will be sent to the HSA for placement in the
   outside hospitalization file and another copy sent to the Controller.

   Administrative discretion to pay for the immediate postnatal care of the child born to a female
   inmate is authorized when no other resource can be compelled to pay. Legislation is not required
   to authorize payment for the child’s immediate medical needs. It is reasonable for the Bureau to
   provide for the child’s medical expenses:

   ■ For the first three days following routine vaginal delivery.
   ■ Up to seven days following delivery by Cesarean section.

   The Regional Director may extend this an additional seven days for extenuating circumstances
   on a case-by-case basis. Any further extension will require approval by the Medical Director.



   P6031.04 6/3/2014                                                                                29

                                                                                            BOP 174
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 175 of 203 PageID #:
                                     786



   f. Pregnancy Statistic Reporting Requirements. Institutions will report the name, register
   number, and expected due date of all pregnant females to the Chief of Health Information
   Management, Health Services Division, Central Office, via BOPNet GroupWise.

   All live births will be reported to the Chief of Health Information Management.

   A follow-up report is required for all pregnancies that end in other than a live birth (i.e., abortion,
   miscarriage, premature birth, stillbirth).

   21. INMATE IMMUNIZATIONS

   Refer to the Program Statement Infectious Disease Management.

   Staff will notify inmates of the availability of immunizations through A&O and posted
   information in the HSU.

   Health Services staff will maintain a standard immunization record in each inmate health record.
   Upon request, the Health Information Department will provide inmates with a copy of their
   immunization records following their release.

   22. SURGICAL SERVICES

   Health Services staff will ensure that Consent for Anesthesia forms (SF-522) are completed for:

   ■   All ambulatory-type surgical procedures.
   ■   Local anesthesia for diagnostic and therapeutic purposes.
   ■   Joint injections.
   ■   Flexible endoscopy.

   Consent forms are strongly recommended for laceration repair (suturing), especially on the face,
   or when fascia or tendon sheaths require closure.

   All institutions will have written surgical policies and procedures in accordance with Joint
   Commission and safety standards.




   P6031.04 6/3/2014                                                                                   30

                                                                                              BOP 175
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 176 of 203 PageID #:
                                     787



  23. SURGICAL PATHOLOGY

  Histology/cytology specimens removed during a surgical procedure will be sent to an approved
  pathologist for examination. All specimens will be packaged in preservative as indicated by type
  of specimen and local procedures. All specimens will be labeled with the following:

  ■   Inmate name.
  ■   Register number.
  ■   Date of collection.
  ■   Source of specimen.

  Refer to the Program Statement Dental Services for information regarding dental pathology.

  24. SERIOUS ILLNESS AND DEATH PROCEDURES

  An Institution Supplement will be developed to incorporate specific information covered in the
  categories listed below, including:

  ■ Serious Illness and Death Procedures, including who may pronounce death according to state
    law, and notification of the coroner or medical examiner.
  ■ Inmate Advance Directives (“Living Wills”).
  ■ Request for consideration of reduction in sentence (“compassionate release”).
  ■ “Do Not Resuscitate” (DNR) Orders.

  For further information refer to the Program Statement Escapes/Deaths Notifications.

  When an inmate’s medical condition becomes life-threatening and death may be imminent, the
  principles and procedures listed below will be followed.

  The Bureau remains committed to the principle of preserving and extending life. A seriously ill
  or dying inmate should be provided care consistent with this goal.

  When an inmate is in a community hospital, the Bureau retains authority regarding
  administrative decisions (visitors, movement of the inmate, limits on medical services the Bureau
  will authorize, etc.) and the hospital retains authority for professional medical decisions (drug
  regimen, laboratory tests, x-rays, treatment performance, etc.).

  As long as the treatment conducted by the hospital and agreed to by the inmate or family does
  not exceed the scope of medical services the Bureau provides, normally the treatment will be
  permitted.

  P6031.04 6/3/2014                                                                                31

                                                                                         BOP 176
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 177 of 203 PageID #:
                                     788




    In most cases, the inmate will be in a local hospital and the hospital will have procedures
    complying with State law regarding the involvement of next of kin.

    The hospital will be permitted to follow its established bylaws concerning seriously ill or dying
    inmates, e.g. initiating DNR orders and discontinuing artificial life support.

    The Bureau will be kept informed of the treatment the inmate is receiving, but medical staff of
    the hospital will retain the authority for decisions concerning treatment.

    a. Serious Illness. An inmate’s serious illness is of immediate concern to the inmate’s family;
    the institution will notify the next of kin promptly. If approved by the Warden, the immediate
    family member (next of kin) will be made aware of the medical condition and the limitations
    placed on visiting.

    While the Bureau will continue to control conditions under which a family member may visit,
    consideration will be given to providing the maximum opportunity for visitation. (Refer to
    Program Statement Inmate Visiting.)

    As soon as possible, the HSU will notify the Warden and Chaplain by phone or in person of the
    inmate’s condition, and the Warden, or designee, will arrange to notify the family.
    Subsequently, the Warden will be notified of the illness by confirming memorandum from a
    medical staff member.

    The memorandum will describe the illness briefly and provide a prognosis, if possible. A copy
    of the memorandum will be sent to the Chaplain. If a pretrial inmate becomes seriously ill,
    requires major surgery, or dies, the Warden, or designee, will also notify the committing Court
    and the U.S. Attorney’s Office. (Refer to the Program Statement Escapes/Deaths Notifications.)

    When inmates are suitable candidates for early release through a Reduction in Sentence (often
    called compassionate release) and the inmate and family desire such an arrangement, the
    institution will expedite processing of the request. (Refer to the Program Statement
    Compassionate Release; Procedures for Implementation of 18 U.S.C. §§ 3582(c)(1)(A) &
    4205(g)).

    If an inmate is a suitable candidate for medical furlough, refer to the Program Statement
    Furloughs.




    P6031.04 6/3/2014                                                                                   32

                                                                                            BOP 177
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 178 of 203 PageID #:
                                     789



   In case of death, the Warden or the Warden’s representative will notify the family of the
   deceased in the same manner as serious illness notification.

   b. Autopsies. Inmates who expire as a result of a known terminal disease do not routinely
   require an autopsy. Refer to the Program Statement Autopsies, and the Autopsy Authorization
   form (BP-A0797).

   Before initiating an autopsy or embalming, a determination of the inmate’s religious preference
   will be made. Religions, including Judaism and Islam, forbid embalming. Additionally, there
   are other religion specific requirements involving autopsies and embalming.

   It is critical the institution’s religious services department head be consulted prior to final
   authorization for an autopsy or embalming.

   Each institution will develop procedures describing when to contact the local coroner or medical
   examiner regarding such issues as:

   ■   Performing an autopsy.
   ■   Who will perform the autopsy.
   ■   Obtaining State-approved death certificates.
   ■   Local transportation of the body.

   State laws regarding these issues vary greatly and when legal questions arise, the Regional
   Counsel should be contacted. State law provisions and guidelines on when to contact the coroner
   or medical examiner will be incorporated into an Institution Supplement and a copy forwarded to
   the Regional Counsel.

   c. Advance Directives and “Do Not Resuscitate (DNR) Orders.” Increasingly, inmate and
   health care providers are confronted with difficult and sensitive decisions regarding health care,
   including the decision to have extraordinary means of care and life support withheld or
   withdrawn in cases of a terminal condition or irreversible illness. This section provides guidance
   on creating and implementing these advance directives.

   Inmates may direct, in advance, to withhold or withdraw certain medical treatments when
   recovery or cure is not possible.

   Inmates may appoint, in advance, proxy decision makers who will make critical health care
   decisions for them should they become incapacitated and unable to make such decisions for
   themselves.


   P6031.04 6/3/2014                                                                                 33

                                                                                              BOP 178
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 179 of 203 PageID #:
                                     790



   The Bureau’s withholding or withdrawal of resuscitative or life-support services pursuant to an
   Advance Directive or DNR order, is consistent with sound medical practice and is not associated
   with assisting suicide, voluntary euthanasia, or expediting the inmate’s death.

   The patient’s right to refuse medical treatment is not absolute and, in all cases, will be weighed
   against legitimate governmental interests, including the security and orderly operation of
   correctional institutions.

   d. Institution Supplement. To facilitate the creation and implementation of advance directives
   and DNR orders, each institution will develop an Institution Supplement according to this
   Program Statement.

   The Warden, Regional Director, and Medical Director must review and approve Institution
   Supplements. Supplements will be negotiated locally prior to implementation.

   Regional and local Bureau legal staff should be consulted in drafting Institution Supplements
   under this section.

   (1) Advance Directives. Each Institution Supplement addressing advance directives must:

   ■ Provide information which complies with the law of the state where the institution is located.
     A copy of the relevant state’s law should be an attachment to each Institution Supplement.
   ■ Include a sample standard form for inmate use if available from the relevant state statutes on
     advance directives.
   ■ Include instructions for inmates wishing to execute advance directives before, or after, the
     onset of a seriously debilitating or terminal illness, including the option of retaining private
     legal counsel at the inmate’s expense for assistance.
   ■ Require filing inmates’ executed advance directives in the inmate health record.

   (2) DNR Orders. Each Institution Supplement addressing DNR orders must:

   ■ Provide information which complies with the law of the state where the institution is located.
     A copy of the relevant state’s statutes should be an attachment to the Institution Supplement,
     if they exist. This includes state laws addressing non-liability of healthcare practitioners who
     implement advance directives in good faith.
   ■ Instruct that, in all cases, decisions a competent inmate expressed supersede any previously
     executed advance directive to the contrary.
   ■ State that DNR orders will never be invoked while an inmate is housed at a general
     population institution. Emergency resuscitative measures must always be performed on an
     inmate who suffers cardiopulmonary arrest at a general population institution. Advance

   P6031.04 6/3/2014                                                                                    34

                                                                                           BOP 179
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 180 of 203 PageID #:
                                     791



   directives may be implemented only at community health care facilities or MRCs, while the
   inmate is under a physician’s direct care and treatment.
 ■ Instruct that validly executed advance directives will be honored by entering DNR orders as
   appropriate at MRCs.
 ■ Instruct that validly executed advance directives will be honored by community healthcare
   facilities according to their by-laws and relevant state and local laws.

 The Institution Supplement will also include the following procedures for implementing DNRs:

 (a) All DNR orders written for inmates in MRCs must be approved by the Clinical Director
 (CD) or acting CD.

 (b) A valid DNR order must be documented in the inmate’s health record, including:

 ■ Standard terminology (i.e., “Do Not Resuscitate” or “DNR”), legibly written, signed by the
   ordering physician, and placed on the front of the record and inpatient chart, as well as the
   doctor’s order sheet.
 ■ The inmate’s diagnosis.
 ■ The inmate’s prognosis.
 ■ The inmate’s written advance directive, or other authorized expression of healthcare
   decisions, as well as available documentation of the inmate’s informed consent, when
   available.
 ■ Documentation regarding the inmate’s competence, when the decision to enter a DNR is
   based on his/her expressed request.
 ■ The wishes of immediate family member(s), if available.
 ■ Decisions and recommendations of other medical staff or consultants, with documentation of
   names.

 (c) DNR orders are subject to regular review by the ordering physician.

 (d) Inmates with DNRs in their health record remain entitled to maximal therapeutic efforts
 short of resuscitation.

 (e) Bureau physicians at MRCs may not be compelled to sign a DNR based on their clinical
 judgments, or ethical or religious convictions.

 To protect the interests of both the inmate and the Government, the Government may, in some
 cases, seek judicial or administrative review of the declaration in an Advance Directive.



 P6031.04 6/3/2014                                                                             35

                                                                                         BOP 180
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 181 of 203 PageID #:
                                     792



    When the inmate is unconscious or otherwise unable or incompetent to participate in the
    decision, every reasonable effort will be undertaken to obtain written concurrence of one or
    several immediate family members. The attending physician must document these efforts in the
    health record.

    A DNR order may be the result of the attending physician’s decision that the inmate is in a
    terminal condition and further medical treatment is futile. When a DNR order conflict exists
    between the primary care physician and the inmate or the inmate’s proxy decision maker, a
    referral to the MRC ethics committee will be made.

    Should the committee be unable to resolve the conflict, the issue will be referred to the Bureau’s
    Medical Director for final determination.

    25. BODY SEARCHES FOR CONTRABAND

    Under no circumstances will laxatives, enemas, or emetics (any form) be used to induce a bowel
    movement or vomiting to help remove contraband. The only exception is, if a medical condition
    requires prescribing laxatives, enemas, or emetics, the Clinical Director must order this
    medication weighing the potential danger to the inmate if contraband is present.

    When a Warden authorizes a cavity search as stated in the Program Statement Searches of
    Housing Units, Inmates, and Inmate Work Areas, qualified health care personnel will
    perform the cavity search.

    The use of a fluoroscope, major instrument (including anoscope or vaginal speculum), urinary
    catheter, or surgical intrusion will only be authorized for medical reasons, with the inmate’s
    consent.

    The only exception is if an x-ray examination is determined necessary for the safety and security
    of the institution, the Warden, with the Regional Director’s approval, may authorize the
    physician to order a non-repetitive x-ray examination to determine if concealed contraband is
    present in or on the inmate. (Refer to the Program Statement Searches of Housing Units,
    Inmates, and Inmate Work Areas for further direction.)

    26. SPECIAL DIETS

    Unless clinically indicated as part of the treatment regimen, medical staff will not order special
    food items. When a special diet is required to supplement a medical regimen, the Program
    Statement Food Service Manual will be consulted.


    P6031.04 6/3/2014                                                                                    36

                                                                                            BOP 181
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 182 of 203 PageID #:
                                     793



    Special diets will be prescribed only by the CD, staff physician, staff psychiatrist, or staff dentist.

    MLPs at MRCs may prescribe a special diet, but it must be countersigned by the primary
    physician.

    Weight loss diet programs will not be implemented without the physician’s approval.

    Documenting patient education regarding diet recommendations in the health record is the
    responsibility of the prescriber and dietitian.

    If there is no full-time dietitian, it is highly recommended that MRCs contract for a consultant
    dietitian who will provide counseling services and patient education.

    27. EYE CARE

    a. Eyeglasses. The Bureau will furnish prescription eyeglasses to any inmate requiring them, as
    documented through a professional prescription. Federal Prison Industries, FCI Butner, NC, is
    the only approved vendor at Government expense.

    Inmates may purchase reading glasses at commissaries which stock them.

    The HSA, in consultation with the CD and consultant optometrist, may elect to stock a supply of
    reading glasses in various magnifications which the optometrist may dispense when the inmate
    only requires magnification.

    The HSA may purchase glasses through usual supply procedures.

    Inmates may retain their eyeglasses at admission. All such glasses are subject to inspection for
    contraband. Inmates may retain this pair of eyeglasses until the lenses or frames must be
    changed or repaired, at which point the Bureau will furnish replacement eyeglasses through
    Federal Prison Industries.

    b. Contact Lenses. Contact lenses will only be prescribed when, in the clinical judgment of a
    Bureau or contract optometrist or ophthalmologist, with the concurrence of the CD and HSA, an
    eye-refractive error is best treated with the prescription of contact lenses. Generally these cases
    are limited to the following:

    ■ Diagnosis of keratoconus.
    ■ Certain inmates with artificial lens implants.


    P6031.04 6/3/2014                                                                                    37

                                                                                               BOP 182
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 183 of 203 PageID #:
                                     794




 HSU staff will evaluate sentenced inmates arriving at an institution with contact lenses and refer
 them to a Bureau or contract optometrist or ophthalmologist to determine whether they may
 retain the lenses. Unless contact lenses are medically necessary, HSU staff will inform the
 inmate that an appointment will be made with the institution’s optometrist for an eyeglass
 prescription.

 The only exception to the above is non-sentenced inmates who are housed in BOP institutions.

 Once the glasses are received, the contact lenses must be returned to the inmate’s personal
 property or mailed home.

 HSAs will ensure adequate contact lens supplies are available for inmates authorized contact
 lenses (those who must wear contacts as opposed to glasses), non-sentenced inmates, or those
 awaiting eyeglasses.

 28. HEARING CONSERVATION PROGRAM

 Whenever individual occupational noise exposure equals or exceeds the eight-hour time
 weighted average (TWA) sound level of 85 decibels (and above) measured on the “A” scale
 (dBA), the institution will initiate a hearing conservation program. At a minimum, the program
 will meet the requirements of paragraphs (c) through (o) of 29 CFR Part 1910.95. Major
 elements include:

 ■ Monitoring areas where noise levels are expected to equal or exceed an eight hour time
   weighted average of 85 dBA.
 ■ Notification of inmates occupationally exposed to a TWA at or above 85 dBA.
 ■ Audiometric testing for those exposed.
 ■ A training program.

 a. Initial Survey. The Safety Manager will arrange for an initial survey of the institution to
 identify work areas where inmates are subjected to noise exposure of 85 dBA TWA or higher.
 The Safety Manager will designate any work assignment where an inmate is exposed to a TWA
 threshold that meets or exceeds 85 dBA as a high noise job.

 The Safety Manager will notify the HSA and the affected department head of each high-noise
 job designation. Each inmate assigned to a high-noise job will:

 ■ Be fitted with hearing protection.
 ■ Be required to wear the hearing protection device while working.

 P6031.04 6/3/2014                                                                                38

                                                                                           BOP 183
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 184 of 203 PageID #:
                                     795



    ■ Be trained in accordance with 29 CFR 1910.95.

    The Safety Manager will be responsible for ensuring hearing protection fitting and training. The
    department head of the high noise area is responsible for ensuring that hearing protection is worn
    in the work area.

    The department head will notify the HSA when an inmate is assigned to a high-noise area. The
    HSA or designee, will obtain a baseline audiometric test as soon as possible, but no later than six
    months after that job assignment, and the HSA will notify the department head of the date when
    testing is performed. Audiometric tests will be made at the 500, 1,000, 2,000, 3,000,
    4,000, 6,000, and 8,000 Hertz (hz) frequencies.

    When mobile test vans are used to meet the audiometric testing obligation, the HSA will obtain
    the audiometric test as soon as possible, but no later than one year after the job assignment.

    Detectable hearing loss at initial testing does not preclude the inmate’s assignment to a high-
    noise area, provided hearing protection is worn.

    Inmates who are deaf may be allowed to work in high- noise areas, provided an assessment of
    safety factors is performed to determine if the work place is otherwise safe and appropriate, with
    or without reasonable accommodations.

    Inmates who are intra-system transfers, and who are assigned to a high-noise area in their new
    institution, will use the baseline audiogram performed at the sending institution, if available.

    b. Annual Retesting. Each inmate assigned to a high-noise area must receive audiometric
    retesting at least annually. It is the department head’s responsibility to notify the HSA of each
    inmate needing annual testing.

    Upon retesting, any inmate found to have a standard threshold change or shift of 10 dB or more
    as compared to a baseline average over 2,000, 3,000, or 4,000 hz frequencies must be retested
    within 30 days.

    The results of the retest will be considered the annual audiometric test.

    It is important to factor in age-related hearing loss as described in 29 CFR 1910.95, Appendix F,
    when administering an annual retest.




    P6031.04 6/3/2014                                                                                   39

                                                                                            BOP 184
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 185 of 203 PageID #:
                                     796



    Unless the Clinical Director determines that a standard threshold shift of greater than 10 dB is
    not work-related or aggravated by occupational noise exposure, the Safety Manager will ensure
    that the inmate is:

    ■ Refitted with hearing protection.
    ■ Trained in its use and care.
    ■ Required to wear the hearing protective device.

    The HSA will notify the Safety Manager of each inmate who must be refitted and retrained.

    c. Audiometric Testing. Audiometric tests will be performed by a licensed or certified
    audiologist, otolaryngologist, or other physician, or by a technician who is certified by the
    Council of Accreditation in Occupational Hearing Conservation. Staff who have demonstrated
    skill and knowledge satisfactorily, as determined by a licensed or certified audiologist,
    otolaryngologist, or other physician, may also perform audiometric testing.

    Skill and knowledge must be demonstrated in:

    ■ Administering audiometric examinations.
    ■ Obtaining valid audiograms.
    ■ Properly using, maintaining, and checking calibration and proper functioning of the
      audiometers being used.

    A technician who operates microprocessor audiometers does not need to be certified. A
    technician who performs audiometric tests must be responsible to an audiologist,
    otolaryngologist, or physician.

    Audiometric tests will be conducted with audiometers that meet the specifications of the
    American National Standard Specification for Audiometers, S3.6-1969.

    If used, pulse-toned and self-recording audiometers will meet the requirements specified in 29
    CFR 1910.95, Appendix C, “Audiometric Measuring Instruments.”

    Audiometric calibrations will be performed in accordance with 29 CFR 1910.95 (h)(5).

    Record keeping will be performed and maintained in accordance with 29 CFR 1910.95 (m).




    P6031.04 6/3/2014                                                                                40

                                                                                          BOP 185
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 186 of 203 PageID #:
                                     797



   29. DEAFNESS AND HEARING AIDS

   Hearing aids can be justified only by bona fide clinical indication. The CD, in consultation with
   an audiologist or otolaryngologist, will determine if a hearing aid is medically necessary.

   HSAs will ensure that batteries are available for inmates with hearing aids.

   If an inmate brings a personal hearing aid into the institution, after verification, he/she will be
   allowed to keep it. However, the inmate may not purchase a personal hearing aid once
   committed to an institution.

   30. INMATES WITH GENDER IDENTITY DISORDER

   Inmates with a possible diagnosis of Gender Identity Disorder (GID), including inmates who
   assert they have GID, will receive thorough medical and mental health evaluations from medical
   professionals with basic competence in the assessment of the DSM-IV/ICD-10 sexual disorders
   and who have participated in BOP’s GID training, including the review of all available
   community health records. The evaluation will include an assessment of the inmate’s treatment
   and life experiences prior to incarceration as well as experiences during incarceration (including
   hormone therapy, completed or in-process surgical interventions, real life experience consistent
   with the inmate’s gender identity, private expressions that conform to the preferred gender, and
   counseling).

   If a diagnosis of GID is reached, a proposed treatment plan will be developed which promotes
   the physical and mental stability of the patient. The development of the treatment plan is not
   solely dependent on services provided or the inmate’s life experiences prior to incarceration.
   The treatment plan may include elements or services that were, or were not, provided prior to
   incarceration, including, but not limited to: those elements of the real life experience consistent
   with the prison environment, hormone therapy, and counseling. Treatment plans will be
   reviewed regularly and updated as necessary.

   Current, accepted standards of care will be used as a reference for developing the treatment plan.
   All appropriate treatment options prescribed for inmates with GID in currently accepted
   standards of care will be taken into consideration during evaluation by the appropriate medical
   and mental health care staff. Each treatment plan or denial of treatment must be reviewed by the
   Medical Director or BOP Chief Psychiatrist. Hormone therapy must be requested through the
   non-formulary review process, and approved by the Medical Director and /or Chief Psychiatrist.
   Consultation with the Chief of Psychology prior to such approval may be appropriate in some
   cases.



   P6031.04 6/3/2014                                                                                     41

                                                                                               BOP 186
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 187 of 203 PageID #:
                                     798



  In summary, inmates in the custody of the Bureau with a possible diagnosis of GID will receive a
  current individualized assessment and evaluation. Treatment options will not be precluded
  solely due to level of services received, or lack of services, prior to incarceration.

  31. STERILIZATION

  Inmates will not be sterilized, except for bona fide medical indications (e.g. as the result of
  surgical treatment for cancer of the reproductive organs).

  32. DIALYSIS

  Inmates with renal disease requiring dialysis (including peritoneal dialysis) will be referred to the
  Medical Designator for transfer to an MRC or other institution capable of providing dialysis.

  A dialysis “re-use” program is permitted.

  33. SEXUALLY TRANSMITTED DISEASES


  Refer to the Program Statement Infectious Disease Management.

  34. STANDARD PROCEDURES FOR DETERMINING ALCOHOL INTOXICATION

  Staff may be asked to determine whether an inmate is intoxicated. Two procedures are used most
  often to determine alcohol intoxication.

  The Captain, or designee, may administer a breathalyzer test to determine the presence of
  alcohol. Use of a breathalyzer will remain a non-medical function.

  Medical staff may be asked to obtain a blood sample to determine alcohol content.

  Usually, blood alcohol testing would be reserved for situations when this information is needed
  as part of a criminal investigation, or when specifically requested by the Warden. Then, medical
  staff will:

  ■ Draw blood and forward it to an approved laboratory for testing.
  ■ Complete all chain-of-custody documentation in accordance with the request for this
    examination.




  P6031.04 6/3/2014                                                                                 42

                                                                                             BOP 187
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 188 of 203 PageID #:
                                     799



    The inmate’s consent is required before blood is drawn, except in medical emergencies when the
    patient is unable to consent.

    35. DETOXIFICATION

    The CD will establish local protocols for evaluating and treating inmates who require
    detoxification from mood and mind altering substances such as alcohol, opiates, hypnotics,
    sedatives, etc. Based on specific guidance from the Medical Director, these detoxification
    protocols will be implemented based on a physician’s order.

    Treatment and supportive measures will permit withdrawal with minimal physiological
    discomfort.

    Methadone Detoxification. MCCs, MDCs, FDCs, MRCs, the FTC, and jail units with a
    methadone detoxification mission, will provide methadone detoxification if clinically indicated.
    These missions will be determined by the Medical Director.

    These institutions must have a current methadone license.

    This program requires special registration through the Substance Abuse and Mental Health
    Services Administration (SAMHSA)

    If an institution has a methadone detoxification program, the institution Chief Pharmacist will
    complete and maintain registration for a methadone program.

    Waivers to this requirement must be requested in writing to the Medical Director. The request
    must detail a specific plan with a community-based program which can readily provide
    methadone detoxification.

    Institutions which could conceivably house pregnant inmates must have a contingency in place
    for methadone maintenance. Ordinarily, pregnant inmates should not be detoxified from
    opiates until after delivery.

    Refer to the Program Statement Pharmacy Services for additional information regarding
    methadone administration.




    P6031.04 6/3/2014                                                                                 43

                                                                                          BOP 188
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 189 of 203 PageID #:
                                     800



  36. VITAMINS AND NUTRITIONAL SUPPLEMENTS

  Inmates will be referred to the commissary to purchase vitamins when their use is for general
  prevention or health maintenance or for conditions when their use has been promoted but not
  scientifically proven (e.g. Peyronie’s disease, macular degeneration.)

  Each multiple vitamin tablet may not contain more than 150% of the Recommended Daily
  Allowance (RDA) of each vitamin and mineral.

  Particular attention should be given to limiting excessive intake of the fat-soluble vitamins (A, D,
  E, and K.)

  Vitamin C tablets may not exceed 500 mg per tablet.

  Vitamins which may be purchased from the commissary are listed in the Program Statement
  Trust Fund/Deposit Fund Manual.

  When a vitamin supplement is clinically indicated as part of a treatment regimen, the vitamin
  will be considered medication and will be supplied by the HSU, subject to restrictions in the
  National Drug Formulary.

  Health Services staff will not prescribe, nor will the commissary sell, nutritional supplements
  such as glucosamine/chondroitin, fish oil, herbal preparations, and other non-Food and Drug
  Administration (FDA) approved substances.

  37. AUTOLOGOUS BLOOD BANKING

  The CD will determine when autologous blood collection is medically necessary (e.g. the inmate
  has an extremely rare blood type, surgery will predictably require transfusion, such that
  autologous blood banking may be performed).

  The CD may authorize autologous blood collection.

  Surgical consultants may not require the Bureau to authorize autologous blood banking for an
  inmate prior to surgery.

  38. ORGAN DONATION BY INMATES

  These procedures apply to inmates currently incarcerated in the Bureau, not to posthumous
  donations:

  P6031.04 6/3/2014                                                                                 44

                                                                                           BOP 189
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 190 of 203 PageID #:
                                     801




 Organ donation is only permitted when the recipient is a member of the inmate donor’s
 immediate family (parents, siblings, and biological children.)

 Hospitalizations or fees involved will not be at the Government’s expense including all costs
 associated with guarding the inmate at off-site facilities. This includes the U.S. Marshals
 Service.

 The inmate must sign a statement indicating the desire to donate an organ to a specific relative.
 The consent must state the following:

 ■ The inmate understands the possible dangers of the operation.
 ■ The inmate agrees of his/her own free will.
 ■ The Government will not be held responsible for any complications or financial
   responsibilities.

 When an inmate is appropriately designated as community custody, the inmate may request
 consideration for a medical furlough, in accordance with the Program Statement on Inmate
 Furloughs.

 The local institution will coordinate procedures such as transportation, custody, classification,
 compatibility determinations, evaluation, hospitalization, furlough status, etc.

 Inmates are not authorized to donate blood or blood products.

 Inmates may not list themselves as posthumous organ donors while incarcerated.

 Any exception to the above will be considered by the Medical Director on a case by case basis.

 39. INMATES AS RECIPIENTS OF ORGAN TRANSPLANTATION

 The Bureau will consider organ transplantation as a treatment option for inmates in accordance
 with the following procedures:

 When the CD at an institution determines it is medically necessary to evaluate an inmate’s
 suitability for an organ transplant, he or she will initiate an organ transplant laboratory/ specialist
 consultant work-up at the institution.




 P6031.04 6/3/2014                                                                                    45

                                                                                                BOP 190
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 191 of 203 PageID #:
                                     802



   When a specialist determines an inmate may be a potential candidate for organ transplantation
   and the Clinical Director recommends that further evaluation is medically appropriate; the
   inmate will be evaluated at an appropriate facility such as a transplant center in the vicinity of
   either the institution or a Bureau MRC.

   If an organ transplant center considers an inmate suitable for a transplant, the institution CD will
   compile all pertinent medical/surgical/case management/mental health/social work information
   and forward to the Medical Director for consideration.

   If the Medical Director determines that an organ transplant is medically indicated, the inmate
   will be approved for surgery at an appropriate transplant center in accordance with Bureau
   policy, transplant center regulations, and state and federal laws.

   The Bureau will pay medical care and hospitalization costs associated with organ donors.

   These expenses are limited specifically to those costs directly related to the transplant procedure
   itself.

   40. PHYSICAL THERAPY/REHABILITATION SERVICES

   Bureau-staffed Rehabilitation Services are ordinarily limited to medically designated inmates at
   MRCs. Each MRC will have a written local policy outlining at least the following topics:

   ■   Scope of services.
   ■   Referral process from health care providers.
   ■   Referral process to health care providers.
   ■   Use of inmate workers in the department.
   ■   Quality Improvement Program.
   ■   Preventive maintenance of equipment.
   ■   Infection control.
   ■   Procurement of durable medical equipment and supplies.
   ■   Safety/security.

   Inmates at non-MRCs occasionally require assessment and treatment by a physical therapist.
   CDs should consider telephone or tele-health consultation with an MRC therapist to help design
   a specific program for a specific inmate. Alternatively, therapists in the local community may be
   used intermittently.

   Inmates requiring extended, formal physical therapy should be referred to an MRC via a Medical
   /Surgical and Psychiatric Referral Request form (BP-A0770).

   P6031.04 6/3/2014                                                                                    46

                                                                                            BOP 191
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 192 of 203 PageID #:
                                     803




  Prior to submitting the BP-A0770, the CD will discuss the inmate’s diagnosis and current
  condition with an MRC therapist, to determine if the transfer is appropriate, and if the inmate can
  or will benefit from physical therapy or other modalities.

  41. SOCIAL WORK SERVICES

  Currently, Social Work services are available only at MRCs. Guidance from the Medical
  Director will be provided in relation to expanding the role of social workers to serve non-MRC
  inmates.

  Each MRC will have a written local policy for Social Work Services, outlining the following
  topics:

  ■   Scope of services.
  ■   Referral process from health care providers.
  ■   Referral process to health care providers.
  ■   Quality Improvement Program.
  ■   Transitional care/release planning, end-of-life care, and advance directives.

  42. SEXUAL ASSAULT PREVENTION AND INTERVENTION

  a. Prevention. General training requirements for staff will be in accordance with the Program
  Statement Sexually Abusive Behavior Prevention and Intervention Program.

  Medical staff will refer to Psychology Services all inmates who have been identified as victims
  of:

  ■   Sexually aggressive behavior.
  ■   Sexual pressure.
  ■   Sexual harassment.
  ■   Sexual assault.

  b. Intervention. When an inmate reports being sexually assaulted, medical staff will document
  the inmate’s complaint and subjective/objective findings fully on the Inmate Injury Assessment
  and Followup form (BP-A0362) and notify institution authorities regarding this complaint
  immediately. The plan for further evaluation and treatment will also be included on the BP-
  A0362.



  P6031.04 6/3/2014                                                                                 47

                                                                                           BOP 192
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 193 of 203 PageID #:
                                     804



    In order not to compromise medical evidence on an inmate who reports a recent sexual assault, it
    is recommended that the inmate be transported to a community facility/rape crisis center that is
    equipped (in accordance with local laws) to evaluate and treat sexual assault victims. (Refer to
    the Program Statement Sexually Abusive Behavior Prevention and Intervention Program.)

    Institutions may use on-call contracted clinical care staff to provide sexual abuse/assault
    treatment. These clinical care providers would report to the institution via a contractual
    arrangement when institution authorities call.

    Only in institutions where extreme security concerns exist may in-house physicians be used to
    provide treatment, examination, and forensic evidence gathering to inmates who report sexual
    abuse/assault.

    Annually, these staff must be specifically trained and demonstrate knowledge and skills in sexual
    abuse/ assault treatment and forensic evidence gathering.

    An individual who has recognized expertise in this field (e.g. sexual abuse/assault treatment staff
    in a community-based hospital emergency department or community-based rape crisis center)
    must perform this training.

    The Clinical Director will ensure (whether treatment has been provided in-house or in the
    community) that appropriate infectious disease testing, medical examination, and medical
    physical evidence collection has been conducted and the results of all examinations/ evaluations
    have been provided to institution SIS staff.

    Specific procedures for evaluating and treating victims of sexual abuse/assault will be included
    in the Institution Supplement for the Sexually Abusive Behavior Prevention and Intervention
    Program.

    43. EXAMINATION BY PERSONAL PHYSICIAN


    Ordinarily, inmates are not permitted to use their own physicians or other providers, whether on
    a reimbursable or non-reimbursable basis, or whether there was a prior relationship between the
    inmate and the provider.

    There is no prohibition if a provider, ordinarily used or specially engaged by the Bureau,
    happens to have been a prior health care provider to the inmate; however, this is discouraged.




    P6031.04 6/3/2014                                                                                  48

                                                                                            BOP 193
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 194 of 203 PageID #:
                                     805



  Discretion may be exercised to permit a private physician visit only when a private physician
  was treating an inmate prior to incarceration. Should an inmate request to be examined by a
  specific physician during incarceration, the Warden, upon consultation with the Regional
  Director and Medical Director, may permit such a visit for examination only at the inmate’s
  expense.

  Such action may not be routine and it is anticipated that it will be infrequent.

  Should permission be granted for such a visit, the Warden will ensure reasonable time and space
  for the examination are provided.

  The inmate will execute an Authorization for Release of Medical Information (BP-A0621).
  The visiting physician will be licensed by the state in which the institution is located. The Health
  Services Administrator, or designee, will verify the license in accordance with the Program
  Statement Credentialing, Privileging, and Practice Agreements.

  The staff physician will meet with the visiting physician and freely discuss the case and be
  present during the exam.

  The staff physician will have authority from the Warden to terminate the examination if
  inappropriate activities are witnessed.

  While the visiting physician will not be provided the inmate's health record for unsupervised
  perusal (but may review it under supervision), the staff physician should freely discuss the
  record, particularly in response to the visiting physician's questions.

  If the personal physician requests copies of the inmate’s health record, this request will be
  managed in accordance with the Freedom of Information Act (FOIA) as described in Program
  Statement on Health Information Management.

  The visiting physician will provide a written report. The staff physician should review any
  recommendations the visiting physician makes and accept any documents that the physician may
  present, but is under no obligation to carry out the visitor's recommendations.

  If the private physician’s recommendations are not followed, an entry will be made in the
  inmate’s health record to explain this decision.

  Any documents the visiting physician provided will be filed properly in the health record.
  (Section 5, Civilian Records Divider)


  P6031.04 6/3/2014                                                                                49

                                                                                           BOP 194
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 195 of 203 PageID #:
                                     806




   The staff physician will document the visit in the progress notes.

   44. INVOLUNTARY MEDICAL TREATMENT/REFUSAL OF TREATMENT BY
   INMATES

   See the Program Statement Psychiatric Services for guidance regarding involuntary medication
   and/or hospitalization for psychiatric illness.

   Any refusal of recommended or offered treatment or a diagnostic procedure will be documented
   in the inmate health record. The inmate will be asked to sign a Medical Treatment Refusal form
   (BP-A0358).

   If the inmate refuses to sign, two staff witnesses will attest and sign to the fact that the
   consequences of refusing the proposed treatment or procedure were explained to the inmate in a
   language he/she understood.

   As a general rule, medical and dental treatment including medication is given only when the
   inmate consents. Exceptions may be made when a Bureau or contract physician determines:

   ■ There is a danger to life or of serious permanent injury to the inmate.
   ■ The inmate poses a risk to others by refusing treatment (e.g. infectious tuberculosis).
   ■ There is a court order for evaluation or treatment to be provided.

   Diagnostic procedures relating to potential communicable disease may be mandatory for the
   protection of the inmate or other inmates and staff. (Refer to the Program Statement Infectious
   Disease Management.) These procedures include, but are not limited to:

   ■ Tuberculin screening tests.
   ■ Chest x-rays.
   ■ Blood specimens for hepatitis or HIV (post-exposure incident).

   Refusal of such procedures will require an incident report. The Clinical Director will determine
   whether medical isolation is clinically indicated.

   An inmate may revoke a signed BP-A0358 if he/she later decides to follow the health care
   providers’ medical advice. If the proposed treatment’s potential outcome has been compromised
   by the delay associated with the inmate’s refusal, this will be communicated to the inmate and



   P6031.04 6/3/2014                                                                              50

                                                                                          BOP 195
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 196 of 203 PageID #:
                                     807



    documented thoroughly in the inmate’s health record (e.g., delay in accepting recommended
    treatment for cancer may affect the treatment’s success.)

    The CD and/or HSA should consult with Bureau legal staff whenever questions arise regarding
    involuntary medical treatment not addressed in this Program Statement.

    45. EXPERIMENTATION AND PHARMACEUTICAL TESTING

    Inmates in the custody of the Federal Bureau of Prisons will not be used as subjects for any non-
    therapeutic medical experimentation.

    This does not preclude the use of approved clinical trials that may be warranted for a specific
    inmate’s diagnosis or treatment when recommended by the CD and approved by the Medical
    Director.

    Such measures must have the inmate’s prior written consent and must be conducted under
    conditions approved by the Department of Health and Human Services.

    Research regarding disease prevalence, response to accepted therapeutic interventions, etc., can
    be performed under protocols meeting the requirements of the Program Statement Research.

    46. RADIOLOGY SERVICES

    Radiology services provided or made available by the Bureau will be designed to meet the needs
    of patients in accordance with professional practices and legal requirements. Appropriate
    radiographic or fluoroscopic diagnostic and treatment services will be provided or made
    available.

    a. Staffing. A registered radiologic technologist or a radiologic technician is required as part of
    each institution's clinical staff. Bureau staff with documentation of radiologic technician training
    obtained from an accredited community source may also be utilized.

    The registered radiologic technologist will be a graduate of a program in radiologic technology,
    approved by the Council on Medical Education of the American Medical Association.

    b. Procedure Manual. Each institution will have written procedures which cover:

    ■ Identification of the current director of radiology.
    ■ Scheduling.
    ■ Examinations performed.

    P6031.04 6/3/2014                                                                                 51

                                                                                            BOP 196
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 197 of 203 PageID #:
                                     808



 ■   Administration of diagnostic materials.
 ■   Infection control procedures.
 ■   Management of isolation patients.
 ■   Management of emergency patients.
 ■   Care of the critically ill.
 ■   Preventive maintenance.
 ■   Radiation safety/safety precautions.
 ■   Disaster plans.
 ■   Required records and reports.
 ■   Preparation of patients.
 ■   Calibration and safe use of equipment.
 ■   Inspection of x-ray safety equipment for defects.
 ■   Radiation exposure precautions.
 ■   Precious metal recovery.

 c. Record keeping. A daily x-ray log, in a bound ledger or in electronic form, will be
 established in the x-ray department. The log will contain:

 ■   Register number.
 ■   Patient name.
 ■   Type of study.
 ■   Number of exposures.
 ■   Name of person performing study.
 ■   X-ray exposure technique.
 ■   Reason for and number of retakes, if applicable.
 ■   Date film was sent for interpretation.
 ■   Date report returned.
 ■   Date film was returned.

 X-ray films will be identified with a name imprint system. Imprint identification of radiographic
 films is the only method permitted. Information required includes:

 ■   Institution name.
 ■   Patient name.
 ■   Register number.
 ■   Date of birth.
 ■   Sex.
 ■   Date of exam.




 P6031.04 6/3/2014                                                                               52

                                                                                          BOP 197
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 198 of 203 PageID #:
                                     809



    d. Privacy. A concerted effort will be made to ensure patient privacy at all times, particularly
    for undressing and dressing, examination, waiting in the department, and evacuation of contrast
    media.

    The changing area and patient bathroom will connect directly with the examination room when
    physical plant and resources permit.

    e. Ordering Radiographic Examinations. Diagnostic radiology services will be performed
    only upon the written request of a physician, dentist, or MLP.

    A Radiographic Report (SF-519A) will be used for ordering radiographic exams. (Forms other
    than the standard form may be used, if they are the designated form of a contractual, non-Bureau
    radiology service.) All forms must contain:

    ■   Patient’s full name and register number.
    ■   Age and sex.
    ■   Examination requested.
    ■   Name of requesting provider.
    ■   Reason for the examination.
    ■   Inpatient or outpatient status (if applicable).
    ■   Date of requested examination.
    ■   Name of the institution.

    f. Radioactive Sources/Radioisotopes. Use of any radioactive sources or radioisotopes (MRCs
    only) will be limited to physicians who have been granted privileges for radioactive sources.

    Orders for using radioactive sources or radioisotopes will be written and accompanied by:

    ■   A concise statement of reason for use.
    ■   Total dosage.
    ■   Incremental dosages in standard measurements (cGy or Rads).
    ■   Number of treatments.

    g. Evaluation/Interpretation of Radiographic Film. After the examination is completed, the
    date of the exam will be written on the request form.

    The ordering clinician will review all STAT requests on the same date as ordered.




    P6031.04 6/3/2014                                                                               53

                                                                                          BOP 198
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 199 of 203 PageID #:
                                     810




   Ideally, films should be reviewed (a “wet read”) prior to sending the films to a radiologist for
   interpretation to look for abnormalities such as active TB or fractures which require immediate
   attention.

   This review should be performed within two working days of the examination, so as not to delay
   the final interpretation.

   Films will then be sent for a radiologist’s interpretation.

   A radiologist will interpret all x-ray examinations; the interpretations will be recorded on the x-
   ray report form, or on a report form the radiology group uses.

   The radiologist who interpreted the film must sign (authenticate) all completed x-ray reports.

   h. Distribution of Reports. Authenticated, dated reports of all examinations performed will be
   filed in the inmate’s health record.

   Completed radiographic reports will be reviewed within two working days, dated, and initialed
   by the CD prior to distribution and filing.

   The reviewing physician must ensure that timely, appropriate follow-up actions are initiated on
   all abnormal findings, and that any actions taken are documented in the Progress Notes of the
   inmate’s health record.

   The original copy of the completed report will be filed in the inmate’s health record.

   The second copy will be distributed to the requesting clinician.

   The third copy will be filed in the inmate’s x-ray film envelope.

   i. Filing/Transfer/Retention of Radiographic Files. Radiographic films on inmates will be
   filed in the terminal digit format, the same format as for inmate health records.

   Each film envelope will contain the inmate’s name and register number, with a chronological
   record of the dates and studies performed.




   P6031.04 6/3/2014                                                                                  54

                                                                                            BOP 199
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 200 of 203 PageID #:
                                     811



    Radiographic films of inmates being transferred to other Federal institutions will be mailed to the
    receiving institution within five working days of when the inmate is transferred. All available x-
    rays will accompany the inmate’s health record at the time of transfer to an MRC.

    Files on inmates released from Federal custody will be placed in an inactive file. The terminal
    digit system will be used on inactive files, and they will be separated by year.

    Inactive files will be maintained in a separate secure area and kept for five years. During the
    sixth year, they will be transferred to the Defense Logistics Agency for silver recovery and
    destruction.

    j. Safety. Signs will be posted on the door to the X-ray Suite and prominently inside the
    department, instructing individuals to notify the technician if they are pregnant.

    When diagnostic agents are administered, safety precautions will include provision for an
    emergency drug tray, oxygen, airways, and the capability to administer intravenous support.

    Appropriate safety equipment will be used for all examinations. Leaded gloves, aprons, and
    gonadal shields will be visually inspected by staff and films of the shields will be taken at
    least twice a year for defects.

    The films will be sent to the radiologist for interpretation.

    Documentation must include a signed report from the radiologist.

    Fluoroscopy may also be used to inspect x-ray safety equipment, with signed documentation by a
    radiologist.


    Precautions will be taken to minimize radiation exposure through appropriate shielding and
    collimation. All doors must be closed during x-ray procedures. The field will be coned down
    with a collimator as much as possible.

    Exposure switches of equipment must be arranged to prevent its operation from outside the
    shielded area.

    The person performing portable x-ray procedures, as well as anyone assisting, will wear a lead
    apron. Lead gloves will be provided if manual support of position for x-ray is necessary.




    P6031.04 6/3/2014                                                                                 55

                                                                                           BOP 200
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 201 of 203 PageID #:
                                     812



    All unnecessary personnel will be removed from the immediate area, and the technician
    performing the procedure will stand as far away as possible from the x-ray tube when making an
    exposure.

    Proper shielding of radiation sources will be maintained. Periodic inspection and evaluation of
    radiation sources, including calibration of equipment, will comply with Federal, state, and local
    laws and regulations.

    OSHA and FDA regulations regarding the handling, removal, and storage of any radioactive
    material will be followed.

    k. Radiation Monitoring. All personnel who use or work in close proximity to radiological
    equipment will wear a film badge while on duty to monitor cumulative radiation exposure.
    Individuals will ensure that their badges are not subjected to unnecessary exposure or left in the
    x-ray room.

    Quarterly reports of cumulative exposure will be maintained by the HSA and reviewed and
    initialed by the CD.

    All reports of high exposure or overexposure will be investigated to determine the cause.

    FDA recommendations will be followed.

    l. FDA Radiation Survey. The FDA requires surveys of radiographic equipment at HSUs
    every two years. The HSA, in consultation with the RHSA, will take corrective action and
    prepare a response to the report. The HSA will maintain a copy of the report and the corrective
    action taken if appropriate.

    m. Use of X-ray for Body Searches. This requires an order from the Warden with the Regional
    Director’s approval. Refer to the Program Statement Searches of Housing Units, Inmates, and
    Inmate Work Areas.

    n. Preventive Maintenance. All HSUs will establish a preventive maintenance program to be
    conducted by qualified staff (i.e., a certified biomedical staff member) or establish service
    contracts for repair and preventive maintenance of radiographic equipment.

    Manufacturer’s recommendations will be followed when establishing preventive maintenance
    procedures.




    P6031.04 6/3/2014                                                                                 56

                                                                                            BOP 201
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 202 of 203 PageID #:
                                     813



   Infection control procedures will be followed after each inmate contact with a cassette. This
   entails wiping the cassette with an approved cleaning solution (check manufacturer's
   recommendations).

   The x-ray table top must be wiped down with a disinfectant solution after each patient use.

   o. Precious Metal Recovery Program. It is DOJ policy that, unless exempted by the Assistant
   Attorney General for Administration or designee, a silver recovery program will be implemented
   at each Bureau location using precious metal-bearing waste.

   Each institution is required to comply with the support agreement between the Department of
   Defense (DOD) and DOJ Number SC 4400-88154-804, May 1986, and the Program Statement
   Property Management Manual.

   Written procedures will be established at each institution to recover precious metals from scrap
   and waste film. Examples of precious metal-bearing waste include photographic fixing (hypo)
   solution, photographic and x-ray film, silver alloys, dental scrap, batteries, and electronic parts.

   Scrap film is film damaged in processing or purged from the medical files; it will be kept until
   sufficient quantities are available to warrant silver recovery.

   Institutions with automatic film processors will have silver recovery units attached to the
   processor.

   Institutions using a manual, tank-type processing system will save all hypo solution.

   47. MISCELLANEOUS

   a. Medical Duty Restrictions/Convalescence. Medical Duty Status restrictions must be
   consistent with the inmate’s medical and/or mental health condition. Refer to SMD/MDS
   Technical Reference Manual for the list of restrictions which are available in SENTRY.

   Medical Idle. Maximum of three calendar days for recuperation from an acute illness or injury.
   The inmate is restricted to his/her quarters except for meals, religious services, and medical call-
   outs or pill lines.

   Medical Convalescence. Maximum of 30 calendar days for extended recuperation from an
   illness, injury, or surgery. Convalescence is specifically indicated to facilitate recuperation by



   P6031.04 6/3/2014                                                                                      57

                                                                                             BOP 202
Case 1:20-cv-01590-RPK-RLM Document 47-2 Filed 04/15/20 Page 203 of 203 PageID #:
                                     814



   not subjecting the inmate to the rigors of his/her job assignment, or to minimize the risk of injury
   to the inmate, other inmates, or staff at the work site due to the inmate’s medical condition.

   Inmates on convalescent status may attend other programs including education classes, drug
   awareness programs, etc. Restrictions on recreational activities may be written on a case-by-case
   basis. (For example, an inmate who is rehabilitating from orthopedic surgery may need access to
   the recreation facilities to walk, or to do specific exercises prescribed by their health care
   providers.)

   b. Inmate Injury Assessment and Follow-up (BP-A0362). An inmate must complete a BP-
   A0362 form for even the most minor injuries, regardless whether they are related to work,
   recreation, assault, off-duty time, or occupational illness.

   In each case the inmate should be quoted directly as to how the accident or occupational illness
   occurred.

   All injury reports must be reviewed and signed by a physician as soon as possible. Under
   normal circumstances, this will occur the next working day.

   A copy of the form will be forwarded to the Safety Manager.

   c. Medical Footwear. The Bureau is responsible for providing one pair of safety shoes to each
   inmate, suitable for their job assignment. The Program Statement Inmate Personal Property
   lists other types of shoes which inmates may bring into the institution, or purchase at their own
   expense.

   Occasionally, custom shoes or orthotic devices may be medically necessary to accommodate a
   significant foot deformity or to decrease the chance of injury to feet with impaired sensation.
   For example, an inmate with a diabetic neuropathy may need an extra deep, extra wide toe box in
   their work shoe in order to minimize irritation.

   The Clinical Director must approve all requests for purchase of custom shoes and/or orthotic
   devices.

   Custom shoes or orthotic devices will be purchased through the institution Health Services Cost
   Center.

   d. Feminine Hygiene Products. The HSU will provide only medically indicated feminine
   hygiene products. The institution will stock sanitary napkins.


   P6031.04 6/3/2014                                                                                  58

                                                                                           BOP 203
